Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 1 of 104 PageID: 322




  February 20, 2019                                                               Erik Haas
                                                                                  Partner
                                                                                  (212) 336-2117
  By ECF                                                                          ehaas@pbwt.com

  The Honorable Freda L. Wolfson, U.S.D.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

                  Re:     Hirschfeld v. Beckerle, et al., No. 18-cv-14796 (FLW) (DEA)

  Dear Judge Wolfson:

         We, along with Riker, Danzig, Scherer, Hyland & Perretti LLP, represent the individual
  defendants (the “Directors”) in this matter. We respectfully submit this letter to join in the
  motion to dismiss the Complaint (Dkt. No. 1) submitted by nominal defendant Johnson &
  Johnson (“J&J”). As set forth in J&J’s motion, Plaintiff’s single, derivative claim is barred as a
  matter of law and the Complaint should be dismissed with prejudice and without leave to amend.

          First, Plaintiff failed to make a demand on J&J’s Board of Directors prior to commencing
  suit, which is a mandatory condition precedent to bringing a derivative action. See N.J.S.A.
  § 14A:3-6.3 (2018). That alone warrants dismissal of the Complaint without leave to amend.
  See, e.g., Ark. Teacher Ret. Sys. v. Alsop, 2007 U.S. Dist. LEXIS 99152 (D. Mass. Aug. 29,
  2007) (denying leave to replead under analogous statute).

          Second, dismissal without leave to amend is particularly appropriate because Plaintiff’s
  own allegations and the public record he incorporates by reference demonstrate he has no viable
  claim. Plaintiff alleges that a majority of Directors knowingly disregarded “red flags” that J&J’s
  talc-based products cause cancer and thus would face a substantial likelihood of liability if they
  complied with a demand. See, e.g., Compl. ¶¶ 101-03. To maintain this claim, Plaintiff must
  plead with particularity and prove “a sustained or systemic failure of the board to exercise
  oversight” reflecting a “conscious disregard for their duties.” In re Johnson & Johnson
  Derivative Litig. (“J&J”), 865 F. Supp. 2d 545, 558-59 (D.N.J. 2011).1 As Plaintiff admits,
  however, J&J management adamantly disputes that J&J’s talc-based products cause cancer, a
  position based upon extensive scientific analysis. Compl. ¶ 99. Plaintiff further tacitly concedes
  that the U.S. Food and Drug Administration (“FDA”) has allowed the continued sale of J&J’s
  talc-based products, without any warning about the purported risk of cancer. Id. at ¶¶ 60, 79.

  1
    This Court has acknowledged that this “failure of oversight” claim is “possibly the most difficult theory
  in corporation law” to maintain. J&J, 865 F. Supp. 2d at 557 (quoting In re Caremark Int’l Inc.
  Derivative Litig., 698 A.2d 959, 967 (Del. Ch. 1996)). Moreover, it is not enough to allege a breach of
  the duty of care; the Directors may be held liable only for breach of the duty of loyalty or bad faith,
  knowing violation of the law, or receipt of an improper personal benefit. N.J.S.A. § 14A:2-7(3).


  10810190
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 2 of 104 PageID: 323


  The Honorable Freda L. Wolfson
  February 20, 2019
  Page 2

  The FDA did so with express rejection of the discredited scientific studies upon which Plaintiff
  relies. See J&J Br. at 19-23. Likewise, although Plaintiff references an adverse jury verdict
  against J&J (Compl. ¶¶ 82-89), he disregards the contrary decisions rejecting as baseless and
  biased the science on which he relies, see, e.g., Coordinated v. Johnson & Johnson, 2017 Cal.
  Super. LEXIS 8757 (Nov. 17, 2017) (setting aside plaintiff’s verdict because expert offered no
  basis to conclude “talc is a scientifically plausible cause of ovarian cancer”); Carl v. Johnson &
  Johnson, 2016 N.J. Super. Unpub. LEXIS 2102 (Sept. 2, 2016) (granting motion to strike
  plaintiff’s expert testimony as unreliable basis to find that talc-based products caused cancer, and
  granting summary judgment to J&J). Thus, not only has Plaintiff failed to plead that the
  Directors received the purported “red flags” that are the predicate of his claim (J&J Br. at 19-23),
  his concessions and the public record establish that he cannot plead or prove that (i) those red
  flags refuted J&J management’s reasoned conclusion that its talc-based products do not cause
  cancer, or (ii) a majority of the Directors willfully disregarded those red flags such that they face
  liability for not requiring management to take a different course. The allegations and public
  record show nothing more than that the Directors have a good-faith basis to support
  management’s decision to fight the underlying claims. It therefore would be futile to replead.

          Third, the futility of any amendment is underscored by Plaintiff’s failure to tailor his
  allegations to the individual Directors, as he is required to do. See, e.g., J&J, 865 F. Supp. 2d at
  575.2 Instead, Plaintiff summarily asserts that, by virtue of their membership on two Board
  committees—the Science, Technology & Sustainability (“STS”) Committee and Regulatory,
  Compliance & Government Affairs (“RCGA”) Committee—a majority of the Directors were
  aware of and disregarded health risks to millions of consumers. Compl. ¶ 74. Plaintiff’s
  allegations are facially deficient and implausible in view of the composition of those committees.

          The Director defendants on the STS Committee have well-documented careers dedicated
  to the preservation of human life. The Chair of the Committee, Dr. Beckerle, is CEO and
  Director of the Huntsman Cancer Institute and previously served on the Board of Directors of the
  American Association for Cancer Research. Id. ¶ 16. Dr. Doudna is Professor of Biochemistry
  and Molecular Biology at the University of California, Berkeley. Id. ¶ 19. Dr. McClellan is the
  former Commissioner of the FDA and Administrator of the Centers for Medicare & Medicaid
  Services. Id. ¶ 21. Dr. Washington is Chancellor for Health Affairs at Duke University and
  President and CEO of Duke’s Health System. Id. ¶ 25. The notion that these physicians and
  public servants would consciously disregard serious risks to public health is specious.

          With respect to the RCGA Committee, the Chair, Mr. Prince, is the former Chairman of
  the Board and CEO of Citigroup Inc. Id. ¶ 24. Mr. Davis was Chairman and Worldwide
  Managing Director of McKinsey & Company. Id. ¶ 18. The other members are Drs. Beckerle
  and McClellan. Plaintiff’s accusation that these Directors turned a blind eye to valid evidence
  that J&J’s talc-based products cause cancer is preposterous. The far more plausible inference—
  consistent with the FDA’s position and the overwhelming scientific evidence—is that the Board
  has acted in good faith to preserve the interests of the public and, in doing so, the Company.

  2
      The only exception is one passing allegation against one Director. Compl. ¶ 105.


  10810190
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 3 of 104 PageID: 324


  The Honorable Freda L. Wolfson
  February 20, 2019
  Page 3

         Plaintiff’s claim is baseless and should be dismissed without leave to replead.


                                                      Respectfully submitted,




                                                      _____________________________
                                                      Erik Haas


                                                      Riker, Danzig, Scherer, Hyland
                                                      & Perretti LLP

                                                      By:   s/ Edwin F. Chociey, Jr.
                                                      Edwin F. Chociey, Jr.



  cc:    All counsel of record (via ECF)




  10810190
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 4 of 104 PageID: 325




                                EXHIBIT A
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 5 of 104 PageID: 326


     Cited
As of: February 20, 2019 7:32 PM Z


                                        Ark. Teacher Ret. Sys. v. Alsop
                            United States District Court for the District of Massachusetts
                                             August 29, 2007, Decided
                                       CIVIL ACTION NO. 06-11459-RCL

Reporter
2007 U.S. Dist. LEXIS 99152 *; 2007 WL 7069609
                                                            appropriate only if it is clear that no relief could be
ARKANSAS TEACHER RETIREMENT
                                                            granted under any set of facts that could be proved
SYSTEM, DERIVATIVELY ON BEHALF OF
                                                            consistent with the allegations. Ordinarily, a court
PROGRESS SOFTWARE CORPORATION,
                                                            is constrained by the four corners of the complaint.
Plaintiff, v. JOSEPH W. ALSOP, DAVID
                                                            A narrow exception nonetheless exists for
IRELAND, RICHARD D. REIDY, NORMAN R.
                                                            documents the authenticity of which are not
ROBERTSON, PETER SLIWKOWSKI, DAVID
                                                            disputed by the parties; for official public records;
P. VESTY, DAVID H. BENTON, ROGER J.
                                                            for documents central to the plaintiff's claim; or for
HEINEN, MICHAEL L. MARK, SCOTT A.
                                                            documents sufficiently referred to in the complaint.
McGREGOR, AMRAM RASIEL and LARRY R.
HARRIS, Defendants, And PROGRESS
SOFTWARE CORPORATION, Nominal
Defendant.                                                      Business & Corporate Law > ... > Directors &
                                                                Officers > Compensation > Salaries
LexisNexis® Headnotes
                                                            HN2[ ] Compensation, Salaries

                                                            A stock option gives the owner the right to
                                                            purchase a set number of shares at a specific price
                                                            for a set period of time.
    Civil Procedure > ... > Defenses, Demurrers &
    Objections > Motions to Dismiss > Failure to
    State Claim                                                 Business & Corporate Law > ... > Actions
                                                                Against Corporations > Standing > Claim
    Civil                                                       Presentation
    Procedure > ... > Pleadings > Complaints > Gen
    eral Overview                                           HN3[ ] Standing, Claim Presentation

HN1[ ] Motions to Dismiss, Failure to State           The Massachusetts Business Corporations Act,
Claim                                                 Mass. Gen. Laws ch. 156D, § 1.01 et seq., allows a
                                                      corporation 90 days from the date of a shareholder's
The standard of review for a motion to dismiss demand to take suitable action to consider whether
under Fed. R. Civ. P. 12(b)(6) is well established. A to reject the demand. Mass. Gen. Laws ch. 156D, §
court accepts the factual allegations in the 7.42(2).
complaint as true and draws all reasonable
inferences in favor of the plaintiff. Construing such
inferences in the plaintiff's favor, dismissal is
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 6 of 104 PageID:
                                                                         Page 2 of327
                                                                                   16
                                    2007 U.S. Dist. LEXIS 99152, *99152

   Business & Corporate Law > ... > Actions               Against Corporations > Standing > Claim
   Against Corporations > Standing > Claim                Presentation
   Presentation
                                                      HN6[ ] Standing, Claim Presentation
HN4[ ] Standing, Claim Presentation
                                                     With respect to federal claims under 15 U.S.C.S. §
The Massachusetts Business Corporations Act, 78j(b) and 17 C.F.R. § 240.10b-5, application of
Mass. Gen. Laws ch. 156D, § 1.01 et seq., allows a the demand requirements of Mass. Gen. Laws ch.
shareholder to shorten the 90 day period a 156D, § 7.42 is not inconsistent with the policies
corporation is granted to consider whether to reject underlying the federal statute.
a shareholder's demand to take suitable action if
"irreparable injury" would result. Mass. Gen. Laws
ch. 156D, § 7.42(2).                                    Business & Corporate Law > ... > Actions
                                                        Against Corporations > Standing > Claim
                                                        Presentation
    Business & Corporate Law > ... > Actions
    Against Corporations > Standing > Claim             Civil Procedure > ... > Class
    Presentation                                        Actions > Derivative Actions > Demand
                                                        Requirement
    Civil Procedure > ... > Class
    Actions > Derivative Actions > Demand            HN7[ ] Standing, Claim Presentation
    Futility
                                                     Mass. Gen. Laws ch. 156D, § 7.42 imposes a
    Business & Corporate                             substantive demand requirement on shareholders
    Law > ... > Standing > Demands > Futility        seeking to bring derivative suits on behalf of a
                                                     corporation.
    Civil Procedure > ... > Class
    Actions > Derivative Actions > Demand
    Requirement                                         Governments > Legislation > Interpretation

HN5[ ] Standing, Claim Presentation                   HN8[ ] Legislation, Interpretation

Both Fed. R. Civ. P. 23.1 and Mass. Gen. Laws ch.     In all statutory construction cases, the starting point
156D, § 7.42 contain requirements that a              is the language of the statute. If the language of a
shareholder make a demand on a corporation's          statute or regulation has a plain and ordinary
board of directors before filing a derivative suit.   meaning, courts need look no further and should
Fed. R. Civ. P. 23.1 governs the pleading             apply the statute or regulation as it is written.
requirements of a shareholder derivative action in    Courts should look beyond the words of the statute
federal court. State law, in turn, governs the        to its history, policy or other extrinsic aids to
substantive requirements of the demand. In            ascertain statutory intent only when the language is
considering the contours of a demand and whether      ambiguous.
to excuse a demand on the basis of futility, a
federal court must look to the law of the state of
incorporation of the entity sued.                         Business & Corporate Law > ... > Actions
                                                          Against Corporations > Standing > Claim
                                                          Presentation
   Business & Corporate Law > ... > Actions
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 7 of 104 PageID:
                                                                         Page 3 of328
                                                                                   16
                                     2007 U.S. Dist. LEXIS 99152, *99152

   Civil Procedure > ... > Class                           Actions > Derivative Actions > Demand
   Actions > Derivative Actions > Demand                   Requirement
   Requirement
                                                       HN11[ ] Standing, Claim Presentation
HN9[ ] Standing, Claim Presentation
                                                       The drafters of Mass. Gen. Laws ch. 156D, § 7.42,
See Mass. Gen. Laws ch. 156D, § 7.42.                  requiring a shareholder to make a demand on a
                                                       corporation before filing a derivative suit, chose to
                                                       separate the two independent clauses in Mass. Gen.
   Business & Corporate Law > ... > Actions            Laws ch. 156D, § 7.42(1) and (2) with separate
   Against Corporations > Standing > Claim             numerical parentheses, a semicolon and a
   Presentation                                        conjunctive link. The drafters thereby intended to
                                                       establish two separate requirements for a
   Civil Procedure > ... > Class                       shareholder to satisfy before he could commence a
   Actions > Derivative Actions > Demand               derivative proceeding. It is only the second
   Requirement                                         subsection that contains "irreparable injury"
                                                       language allowing a shareholder to file suit before
   Civil Procedure > ... > Pleadings > Amendment       the expiration of 90 days after making a demand on
   of Pleadings > General Overview                     a corporation. Mass. Gen. Laws ch. 156D, § 7.42,
                                                       Comment, clarifies that a finding of "irreparable
   Civil
                                                       injury" equates to the entry of a preliminary
   Procedure > ... > Pleadings > Complaints > Gen
                                                       injunction and may include consideration of factors
   eral Overview
                                                       such as the possible expiration of the statute of
HN10[ ] Standing, Claim Presentation                   limitations.

The plain and ordinary meaning of Mass. Gen.
Laws ch. 156D, § 7.42 requires a shareholder to            Business & Corporate Law > ... > Management
make a written demand before he commences a                Duties & Liabilities > Fiduciary
derivative proceeding. The ordinary meaning of the         Duties > Business Judgment Rule
term "commence" is to begin or start. The statute
defines "derivative proceeding" as a civil suit in the     Civil Procedure > ... > Class
right of a domestic corporation. Mass. Gen. Laws           Actions > Derivative Actions > Demand
ch. 156D, § 7.40. Commencing a civil suit is               Futility
commonly understood as filing a complaint in court
                                                           Business & Corporate
or mailing the complaint with the filing fee to the
                                                           Law > ... > Standing > Demands > Futility
clerk. Mass. R. Civ. P. 3; Fed. R. Civ. P. 3. Filing
an amended complaint does not "commence" a civil HN12[ ] Fiduciary Duties, Business Judgment
suit. Rather, it is part of a continuation of an Rule
ongoing, existing suit.
                                                       The plain language of Mass. Gen. Laws ch. 156D, §
                                                       7.42, requiring a shareholder to make a demand on
    Business & Corporate Law > ... > Actions           a corporation before filing a derivative suit, does
    Against Corporations > Standing > Claim            not contain a futility exception. The statute
    Presentation                                       eliminates futility as an exception to making a pre-
                                                       suit demand upon the corporation. The drafters did
    Civil Procedure > ... > Class                      not include an examination of the interest,
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 8 of 104 PageID:
                                                                         Page 4 of329
                                                                                   16
                                     2007 U.S. Dist. LEXIS 99152, *99152

disinterest or independence of the board of            prejudice occurred. It is another to make lack of
directors as a factor to consider when examining       prejudice itself a substitute for formal compliance.
whether a written demand has been made upon the
corporation. Mass. Gen. Laws ch. 156D, § 7.42(1).
Instead, the drafters placed this inquiry in Mass.         Business & Corporate Law > ... > Actions
Gen. Laws ch. 156D, § 7.44 in the context of               Against Corporations > Standing > Claim
whether to apply the business judgment rule's              Presentation
evidentiary presumption.
                                                           Civil Procedure > ... > Class
                                                           Actions > Derivative Actions > Demand
   Business & Corporate                                    Requirement
   Law > Corporations > General Overview
                                                       HN15[ ] Standing, Claim Presentation
   Governments > Legislation > Interpretation
                                                       Mass. Gen. Laws ch. 156D,         § 7.42, Comment,
   Governments > Courts > Judicial Precedent           unequivocally states that there   is no obligation on
                                                       the part of a corporation          to respond to a
HN13[ ]     Business      &     Corporate      Law,    shareholder's pre-suit demand     to take appropriate
Corporations                                           action.

Cases outside Massachusetts interpreting statutory
provisions substantially equivalent to provisions in       Business & Corporate Law > ... > Actions
the American Bar Association's Model Business              Against Corporations > Standing > Claim
Corporation Act provide guidance in interpreting           Presentation
the Massachusetts Business Corporation Act, Mass.
Gen. Laws ch. 156D, § 1.01 et seq., in the absence         Civil Procedure > ... > Class
of controlling Massachusetts precedent.                    Actions > Derivative Actions > Demand
                                                           Requirement

   Business & Corporate Law > ... > Actions            HN16[ ] Standing, Claim Presentation
   Against Corporations > Standing > Claim
                                                       Although not necessary in light of the plain
   Presentation
                                                       language of Mass. Gen. Laws ch. 156D, § 7.42, the
   Civil Procedure > ... > Class                       policy of the statute confirms the conclusion that it
   Actions > Derivative Actions > Demand               requires a shareholder to make a pre-suit demand
   Requirement                                         on a corporation before filing a derivative suit. A
                                                       demand allows the corporation to protect the
   Governments > Legislation > Interpretation          authority of the board of directors to decide
                                                       whether to pursue a lawsuit on behalf of the
HN14[ ] Standing, Claim Presentation                   corporation. The statute's drafters concur that the
                                                       demand rule is intended to give the derivative
The plain language of Mass. Gen. Laws ch. 156D, §      corporation itself the opportunity to take over a suit
7.42(1) provides that a plaintiff cannot commence a    which was brought on its behalf in the first place,
derivative action until a written demand has been      and thus to allow the directors the chance to occupy
made on a corporation. It is one thing to impose a     their normal status as conductors of the
gloss on a statute that achieves formal compliance     corporation's affairs. Mass. Gen. Laws ch. 156D, §
with the statute to rescue a transaction where no
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 9 of 104 PageID:
                                                                         Page 5 of330
                                                                                   16
                                     2007 U.S. Dist. LEXIS 99152, *99152

7.42, Comment. Requiring the shareholder to make        LLP*, Boston, MA.
a written demand upon the corporation before filing     For Roger J Heinen, Defendant: Brian E.
suit gives initial deference to the corporate body to   Pastuszenski, Goodwin Procter LLP, Boston, MA;
manage the corporation's internal affairs. It also      Stuart M. Glass, Goodwin Procter, LLP, Boston,
creates a simple rule thereby avoiding litigation       MA.
regarding whether to excuse demand.
                                                        For Progress Software Corporation, Defendant:
Counsel: [*1] For Arkansas Teacher Retirement           Brandon F. White, LEAD ATTORNEY, Foley
System, Derivatively on Behalf of Progress              Hoag LLP, Boston, MA; Matthew C. Baltay,
Software Corporation, Plaintiff: Adam H.                LEAD ATTORNEY, Foley Hoag LLP, Boston,
Wierzbowski, Salvatore J. Graziano, LEAD                MA; Patrick J. Vallely, LEAD ATTORNEY, Foley
ATTORNEYS, Bernstein Litowitz Berger &                  Hoag LLP, Boston, MA.
Grossmann LLP, New York, NY; Glen DeValerio,            For Special Litigation Committee to Progress
LEAD ATTORNEY, Patrick F. Welch, Berman                 Software Corporation, Interested Party: Paula-
DeValerio, Boston, MA; Jeffrey C Block, LEAD            Marie Uscilla, Peter J. Simshauser, Thomas J.
ATTORNEY, Berman DeValerio Pease Tabacco                Dougherty, LEAD ATTORNEYS, Skadden, Arps,
Burt & Pucillo, Boston, MA.                             Slate, Meagher & Flom LLP, Boston, MA.
For Joseph W Alsop, Defendant: Joseph F. Savage,
Jr., LEAD ATTORNEY, Inez H. Friedman-Boyce,             Judges: MARIANNE B. BOWLER, United States
Monica Meier Franceschini, Goodwin Procter LLP,         Magistrate Judge.
Boston, MA.
                                                        Opinion by: MARIANNE B. BOWLER
For David Ireland, Richard D Reidy, Peter
Sliwkowski, David P Vesty, Michael L Mark, Scott        Opinion
A McGregor, Amram Rasiel, Larry R Harris,
Defendants: Alan D. Rose, Jr., Alan D. Rose, Sr.,
LEAD ATTORNEYS, Rose, Chinitz & Rose,
Boston, MA; Meredith Ann Wilson, LEAD                   REPORT AND RECOMMENDATION RE:
ATTORNEY, Rose, Chinitz & Rose, Boston, MA.             DEFENDANTS' MOTION TO DISMISS
                                                        AMENDED VERIFIED SHAREHOLDER
For Norman R Robertson, Defendant: Alan D.              DERIVATIVE COMPLAINT (DOCKET
Rose, Jr., Alan D. Rose, Sr., LEAD ATTORNEYS,           ENTRY # 46); MOTION OF DEFENDANT
Rose, Chinitz & Rose, Boston, MA; Brien T.              DAVID H. BENTON TO DISMISS COUNTS I-
O'Connor, LEAD ATTORNEY, Ropes & Gray,                  II OF PLAINTIFF'S AMENDED
Boston, MA; Meredith Ann Wilson, LEAD                    [*3] COMPLAINT (DOCKET ENTRY # 49);
ATTORNEY, Rose, Chinitz & Rose, Boston, MA;             DEFENDANT JOSEPH W. ALSOP'S MOTION
Timothy James Casey, LEAD ATTORNEY, Office              TO DISMISS AMENDED VERIFIED
of the Attorney General (MA), Boston, MA.               SHAREHOLDER DERIVATIVE
For David H Benton, [*2] Defendant: Alan D.             COMPLAINT (DOCKET ENTRY # 51);
Rose, Jr., Alan D. Rose, Sr., LEAD ATTORNEYS,           MOTION TO DISMISS NORMAN R.
Rose, Chinitz & Rose, Boston, MA; Meredith Ann          ROBERTSON (DOCKET ENTRY # 56);
Wilson, LEAD ATTORNEY, Rose, Chinitz &                  DEFENDANT ROGER J. HEINEN'S MOTION
Rose, Boston, MA; R.J. Cinquegrana, LEAD                TO DISMISS AMENDED VERIFIED
ATTORNEY, Dara Z. Kesselheim, Joseph H.                 SHAREHOLDER DERIVATIVE
Zwicker, Choate, Hall & Stewart, Boston, MA;            COMPLAINT (DOCKET ENTRY # 57);
John R. Baraniak, Jr., Choate, Hall & Stewart           INDIVIDUAL DEFENDANTS DAVID
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 10 of 104 PageID:
                                                                        Page 6 of331
                                                                                  16
                                                    2007 U.S. Dist. LEXIS 99152, *3

IRELAND, RICHARD D. REIDY, PETER                                         STANDARD OF REVIEW
SLIWKOWSKI AND DAVID P. VESTY'S
JOINT MOTION TO DISMISS THE                                              HN1[ ] The standard of review for a motion to
AMENDED VERIFIED SHAREHOLDER                                             dismiss under Rule 12(b)(6), Fed. R. Civ. P. ("Rule
DERIVATIVE COMPLAINT (DOCKET                                             12(b)(6)"), is well established. This court accepts
ENTRY # 75); INDIVIDUAL DEFENDANTS                                       the factual allegations in the amended complaint as
MICHAEL L. MARK, SCOTT A.                                                true and draws all reasonable inferences in favor of
MCGREGOR, AMRAM RASIEL AND                                               plaintiff. See Alternative Energy v. St. Paul Fire &
LARRY R. HARRIS'S JOINT MOTION TO                                        Marine, 267 F.3d 30, 33 (1st Cir. 2001) (on a
DISMISS AMENDED VERIFIED                                                  [*5] motion to dismiss, court accepts all
SHAREHOLDER DERIVATIVE                                                   allegations in complaint as true and construes "all
COMPLAINT (DOCKET ENTRY # 77)                                            reasonable inferences in favor of the plaintiffs").
                                                                         Construing such inferences in plaintiff's favor,
BOWLER, U.S.M.J.                                                         dismissal is appropriate "'only if it is clear that no
                                                                         relief could be granted under any set of facts that
Plaintiff Arkansas Teacher Retirement System
                                                                         could be proved consistent with the allegations.'"
("plaintiff") filed this shareholder derivative action
                                                                         Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514,
on behalf of nominal defendant Progress Software
                                                                         122 S. Ct. 992, 152 L. Ed. 2d 1 (2002); accord
Corporation ("PSC" or "the company") against
                                                                         Blackstone Realty LLC v. FDIC, 244 F.3d 193, 197
certain current and former officers and/or directors
                                                                         (1st Cir. 2001) (dismissal is proper "only if, under
due to their receipt of back dated company stock
                                                                         the facts alleged," the plaintiff "cannot recover on
options. PSC presently moves to dismiss the
                                                                         any viable theory"); State Street Bank and Trust
amended complaint on the basis that plaintiff did
                                                                         Company v. Denman Tire Corporation, 240 F.3d
not make a pre-suit demand to the company before
                                                                         83, 87 (1st Cir. 2001) (dismissal appropriate "only
instituting suit as required under section 7.42 of
                                                                         if it 'appears to a certainty that the plaintiff would
Massachusetts General Laws chapter 156D, [*4]
                                                                         be unable to recover under any set of facts'").
commonly known as the Massachusetts Business
Corporations Act ("MBCA"). (Docket Entry # 46).                          Ordinarily, a court "is constrained by the four
In separate motions to dismiss (Docket Entry # #                         corners of the complaint." Stegall v. Ladner, 394
49, 51, 56, 57, 75 & 77), each defendant joined in                       F.Supp.2d 358, 360 (D.Mass. 2005). A narrow
and/or adopted PSC's argument. 1                                         exception nonetheless exists for "'documents the
                                                                         authenticity of which are not disputed by the
On May 14, 2007, this court heard oral argument
                                                                         parties; for official public records; for documents
on the pre-suit demand issue. One day later, this
                                                                         central to [the] plaintiffs' claim; or for documents
court allowed the motion to address only the pre-
                                                                         sufficiently referred to in the complaint.'"
suit demand issue (Docket Entry # 84) before
                                                                         Alternative Energy, Inc. v. St. Paul Fire and
proceeding to the other issues raised in the motions
                                                                         Marine Insurance Co., 267 F.3d at 33.
to dismiss. Having received supplemental
                                                                          [*6] Inasmuch as the parties do not challenge the
memoranda from plaintiff and PSC, the matter is
                                                                         authenticity of the August 28, 2006 demand letter
ripe for review.
                                                                         as well as certain Securities and Exchange
                                                                         Commission ("SEC") official public documents,
                                                                         this court may consider them without converting
                                                                         the Rule 12(b)(6) motion into a summary judgment
1 Benton's  motion, which is captioned as a motion to dismiss only       motion.
counts I and II, moves for a dismissal of the amended complaint "as
against him in its entirety." (Docket Entry # 49, p. 2; Docket Entry #
50, p. 12).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 11 of 104 PageID:
                                                                        Page 7 of332
                                                                                  16
                                                      2007 U.S. Dist. LEXIS 99152, *6

BACKGROUND                                                                 the company's OpenEdge Division, received a back
                                                                           dated [*8] stock option purportedly on February 3,
PSC is a Massachusetts corporation with a principal                        1998, at the exercise price of $ 14.42. The stock
place of business in Bedford, Massachusetts. It is a                       price on February 3 was the lowest trading price for
global provider of products and services concerning                        the 20 days immediately before and after that date.
the development, deployment and management of                              Other defendants receiving back dated stock
business software applications.                                            options purportedly on February 3 include: Alsop;
Defendant Joseph W. Alsop ("Alsop") co-founded                             defendant Richard D. Reidy ("Reidy"), President of
the company in 1981 and has been a director since                          the company's DataDirect Technologies operating
that time. In 2000, he became the company's Chief                          unit; Robertson; Vesty; and defendant Scott A.
Executive Officer after serving as President.                              McGregor ("McGregor"), a member of the board of
Together with defendants Norman R. Robertson                               directors since 1998.
("Robertson"), Vice President of Finance and Chief                         Alsop and Ireland received back dated stock
Financial Officer, David P. Vesty ("Vesty"), Vice                          options purportedly on September 1, 1998, at the
President of Worldwide Sales from 1996 to 1999,                            exercise price of $ 18.00. The $ 18.00 stock price
and David H. Benton ("Benton"), Vice President                             on September 1 was the lowest price PSC stock
and Corporate Controller, Alsop received a back                            traded for during the entire fiscal year.
dated stock option purportedly on March 3, 1997, at
the exercise price of $ 14.13. HN2[ ] A stock                              Alsop, Ireland, Reidy, Robertson, Vesty and
option gives the owner the right to purchase a set                         Benton received back dated stock options
number of shares at a specific price for a set                             purportedly on February 10, 1999, at the exercise
 [*7] period of time. Based on the public trading                          price of $ 12.81. The price was the lowest PSC
price of company stock, plaintiff calculates the $                         stock traded for during the fiscal quarter.
14.13 price on March 3, 1997, as the lowest stock
price of the month and of the fiscal quarter. 2                            Alsop, Ireland, Reidy, Robertson, Vesty and
                                                                           Benton received back dated stock options
Additional back dated stock options awarded to                             purportedly on May 17, 1999, at the exercise price
various defendants at unusually favorable and                              of $ 10.47. Like the exercise price of the September
statistically improbable dates took place on                               1, 1998 stock option, the $ 10.47 exercise price was
December 22, 1997; February 3, 1998; September                              [*9] the lowest trading price for the entire fiscal
1, 1998; February 10, 1999; May 17, 1999;                                  year. Alsop, Ireland, Reidy, Robertson and
February 18, 2000; October 6, 2000; April 3, 2001;                         defendants Larry R. Harris ("Harris"), Heinen,
October 10, 2001; and August 2, 2002. Addressing                           Michael L. Mark ("Mark") and Amram Rasiel
the options chronologically, Robertson received a                          ("Rasiel"), all directors at the company during the
back dated stock option purportedly on December                            relevant time period, received back dated stock
22, 1997, at the exercise price of $ 13.08. The $                          options purportedly on April 3, 2001, at the
13.08 price was the lowest stock price for the next                        exercise price of $ 12.81. Again, the $ 12.81 price
20 days during which time the price increased to $                         was the lowest trading price for company stock
22.88.                                                                     during that entire fiscal year.

Defendant David Ireland ("Ireland"), President of                          As previously stated, additional back dating took
                                                                           place on February 18, 2000; October 6, 2000;
2 The  joint memorandum filed by Alsop, Robertson, Benton and              October 10, 2001; and August 2, 2002. Alsop,
defendant Roger J. Heinen ("Heinen") points out that the public            Ireland, Reidy, Robertson, Benton, Heinen,
stock prices used by plaintiff to calculate the price range with respect   McGregor, Mark, Rasiel and Harris each received
to the March 3, 1997 stock option were available no later than April
1997 thereby triggering a five year limitations period.
                                                                           back dated options on one or more of these
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 12 of 104 PageID:
                                                                        Page 8 of333
                                                                                  16
                                                 2007 U.S. Dist. LEXIS 99152, *9

purported dates. In addition, defendant Peter                        contravening a provision of generally accepted
Sliwkowski ("Sliwkowski"), President of one of the                   accounting principles or GAAP. The company,
company's principal operating units, received                        with the approval of each individual defendant, 4
approximately 50,000 back dated stock options                        thus disseminated false financial statements
during the relevant time period. All of these                        including various Form 10-K filings from 1997 to
defendants received the foregoing stock options at                   2005. Again with the approval of the individual
statistically unlikely low price points resulting in                 defendants, the company annually filed false proxy
the realization of millions of dollars of unjustified                statements on SEC Form 14A from 1998 to 2003.
compensation. By exercising these options during
the 1998 to 2005 fiscal years, [*10] Alsop realized                  PSC's audit committee oversaw the preparation of
approximately $ 22,000,000, Ireland realized                         financial statements and the adequacy of internal
approximately $ 9,900,000, Reidy realized                            controls for financial reporting. The committee's
approximately $ 9,500,000, Robertson realized                        oversight extended to the company's quarterly and
approximately $ 7,500,000 and Vesty realized                         annual financial statements. Because the financial
approximately $ 4,500,000.                                           statements did not account for the true amount of
                                                                     compensation awarded through the back dated
The back dating did not comply with company                          stock options, [*12] however, the statements
stock option plans approved by shareholders on                       proved false.
August 19, 1994 ("the 1994 plan") and April 25,
1997 ("the 1997 plan"). 3 Under these plans, a                       On June 19, 2006, PSC announced that the audit
company       compensation      committee      ("the                 committee was undertaking a review of the
compensation committee") determined the exercise                     company's stock option practices beginning with
prices of stock options. Both the 1994 and 1997                      the 1996 fiscal year. Assisted by outside counsel,
plans required the compensation committee to set                     the audit committee included Heinen, Mark and
the exercise price "on the date of the grant" and                    Rasiel, all of whom had received back dated
prohibited the committee from establishing a price                   options in the past. 5 The June announcement
lower than the publicly traded closing price on that                 warned that the review could result in a restatement
date. Compensation committee members, who also                       of past financial statements to increase the amount
set the level of executive compensation, decided                     of charges associated with past stock options. Eight
both the terms of the stock options and the exercise                 days later the company disclosed that the SEC's
prices. Heinen served as a member of the                             Boston office was conducting an informal inquiry
compensation committee from 2003 to the present                      into the company's stock option practices for the
and McGregor was a member from 1999 to the                           fiscal years 1996 to 2002. PSC then delayed filing
present. The board of directors repeatedly approved                  quarterly SEC Form 10-Qs for the periods ending
the back dated stock options.                                        May 31, 2006 and August 31, 2006, resulting in
                                                                     notices from NASDAQ 6 about the possible
The back dating inevitably led to inaccurate
reporting of financial data. The difference between                  4 The  individual defendants consist of Alsop, Ireland, Reidy,
the exercise price and the actual market price on the                Robertson, Sliwkowski, Vesty, Benton, Heinen, Mark, McGregor,
purported date of the stock option constituted                       Rasiel and Harris.
unreported executive compensation. PSC did not                       5 Heinen   and Mark were members of the audit committee
report the difference as an expense thereby                          respectively from 2000 and 1999 to the present. Rasiel was a
                                                                     member of the committee during the relevant time period.

                                                                     6 "'NASDAQ'     stands for the National Association of Securities
3 Heinen,  Mark, McGregor, Rasiel and Harris ("the director          Dealers Automated Quotation," which is "'the [*13] largest
defendants"), as PSC directors, received [*11] stock options under   electronic, screen-based market in the world.'" In re PolyMedica
an additional plan.                                                  Corp. Securities Litigation, 432 F.3d 1, 3 (1st Cir. 2005).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 13 of 104 PageID:
                                                                        Page 9 of334
                                                                                  16
                                                2007 U.S. Dist. LEXIS 99152, *13

delisting of PSC stock.                                             board take immediate action to remedy the back
                                                                    dating. It included a proposed stipulation to stay
On August 17, 2006, plaintiff filed the original                    any response to the original complaint for a 90 day
complaint. The original complaint recites facts                     time period. 8
similar to those in the amended complaint against
the same parties. Both the original and amended                     The demand letter asserts that preserving the status
complaints also allege violations of section 10(b) of               quo and not taking immediate remedial action
the Securities Exchange Act of 1934, 15 U.S.C. §                    would likely "cause irreparable harm." 9 Examples
78j(b) ("section 10(b)"), and Rule 10b-5                            of irreparable harm posited in the letter include that
promulgated thereunder, 17 C.F.R. § 240.10b-5                       grantees would exercise additional stock options
("Rule 10b-5"), against the individual defendants                   thereby depleting company funds, damaging the
(Count I). Count II alleges that the individual                     integrity of the stock, diluting the value and voting
defendants breached fiduciary duties resulting in                   rights of existing shares and increasing the grantees'
substantial harm to PSC. Alsop, Heinen, Mark,                       control of the company. (Docket Entry # 62, Ex.
McGregor, Rasiel and Harris, all members of the                     C).
board of directors at various times, allegedly aided
                                                      On August 29, 2006, PSC released a statement
and abetted the violations of fiduciary duties
                                                      acknowledging that the audit committee "concluded
(Count III). Counts IV and V seek recovery for
                                                      that the actual measurement dates for determining
unjust enrichment and rescission of the stock option
                                                      the accounting treatment of stock option grants
contracts against the individual defendants.
                                                      differ from the measurement dates used by the
The original complaint particularizes the reasons Company in preparing its financial statements."
for excusing plaintiff from making a pre-suit (Docket Entry # 26, P 58). The statement also
demand. According to the complaint, a demand recognized the widespread nature of the stock
would be futile because back dating stock options option problem as extending beyond options to
was outside [*14] the scope of the board of executive officers. According to the statement, PSC
directors' authority, served no legitimate purpose would not be able to announce financial results for
and was not protected by the business judgment [*16] the third quarter or file a quarterly report
rule. Alsop, Heinen, Mark, McGregor and Rasiel until it had determined the correct expense amount
presently sit on the board of directors. Because they for stock option compensation. According to the
personally benefitted from the back dating, they company, it expected to record additional stock
cannot objectively evaluate the problem, according based compensation charges in the range of $
to the original complaint. The complaint 20,000,000 to $ 30,000,000 for the December 1995
additionally points out that four of these five board to February 2006 time period. Viewing the record
members sat on the compensation and/or the audit in plaintiff's favor, the statements confirm the
committee thereby precluding any disinterest or existence of back dating.
independence on their part. In 11 additional
                                                      On September 9, 2006, PSC and the individual
paragraphs, the original complaint describes the
conflicts and lack of impartiality of Alsop, Heinen, defendant.
Mark, McGregor and Rasiel.
                                                                    8 The 90 day period corresponds with a statutory period in HN3[ ]
On August 28, 2006, after the filing of the original                the MBCA which allows a corporation 90 days from the date of
complaint, plaintiff sent a demand letter to the                     [*15] demand to consider whether to reject a demand. Mass. Gen. L.
                                                                    ch. 156D, § 7.42 (2).
board of directors. 7 The letter demanded that the
                                                                    9 HN4[     ] The MBCA allows a shareholder to shorten the 90 day
                                                                    period if "irreparable injury" would result. Mass. Gen. L. ch. 156D, §
7 The   demand preceded any appearance in the case on behalf of a   7.42(2).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 14 of 104 PageID:
                                                                        Page 10 of335
                                                                                   16
                                                    2007 U.S. Dist. LEXIS 99152, *15

defendants filed a motion to dismiss the original                        Corporation ("SDC") before selling the company
complaint because of the absence of a pre-suit                            [*18] and using the proceeds in 1996 to create
demand. 10 Plaintiff filed an opposition and, more                       Netegrity, a leading developer of enterprise security
notably, on November 30, 2007, filed the amended                         software. Mark, a PSC director, sat on the boards of
complaint alleging that plaintiff had made a                             SDC and Netegrity with Bycoff, President and
demand and waited the allotted 90 days before                            Chief Executive Officer of Netegrity. Rasiel,
filing the amended complaint. A few days later, the                      another PSC director, as well as four other
district judge set a hearing on the motion to                            individuals, "may be deemed to beneficially own" a
dismiss. On December 8, 2006, however, plaintiff                         total of slightly less than half a million shares of
filed a motion to deny the motion to dismiss on the                      Netegrity common stock. (Docket Entry # 86, Ex.
basis that filing the amended complaint mooted the                       AA, pp. 11-12).
motion to dismiss. The district judge agreed and the
motion to dismiss the original complaint was                             In 2007, two individuals instituted separate lawsuits
terminated on January 4, 2007.                                           in Massachusetts Superior Court derivatively on
                                                                         behalf of PSC against the individual defendants, a
Meanwhile, on September 19, 2006, PSC disclosed                          number of other defendants and PSC as a nominal
the creation of a special committee of the board of                      defendant ("the state court cases"). In April 2007,
directors to continue the audit committee's review                       in light of the formation of the SLC, the parties in
of stock option practices. The board of directors,                       the state court cases agreed to stay both actions for
consisting at the time of Alsop, Heinen, Mark,                           90 days to allow the SLC to conduct an
McGregor and Rasiel, all of whom had received                            investigation. In late April 2007, the state court
back dated stock options, appointed the special                          cases were stayed.
committee's members. PSC's outside counsel
continued to assist with the review.                                     At the May 14, 2007 hearing, PSC submitted a
                                                                         tolling agreement between the individual
On November 9, 2006, the board of directors                              defendants, PSC and the SLC agreeing to toll
named a new director, Charles Kane ("Kane"), and                          [*19] the running of the statute of limitations in
appointed him to the special committee. Although                         this action from August 17, 2006 to August 31,
not an executive at the company, Kane has held                           2007. Executed presumably sometime in "April ,
senior positions at Deloitte & Touche, LLP, PSC's                        2007," the agreement was not in effect on August
auditor since 1997, and served as the chief financial                    17, 2006, when plaintiff filed suit. 12 (Docket Entry
officer of two different PSC clients.                                    # 94, Ex. 1).

On January 23, 2007, PSC filed the present motion
to dismiss the amended complaint due to the                              DISCUSSION
absence of a pre-suit demand. On March 7, 2007,
the board of directors allegedly appointed a special                     The parties do not dispute that section 7.42 of the
litigation committee ("SLC") consisting of Kane                          MBCA applies to this derivative suit. PSC is a
and another newly appointed board member, Barry                          Massachusetts corporation organized under
Bycoff ("Bycoff"). 11 Bycoff was the Chief                               Massachusetts law. It is therefore subject to the
Executive Officer of Software Development                                provisions of the act including section 7.42. Mass.
                                                                         Gen. L. ch. 156D, Comment to Introduction
10 Contrary
                                                                         (MBCA "governs all Massachusetts business
            to plaintiff's assertion, defendants engaged in a Local
Rule 7.1 conference. [*17] (Docket Entry # 22, Ex. 1).
                                                                         corporations").
11 Although  this allegation is not included in the amended complaint,
the parties concur that PSC formed the special litigation committee      12 Consideration
                                                                                       of the tolling agreement would not alter this court's
on March 7, 2007.                                                        recommendation of dismissal.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 15 of 104 PageID:
                                                                        Page 11 of336
                                                                                   16
                                             2007 U.S. Dist. LEXIS 99152, *19

There is also no dispute that this is a derivative        HN5[ ] Both Rule 23.1, Fed. R. Civ. P. ("Rule
shareholder action in which plaintiff sues on behalf      23.1"), and section 7.42 contain demand
of the company. The amended complaint captions            requirements. Rule 23.1 governs the pleading
itself as a "SHAREHOLDER DERIVATIVE                       requirements of a shareholder derivative action in
COMPLAINT" (Docket Entry # 26) and the first              federal court. Gonzalez v. Turul v. Rogatol
numbered paragraph reiterates that, "This is a            Distributors, Inc., 951 F.2d 1, 2 (1st Cir. 1991).
shareholder's derivative action brought in the name       State law, in turn, governs the substantive
and for the benefit of nominal defendant Progress         requirements of demand. Id. (citing Kamen v.
against certain current and former directors."            Kemper Financial Services, Inc., 500 U.S. 90, 108,
(Docket Entry # 26, P 1).                                 111 S. Ct. 1711, 114 L. Ed. 2d 152 (1991)); see,
                                                          e.g., In re IAC/Interactive Corporation Securities
Plaintiff maintains that it complied with Litigation, 478 F.Supp.2d 574, 598 (S.D.N.Y. 2007)
 [*20] section 7.42 by making the demand, waiting (citing Kamen and finding that Delaware state law
90 days and then filing the amended complaint governs demand requirement for derivative section
which, as plaintiff correctly points out, supersedes 10(b) and Rule 10b-5 claims). In considering the
the original complaint. See Kolling v. American contours of a demand and whether to excuse
Power Conversion Corporation, 347 F.3d 11, 16 demand on the basis of futility, "a federal court
(1st Cir. 2003) ("amended complaint completely must look to the [*22] law of the state of
supersedes [Kolling's] original complaint, and thus incorporation of the entity" sued, i.e.,
the original complaint no longer performs any Massachusetts and the MBCA. Forsythe v. Sun Life
function"). The need to avoid expiration of the Financial, Inc., 417 F.Supp.2d 100, 109 (D.Mass.
statute of limitations also necessitated filing suit 2006) (citing both Gonzalez, 951 F.2d at 2, and
before making a demand which, in any event, was Kamen, 500 U.S. at 97-108); accord Landy v.
futile, according to plaintiff. Plaintiff points out that D'Alessandro, 316 F.Supp.2d 49, 57 (D.Mass.
the demand took place only 11 days after the filing 2004) ("law of the state of incorporation provides
of the original complaint and prior to the time the circumstances under which demand would be
defendants filed an appearance. Plaintiff also takes futile"). 13
issue with the fact that defendants did not respond
to the demand letter but, instead, filed the HN7[ ] Section 7.42 of the MBCA imposes a
September 8, 2006 motion to dismiss. Given the substantive demand requirement on shareholders
lack of any prejudice to defendants, plaintiff urges seeking to bring derivative suits on behalf of a
this court to excuse the failure to make a demand
before filing suit. Not only would dismissal result
in prejudice and cause irreparable injury to plaintiff 13 HN6[ ] With respect to the federal section 10(b) and Rule
but it would result in a needless delay and a waste 10(b)(5) claims, application of the demand requirements of section
of judicial resources, according to plaintiff, because 7.42 is not inconsistent with the policies underlying the federal
 [*21] plaintiff would simply refile the same statute. "If federal courts were to fashion a demand requirement for
                                                          federal claims, the existence of differing state and federal demand
lawsuit after a dismissal without prejudice.              requirements would undermine the very purpose of the demand
                                                               requirement" and result in "needless complexity." RCM Securities
PSC's argument, adopted by the individual                      Fund, Inc. v. Stanton, 928 F.2d 1318, 1327-1328 (2nd Cir. 1991)
defendants, relies on the statutory text. PSC                  (dismissing Rule 10b-5 claim due to lack of demand based upon the
submits that a post suit demand does not comply                applicable state law incorporated into the federal law); see Kamen v.
                                                               Kemper, 500 U.S. at 108 (reaffirming "basic teaching" of Burks v.
with section 7.42(1) and that irreparable injury and           Lasker, 441 U.S. 471, 99 S. Ct. 1831, 60 L. Ed. 2d 404 (1979), that
other equitable concerns are confined to section               where "gap in the federal securities laws" exists, [*23] "federal
7.42(2), which allows a party to shorten the 90 day            courts should incorporate state law into federal common law unless
waiting period by showing irreparable injury.                  the particular state law in question is inconsistent with the policies
                                                               underlying the federal statute").
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 16 of 104 PageID:
                                                                        Page 12 of337
                                                                                   16
                                              2007 U.S. Dist. LEXIS 99152, *23

corporation. Mass. Gen. L. ch. 156D, § 7.42.                 been notified that the demand has been rejected
Enacted in 2003, the MBCA became effective on                by the corporation or irreparable injury to the
July 1, 2004. Mass. Gen. L. ch. 156D, §§ 1.01 et             corporation would result by waiting for the
seq. It was the "first comprehensive revision of             expiration of such 90-day or 120-day period.
Massachusetts law governing business corporations
in approximately 100 years." Mass. Gen. L. ch. Mass. Gen. L. ch. 156D, § 7.42 (emphasis added).
156D, Comment to Introduction.
                                                       HN10[ ] The plain and ordinary meaning of
HN8[ ] As in all statutory construction cases, the section 7.42 requires the shareholder to make a
starting point is "'the language of the statute,'" written demand before he commences a derivative
Phillips v. Pembroke Real Estate, Inc., 459 F.3d proceeding. The ordinary meaning of the term
128, 139 (1st Cir. 2006), to which this court now "commence" is to begin or start. Random House
turns. See also General Motors Corp. v. Darling's, Dictionary of the English Language (2nd ed. 1987)
444 F.3d 98, 108 (1st Cir. 2006) ("we 'examin[e] (defining "commence" as "to begin; start"). The
the plain meaning of the statutory language and statute defines "derivative proceeding" as "a civil
consider [] the language in the context of the whole suit in the right of a domestic corporation." Mass.
statutory scheme'"). "[I]f the language of a statute Gen. L. ch. 156D, § 7.40. Commencing a civil suit
or regulation has a plain and ordinary meaning, is commonly understood as filing a complaint in
courts need look no further and should apply the court or mailing the complaint with the filing fee to
[statute or] regulation as it [*24] is written." the clerk. See Mass. R. Civ. P. 3 ("civil action is
United States v. Lachman, 387 F.3d 42, 50 (1st Cir. commenced by (1) mailing to the clerk . . . a
2004). Courts "'should look beyond the words of complaint and an entry fee . . . or (2) filing such
the statute to its history, policy or other extrinsic complaint"); Fed. R. Civ. P. 3 ("A civil action is
aids to ascertain statutory intent'" only when the commenced by filing a complaint with [*26] the
language is ambiguous. General Motors Corp. v. court"). Filing an amended complaint does not
Darling's, 444 F.3d at 108 (quoting Acadia Motors, "commence" a civil suit. Rather, it is part of a
Inc. v. Ford Motor Co., 44 F.3d 1050, 1055 (1st continuation of an ongoing, existing suit.
Cir. 1995), in parenthetical).                         Accordingly, the fact that plaintiff made a post suit
                                                       demand, waited 90 days and then filed the amended
In the case at bar, the language of section 7.42 is complaint does not cure the original non-
unambiguous. It reads as follows:                      compliance with the plain language of section
                                                       7.42(1). 14
     HN9[ ] No shareholder may commence a
     derivative proceeding until:                      HN11[ ] The drafters also chose to separate the
                                                       two independent clauses in subsections (1) and (2)
     (1) a written demand has been made upon the
                                                       with separate numerical parentheses, a semicolon
     corporation to take suitable action; and
                                                       and a conjunctive link. See Lopez-Soto v. Hawayek,
     (2) 90 days have elapsed from the date the 175 F.3d 170, 174 (1st Cir. 1999) ("punctuation
     demand was made, or, if the decision whether can provide valuable insights into statutory
     to reject such demand has been duly submitted interpretation"); Mosquera-Perez v. I.N.S., 3 F.3d
     to a vote of the shareholders, not including the 553, 556 (1st Cir. 1993) ("had Congress intended
     holders of those shares referred to in section two separate determinations, surely it could have
     7.44(b)(3), [*25] within 60 days from the date
     when demand was made, 120 days have
     elapsed from the date the demand was made, 14 In addition, as explained infra, the 90 day waiting period is set
     unless in either case the shareholder has earlier forth in a separate section, i.e., 7.42(2), and lack of prejudice is not
                                                                an excuse to non-compliance with section 7.42(1).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 17 of 104 PageID:
                                                                        Page 13 of338
                                                                                   16
                                                 2007 U.S. Dist. LEXIS 99152, *26

made its intention plain, simply by writing [the                     Similarly, the fact that plaintiff offered the board a
statute] with 'two coordinate clauses joined by a                    stay does not excuse the failure to make a pre-suit
conjunction'"). The drafters thereby intended to                     demand. The plain language requires a demand
establish two separate requirements for a                            prior to commencing suit. It does not make the
shareholder to satisfy before he could "commence                     offer of a stay an alternative means to satisfy the
 [*27] a derivative proceeding." Mass. Gen. L. ch.                   written demand requirement. Rather, this court
156D, § 7.42.                                                        may, in its discretion, enter a stay, an ability the
                                                                     drafters expressly accounted for in a separate
It is only the second subsection that contains the                   section of the MBCA. Mass. Gen. L. ch. 156D, §
"irreparable injury" language. See Charter                           7.43.
Communications Entertainment I, DST v. Burdulis,
460 F.3d 168, 172-173 (1st Cir. 2006) (noting the                    Plaintiff's [*29] implied argument that the
"general principle of statutory construction that"                   members of the board of directors are not
Congress presumed to act intentionally when it                       disinterested or independent attempts to import a
"includes particular language in one section of a                    futility exception into section 7.42. 16 HN12[ ]
statute but omits it in another section"). The                       The plain language of section 7.42, however, does
comment clarifies that "irreparable injury" equates                  not contain a futility exception. Interpreting the
to "the entry of a preliminary injunction" and may                   provisions of the MBCA, two courts in this district
include consideration of "factors . . . such as the                  conclude that the statute eliminates futility as an
possible expiration of the statute of limitations."                  exception to making a pre-suit demand upon the
Mass. Gen. L. ch. 156D, § 7.42, Comment; see                         corporation. In re Columbia Entities Litigation,
Mass. Gen. L. ch. 156D, Introductory Comment                         2005 U.S. Dist. LEXIS 33439 at **21-22 (D.Mass.
("Comments to the Act" provide "valuable tool in                     Nov. 30, 2005) (MBCA "does not waive the
interpreting the Act"); Mass. Gen. L. ch. 156D, §                    demand requirement for futility"); Stegall v.
1.50, Comment (comments assist "courts to better                     Ladner, 394 F.Supp.2d 358, 367 (D.Mass. 2005)
interpret and apply the Act"). 15 Plaintiff's attempt                (section 7.42 "prevent[s] a demand futility
to incorporate a statute of limitations prejudice                    defense"). Again, the drafters did not include an
argument as a means to avoid complying with the                      examination of the interest, disinterest or
plain language of the first subsection ignores the                   independence of the board as a factor to consider
rule that the drafters presumably acted intentionally                when examining whether "a written demand has
when they omitted irreparable injury from the first                  been made upon the corporation." Mass. Gen. L. ch.
subsection. [*28] See Charter Communications                         156D, § 7.42(1). Instead, the drafters placed this
Entertainment I, DST v. Burdulis, 460 F.3d at 172                    inquiry in section 7.44 in the context of whether to
(Congress presumed to act "intentionally and                         apply the business judgment rule's evidentiary
purposefully in the disparate inclusion or                           presumption. See Charter Communications
exclusion" of statutory language).                                   Entertainment I, DST v. Burdulis, 460 F.3d at 172-
                                                                     173.

15 When   the meaning and language of the MBCA "is clear,"
however, or when "a [c]omment might be interpreted in a manner       16 Before  July 2004, Massachusetts [*30] law allowed for a narrow
inconsistent with the language of the [MBCA], the language" of the   exception excusing pre-suit demand on the basis of futility. See
MBCA controls. Mass. Gen. L. ch. 156D, § 1.50, Comment. The          generally Forsythe v. Sun Life Financial, Inc., 417 F.Supp.2d at 109
MBCA is based upon but not identical to the American Bar             (summarizing the demand futility exception under Massachusetts
Association's Model Business Corporation Act ("the Model Act"), 1    law). The futility exception excused demand before or after filing
Model Business Corporation Act Annotated (3rd ed. 1996). The         suit "if there is a particularized showing that 'a majority of directors
comments reflect a number of the important differences and           are alleged to have participated in wrongdoing, or are otherwise
variations with the Model Act. Mass. Gen. L. ch. 156D, Comment to    interested.'" Id. (quoting Harhen v. Brown, 431 Mass. 838, 730
Introduction.                                                        N.E.2d 859, 865 (Mass. 2000)).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 18 of 104 PageID:
                                                                        Page 14 of339
                                                                                   16
                                                     2007 U.S. Dist. LEXIS 99152, *30

It is also worth pointing out that another court in                        929 So.2d 303, 308-310 (Miss. 2006); 18 McCann v.
this district concludes that section 7.42 requires a                       McCann, 138 Idaho 228, 61 P.3d 585, 591-593
shareholder to make a pre-suit demand before                               (Idaho 2002); Allen ex rel. Allen & Brock
commencing a derivative action. ING Principal                              Construction Company v. Ferrera, 141 N.C. App.
Protection Funds Derivative Litigation, 369                                284, 540 S.E.2d 761, 764-766 (N.C.App. 2000).
F.Supp.2d 163, 170 (D.Mass. 2005) ("[t]here are no                          [*32] The Model Act also contains language
exceptions" to the pre-suit demand requirement in                          identical to section 7.42(1), 2 Model Business
section 7.42). Like the courts in Stegall and                              Corporation Act Annotated (3rd ed. 1996), and,
Columbia, the court in ING dismissed the                                   notably, the Model "[A]ct abolishes the futility
derivative claims due to the absence of a demand.                          exception to demand." Kamen v. Kemper Financial
Id.; Stegall v. Ladner, 394 F.Supp.2d at 367
(dismissing all federal and state law claims except                        § 14-2-742; Haw. Rev. Stat. § 414-173; Idaho Code Ann. § 30-1-
for section 36(b) claim under Investment Company                           742; Iowa Code § 490.742; Me. Rev. Stat. Ann. tit. 13-C § 753;
Act); In re Columbia Entities Litigation, 2005 U.S.                        Mich. Comp. Laws § 450.1493a; Miss. Code Ann. § 79-4-7.42;
Dist. LEXIS 33439 at * 22 (D.Mass. Nov. 30, 2005)                          Mont. Code Ann. § 35-1-543; Neb. Rev. Stat. § 21-2072; N.H. Rev.
                                                                           Stat. Ann. § 293-A:7.42; N.C. Gen. Stat. § 55-7-42; R.I. Gen. Laws §
 [*31] (dismissing federal claim under Investment                          7-1.2-711; S.D. Codified Laws § 47-1A-742; Va. Code Ann. § 13.1-
Company Act against corporate defendants                                   672.1; Utah Code Ann. § 16-10a-740(3); Wyo. Stat. Ann. § 17-16-
organized under Massachusetts law because of the                           742.
plaintiffs' failure to make a demand). Likewise,                           The Michigan case cited by plaintiff, Virginia M. Damon Trust v.
another court dismissed a federal section 36(b)                            North Country Financial Corporation, 325 F.Supp.2d 817
Investment Company Act suit without prejudice                              (W.D.Mich. 2004), to support [*33] the argument that dismissal
because the "[p]laintiff did not tender a pre-suit                         creates a needless delay because plaintiff would refile suit (Docket
                                                                           Entry # 61, pp. 11-13), is distinguishable because the corporation in
demand to the [Federated Kaufman] Fund." Zucker                            Damon Trust conceded pre-suit demand:
v. Federated Shareholder Services, Co., 2007 U.S.
                                                                                 NCFC acknowledged receipt of this letter when it petitioned
Dist. LEXIS 15186, 2007 WL 709305 at * 4                                         the Court to appoint a disinterested person to investigate and
(W.D.Pa. March 5, 2007) .                                                        assess whether the corporation should pursue the claims listed
                                                                                 in the demand letter. NCFC stated: "While it appears that this
HN13[ ] Cases outside Massachusetts interpreting                                 letter does not comport with the requirements of M.C.L. §
statutory provisions substantially equivalent to                                 450.1491a, NCFC nonetheless is prepared to accept the letter
                                                                                 as a 'written demand . . . upon the corporation to take suitable
provisions in the Model Act provide guidance "in                                 action.'"
the absence of controlling Massachusetts
precedent." Mass. Gen. L. ch. 156D, § 1.50                                 Virginia M. Damon Trust v. North Country Financial Corp., 325
                                                                           F.Supp.2d at 822. In the case at bar, PSC has not similarly
(interpretations by other courts of "substantially
                                                                           acquiesced in the failure to make a pre-suit demand.
equivalent provisions" of corporate laws entitled to
"significant     weight"    absent     "controlling                        Alternatively and with all due respect, the court in Damon simply
Massachusetts precedent"). Examining state                                 ignores the plain language of the statute, a decision this court is not
                                                                           prepared to take, in favor of judicial economy. If the drafters of the
statutory language identical to section 7.42(1), a
                                                                           MBCA intended to create an exception for judicial economy, they
number of these courts conclude that the statutes                          would have included the exception expressly in the statute.
eliminate futility as an exception to making a
                                                                           18 Plaintiff
written demand. 17 See Speetjens v. Malaco Inc.,                                       quotes a passage in Speetjens to support [*34] the
                                                                           argument that irreparable injury excuses demand. (Docket Entry #
                                                                           90, pp. 9-10). Plaintiff, however, overlooks that the court described
                                                                           "irreparable injury" as an exception "where the shareholder has
17 Delaware  law retains the futility exception and is not a substantial   already been notified that demand has been rejected by the
equivalent to Massachusetts law. Cases applying Delaware law are           corporation." Speetjens v. Malaco, Inc., 929 So.2d at 309 (addressing
therefore unpersuasive. A number of state legislatures, however,           and rejecting futility as an exception to the written demand statute).
have adopted provisions substantially equivalent to section 7.42. See      In the case at bar, plaintiff never waited for the company to reject a
Ariz. Rev. Stat. § 10-742; Conn. Gen. Stat. § 33-722; Ga. Code Ann.        demand prior to filing suit.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 19 of 104 PageID:
                                                                        Page 15 of340
                                                                                   16
                                        2007 U.S. Dist. LEXIS 99152, *34

Services, Inc., 500 U.S. at 105 n. 8.                   confirms the conclusion that section 7.42 requires a
                                                        pre-suit demand. A demand allows the corporation
Plaintiff next points out that there is no "prejudice to "protect the authority of the board of directors to
whatsoever to Defendants." (Docket Entry # 61, p. decide whether to pursue a lawsuit on behalf of the
11). Plaintiff therefore asserts that dismissal is corporation." ING Principal Protection Funds
unwarranted. Lack of prejudice, however, is not the Derivative Litigation, 369 F. Supp. 2d 163, 171
standard. HN14[ ] The plain language of section (D.Mass. 2005) (characterizing this as " [t]he
7.42(1) provides that a plaintiff cannot commence a primary purpose of the universal demand statute").
derivative action until "a written demand has been The drafters concur that, "The [demand] rule is
made" on the corporation. To borrow the language intended 'to give the derivative corporation itself
of a recent First Circuit case, "It is one thing to the opportunity to take over a suit which was
impose a gloss on the statute, such as the brought on its behalf in the first place, and thus to
earmarking doctrine, that achieves formal allow the directors the chance to occupy their
compliance with the statute to rescue a transaction normal status as conductors of the corporation's
where no prejudice occurred. It is another to make affairs.'" Mass. Gen. L. ch. 156D, § 7.42,
lack of prejudice itself a substitute for formal Comment. Requiring the shareholder to make a
compliance." [*35] In re Lazarus, 478 F.3d 12, 17 written demand upon the corporation before filing
(1st Cir. 2007).                                        suit gives the initial deference to the corporate body
                                                        to manage the corporation's internal affairs. See
Plaintiff further argues that "time was of the
                                                        generally Grossman v. Johnson, 674 F.2d 115, 125
essence" both in the context of the statute of
                                                        (1st Cir. 1982) (similar purpose of demand
limitations and in the likelihood that board
                                                        requirement in Rule 23.1 supported dismissal due to
members would exercise additional outstanding
                                                        failure to make pre-suit demand). It also creates a
back dated stock options. Even if time was of the
                                                        simple rule [*37] thereby avoiding litigation
essence, an exception not in the plain language of
                                                        regarding whether to excuse demand.
the statute, plaintiff could simply have made a pre-
suit demand on the company, filed the original In sum, Massachusetts law, which applies to the
complaint shortly thereafter and then argued that substantive requirement of making a written
"irreparable injury to the corporation" would take demand upon the company, requires that plaintiff
place by waiting the 90 day period. Subsection make a demand before filing suit. Plaintiff's failure
7.42(2) allows for such a scenario. Inexplicably, to make such a demand is not cured by the August
however, plaintiff filed the original complaint and 28, 2006 demand made after filing suit and 90 days
then the written demand 11 days later.                  before filing the amended complaint. This court
                                                        therefore recommends that the amended complaint
Plaintiff's complaint that the board did not respond
                                                        be dismissed without prejudice to the substantive
to the August 28, 2006 demand letter also fails to
                                                        causes of actions. See In re Kauffman Mut. Fund
justify non-compliance with section 7.42(1).
                                                        Actions, 479 F.2d 257, 267 (1st Cir. 1973)
HN15[ ] The comment to the section
                                                        (interpreting district court's dismissal "without
unequivocally states that, "There is no obligation
                                                        prejudice" for failure to comply with Rule 23.1 as
on the part of the corporation to respond to the
                                                        "mean[ing] without prejudice to the substantive
demand." Mass. Gen. L. ch. 156D, § 7.42,
                                                        cause of action") ; see also Gonzalez v. Turul v.
Comment; accord Mass. Gen. L. ch. 156D,
                                                        Rogatol Distributors, Inc., 951 F.2d at 3 (reversing
Introductory Comment ("Comments to the Act"
                                                        lower court and dismissing "complaint without
provide "valuable tool in interpreting the Act").
                                                        prejudice" due to failure to comply with Rule 23.1);
HN16[ ] Although not necessary in light [*36] of Landy v. D'Alessandro, 316 F.Supp.2d 49, 75
the statute's plain language, the policy of the statute (D.Mass. 2004) ("First Circuit dismissals under
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 20 of 104 PageID:
                                                                        Page 16 of341
                                                                                   16
                                                   2007 U.S. Dist. LEXIS 99152, *37

Rule 23.1 have been without prejudice"); see, e.g.,
Zucker v. Federated Shareholder Services, Co.,
2007 U.S. Dist. LEXIS 15186, 2007 WL 709305 at
* 4 (W.D.Pa. March 5, 2007) (dismissing count
 [*38] "without prejudice for failure to satisfy
Massachusetts'    universal   pre-suit    demand
requirement").


CONCLUSION

Accordingly, in light of the above discussion, this
court RECOMMENDS 19 that the motions to
dismiss (Docket Entry # 46, 49, 51, 56, 57, 75 &
77) be ALLOWED and this action be dismissed
without prejudice due to plaintiff's failure to make a
pre-suit demand in accordance with section 7.42.

/s/ Marianne B. Bowler

MARIANNE B. BOWLER

United States Magistrate Judge


  End of Document




19 Any objections to this Report and Recommendation must be filed
with the Clerk of Court within ten days of receipt of the Report and
Recommendation to which objection is made and the basis for such
objection. Any party may respond to another party's objections
within ten days after service of the objections. Failure to file
objections within the specified time waives the right to appeal the
order. United States v. Escoboza Vega, 678 F.2d 376, 378-379 (1st
Cir. 1982); United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.
1986).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 21 of 104 PageID: 342




                                 EXHIBIT B
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 22 of 104 PageID: 343



As of: February 20, 2019 7:32 PM Z


                                     Coordinated v. Johnson & Johnson
                                 Superior Court of California, County of Los Angeles
                              November 17, 2017, Decided; November 17, 2017, Filed
                                        JCCP No. 4872, Case No. BC628228

Reporter
2017 Cal. Super. LEXIS 8757 *
                                                           LLP; G. Greg Webb and others of Shook, Hardy &
Coordinated Proceeding Special Title (Rule 3.550).
                                                           Bacon LLP; and Michael C. Zellers and others of
Johnson & Johnson Talcum Powder Cases.
                                                           Tucker Ellis LLP.
Charmaine Lloyd, et al., Plaintiffs, v. Johnson &
Johnson, et al., Defendants. This document pertains        A jury of 12 persons was regularly impaneled and
to: Plaintiff Elisha Echeverria, Acting Trustee of         sworn. Witnesses were sworn and testified. The
The 2017 Eva Elaine Echeverria Living Trust                Court and jury heard evidence from July 26, 2017
                                                           through August 15, 2017. After hearing the
Judges: [*1] Hon. Maren E. Nelson.
                                                           evidence, the jury was duly instructed by the Court
Opinion by: Maren E. Nelson                                on August [*2] 16, 2017. Following arguments of
                                                           counsel, the cause was submitted to the jury on
Opinion                                                    August 16, 2017. The jury deliberated and
                                                           thereafter returned a verdict on August 21, 2017,
                                                           with its verdict attached hereto as Exhibit A. A
                                                           judgment was entered on that verdict on August 21,
AMENDED JUDGMENT                                           2017, and notice of said entry was served that same
                                                           day.
Dept.: 307
                                                           After the death of Plaintiff Eva Echeverria on
This action came on regularly for trial on July 24,
                                                           September 20, 2017, the parties submitted a
2017, in Department 307 of the above-referenced
                                                           stipulation and proposed order concerning
court, located at 600 South Commonwealth
                                                           substitution, and pursuant to that stipulation, the
Avenue, Los Angeles, California, 90005, the
                                                           Court on October 12, 2017 substituted as Plaintiff
Honorable Maren E. Nelson presiding. Plaintiff Eva
                                                           Elisha Echeverria, Acting Trustee of The 2017 Eva
Echeverria appeared through her attorneys Mark P.
                                                           Echeverria Living Trust.
Robinson Jr., Kevin F. Calcagnie, Cynthia L.
Garber, and others of Robinson Calcagnie Inc.;             On October 20, 2017, the Court signed and filed
Helen Zukin of Keisel Law, LLP; and Allen Smith            with the clerk its ruling (i) granting J&J's and JJCI's
of the Smith Law Firm, PLLC. Defendants Johnson            motions for judgment notwithstanding the verdict;
& Johnson ("J&J") and Johnson & Johnson                    and (ii) granting J&J's and JJCI's motions for new
Consumer Inc. (formerly known as Johnson &                 trial on the grounds of "(1) insufficiency of the
Johnson Consumer Companies, Inc.) ("JJCI")                 evidence as to causation as to both defendants (Cal.
appeared through their counsel Bart H. Williams,           Code of Civ. Pro. 657(6)); (2) error in law
Manuel F. Cachán, Susan L. Gutierrez, Lee M.               occurring at trial and excepted to by defendants
Popkin, and others of Proskauer Rose LLP;                  (Cal. Code of Civ. Pro. 657(7); (3) misconduct of
Kimberly A. Dunne and others of Sidley Austin              the jury (Cal. Code of Civ. Pro. 657(2); (4)
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 23 of 104 PageID:
                                                                        Page 2 of344
                                                                                  47
                                       2017 Cal. Super. LEXIS 8757, *2

excessive compensatory damages (as to Johnson'&         DATED: November 17, 2017
Johnson) and excessive [*3] punitive damages (as
to both defendants) (Cal. Code of Civ. Pro. 657(5)."    /s/ Maren E. Nelson
A copy of said ruling is attached hereto as Exhibit     Maren E. Nelson
B. On October 20, 2017, the Court's ruling was also
entered in the permanent minutes of the court, and a
copy of said minutes are attached hereto as Exhibit     Exhibit A
C.

On October 30, 2017, the Court entered an order         VERDICT FORM
that "modified" the "specification of reasons"
contained in the Court's aforementioned October         We the jury in the above referenced case select
20, 2017 ruling, and a copy of said order is attached   the following:
hereto as Exhibit D.
                                                       1. ☒ Find in favor of Plaintiff Eva Echeverria and
Pursuant to Code of Civil Procedure, section 629, against Defendant Johnson & Johnson and award
subdivision (b), where, as here, the court "grants [a] noneconomic damages in the amount of
motion for judgment notwithstanding the verdict ... $68,000,000.
and likewise grants [a] motion for a new trial, the
                                                       ☐ Find in favor of Defendant Johnson & Johnson.
order granting the new trial shall be effective only
if, on appeal, the judgment notwithstanding the 2. ☒ Find in favor of Plaintiff Eva Echeverria and
verdict is reversed, and the order granting a new against Defendant Johnson & Johnson Consumer,
trial is not appealed from or, if appealed from, is Inc. and award noneconomic damages in the
affirmed."                                             amount of $2,000,000.
NOW, THEREFORE, IT IS                   ORDERED,        ☐ Find in favor of Defendant Johnson & Johnson
ADJUDGED AND DECREED:                                   Consumer, Inc.
The judgment entered on August 21, 2017 having          If you found in favor of Plaintiff Eva Echeverria
been set aside by the Court's October 20, 2017          against Defendant Johnson & Johnson above, do
ruling, an amended judgment, notwithstanding the        you:
verdict, is entered as follows:
                                                        3. ☒ Find in favor of Plaintiff Eva Echeverria and
1. Judgment is entered in favor of Defendants           against Defendant [*5] Johnson & Johnson and
Johnson & Johnson and Johnson & Johnson                 award punitive damages in the amount of
Consumer Inc. and [*4] against Plaintiff Elisha         $340,000,000.
Echeverria, Acting Trustee of The 2017 Eva
Echeverria Living Trust on all claims in this case.     ☐ Find in favor of Defendant Johnson & Johnson
Plaintiff Elisha Echeverria, Acting Trustee of The      on punitive damages.
2017 Eva Echeverria Living Trust, shall take
                                                        If you found in favor of Plaintiff Eva Echeverria
nothing on all claims in this case.
                                                        against Johnson & Johnson Consumer, Inc.
2. Judgment is entered that Defendants Johnson &        above, do you:
Johnson and Johnson & Johnson Consumer. Inc.
                                                        4. ☒ Find in favor of Plaintiff Eva Echeverria and
are awarded their costs in the sum of $ against
                                                        against Defendant Johnson & Johnson Consumer,
Plaintiff Elisha Echeverria, Acting Trustee of The
                                                        Inc. and award punitive damages in the amount of
2017 Eva Echeverria Living Trust.
                                                        $7,000,000.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 24 of 104 PageID:
                                                                        Page 3 of345
                                                                                  47
                                                   2017 Cal. Super. LEXIS 8757, *5

☐ Find in favor of Defendant Johnson & Johnson                         that she began using Johnson's Baby Powder when
Consumer, Inc. on punitive damages.                                    she began menstruation in approximately 1965 at
                                                                       age 11 and used the product on a daily basis, and
Signed: August 21, 2017                                                more frequently when menstruating, until 2016.
/s/ Michael Maher Jr                                                   She used Shower to Shower less frequently. She
                                                                       was diagnosed with high grade serous ovarian
PRESIDING JUROR                                                        cancer in 2007. The action was filed July 26, 2016.
                                                                       An expedited trial was ordered given her medical
After this verdict form has been signed, notify the                    situation and commenced July 21, 2017.
clerk, bailiff, or court attendant that you are ready
to present your verdict in the courtroom.                              Prior to trial summary judgment was granted as to
                                                                       defendant Imerys Talc America, Inc. ("Imerys"),
                                                                       who supplied the raw talc for the products. The
Exhibit B                                                              case went to trial against defendants Johnson &
ORDERS REGARDING DEFENDANTS                                            Johnson and JJCI. It was tried on a theory of
JOHNSON & JOHNSON CONSUMER, INC.                                       negligent failure to warn.
AND JOHNSON & JOHNSON'S COMBINED
                                                   The evidence showed that Johnson's Baby Powder
MOTION FOR NEW TRIAL, DEFENDANT
                                                   was first sold in 1893. The evidence focused
JOHNSON & JOHNSON CONSUMER, INC.'S
                                                   largely on epidemiological studies that show a
MOTION FOR JUDGMENT
                                                   statistical correlation between talc usage and
NOTWITHSTANDING THE VERDICT, AND
                                                   ovarian cancer. The first study mentioning talc and
DEFENDANT JOHNSON & JOHNSON'S
                                                   cancer apparently was published in 1971
MOTION FOR JUDGMENT
                                                   (Henderson, et. al.) but the study was not admitted
NOTWITHSTANDING THE VERDICT
                                                   into evidence. The only reference [*7] to it in the
                                                   record is a citation to it in another study (Boorman
I. BACKGROUND                                      1994) (Ex. L-97) wherein Boorman reported that
                                                   there was "some concern reported about the
                                                   perineal exposure to talc and the occurrence of
A. Brief Overview of the Case                      ovarian cancer in women...although other studies
                                                   have failed to find such an association" and cited to
This case involves the first trial of claims by Henderson. (Tr. 1271:25-1272:14.) The reports in
plaintiffs in coordinated proceedings contending evidence were to the effect that since at least 1982
they developed ovarian cancer as a result of their there has been an ongoing debate in the scientific
use of defendants' [*6] products (Johnson's Baby community as to whether talc usage may cause
Powder and Shower to Shower)1 in their perineal ovarian cancer or whether the science supported
area. The products contain talc.                   only a finding that there was a statistical association
                                                   between talc use and cancer. The jury was called
Plaintiff Eva Echeverria2 ("Echeverria") testified
                                                   upon to resolve this complex scientific question.
1 The  evidence at trial was that Johnson & Johnson manufactured
talcum powder until 1967. Thereafter, the product, as well as Shower   B. A Brief Summary of the Law, the Evidence,
to Shower, was manufactured by Johnson & Johnson Consumer Inc.
("JJCI"). For purposes of this Order the defendants are referred to
                                                                       and the Verdict
jointly except when separate reference is needed.
2 Eva Echeverria died September 20, 2017. Her daughter, Elisha
Echeverria, Acting Trustee of The 2017 Eva Elaine Echeverria           ease of reading reference to "plaintiff" is to Eva Echeverria. No
Living Trust, was substituted as plaintiff on October 12, 2017. For    disrespect is intended.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 25 of 104 PageID:
                                                                        Page 4 of346
                                                                                  47
                                        2017 Cal. Super. LEXIS 8757, *7

In an action alleging that a product causes cancer,      1622:9-27; 1623-1624:25.)
giving rise to a duty to warn, causation must be
proven with a reasonable medical probability based       John Godleski, M.D. ("Godleski"), testified that
upon competent expert testimony. Mere possibility        evaluation by electron microscopy showed talc was
alone is insufficient to establish a prima facie case.   present in Echeverria's ovarian tissue.

                                                         Evidence was introduced that since at least 1982
    A possible cause only becomes 'probable'
                                                         (and possibly 1971 if the 1994 Boorman statements
    when, in the absence of other reasonable causal
                                                         regarding Henderson's work are considered) several
    explanations, it becomes more likely than not
                                                         epidemiological studies showed a statistically valid
    that the injury was a result of its action. [*8]
                                                         correlation between talc exposure and ovarian
    This is the outer limit of inference upon which
                                                         cancer. Jack Siemiatycki, Ph.D. ("Siemiatycki")
    an issue may be submitted to the jury. (See
                                                         testified that in 2006 the International Agency for
    Parker v. Employers Mutual Liability Ins. Co.
                                                         Research on Cancer ("IARC"), a division of the
    of Wis. (Tex. 1969) 440 S.W.2d 43, 47.)... With
                                                         World Health Organization, categorized talc as
    cancer the question of causation is especially
                                                         "possibly" carcinogenic if used perineally. This
    troublesome....Under the present state of
                                                         term was defined to mean that "chance, bias, and
    scientific knowledge...it is frequently difficult
                                                         confounding" could not be excluded as explaining
    to determine the nature and cause of a
                                                         the epidemiological results. IARC declined to find
    particular cancerous growth....Although juries
                                                         talc was a known or probable cause of ovarian
    are normally permitted to decide issues of
                                                         cancer. (Ex. P-29; Tr. 1196: 7-23; 1198:8-1200:2;
    causation without guidance from experts, 'the
                                                         2162:18-2163:10; 2282:5-2283:28; 2285:23-26;
    unknown and mysterious etiology of cancer' is
                                                         2291: 15-23.) Siemiatycki, who chaired the IARC
    beyond the experience of laymen and can only
                                                         working group that classified talc as "possibly"
    be explained through expert testimony. (Parker
                                                         carcinogenic, testified [*10] that in his view the
    v. Employers Mutual Liability Ins. Co. of Wis.,
                                                         present epidemiology results, including a pooled
    supra, at p. 46.) Such testimony, however, can
                                                         study (Terry 2013) sufficiently show a probable
    enable a plaintiff's action to go to the jury only
                                                         association between ovarian cancer and perineal
    if it establishes a reasonably probable causal
                                                         talc use as that term is used by IARC (TR 2173:11-
    connection between an act and a present injury.
                                                         2176:19; 2401:22-28; 2412:20-2413:17) but
Jones v. Ortho Pharm. Corp. (1985) 163 Cal. App.         conceded that the epidemiology was insufficient
3d 396, 403-404.                                         prior to 2007 to conclude that there was a causal
                                                         association between perineal use of talc and ovarian
As discussed in further detail below, Echeverria's       cancer. (Tr. 2300:15-19; 2362:11-22.) Siemiatycki
expert witnesses testified as to various                 authored a paper to the same effect, published in
epidemiological studies, as well as studies on           2008. (Ex. P-105; Tr. 2300:9-14.)
animals, and opined as to general causation. Laura
Plunkett, Ph.D. ("Plunkett") testified that in her       Numerous epidemiologic studies were put to the
opinion perineal use of talc can cause ovarian           jury showing a range of "relative risk" ratios.
cancer. She characterized talc as a toxin that causes    Siemiatycki explained that "relative risk" is the
changes in cell formation that become cancerous          ratio of the risk among persons exposed to the risk
over time and extended use, relying on studies that      compared to the risk among the unexposed,
showed talc initiates an inflammatory [*9]               explaining that "if the risk of cancer in the general
response in cells, leading to the production of          population... is 4 percent in the general population
reactive oxygen species and changes in gene              but among a group of people with a certain
expression. (Tr. 1048:22-1051:23; 1009:3-1009:6;         environmental exposure it is 6 percent, the relative
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 26 of 104 PageID:
                                                                        Page 5 of347
                                                                                  47
                                         2017 Cal. Super. LEXIS 8757, *10

risk of cancer due to that environmental exposure    Defendants also showed that talc is not recognized
would be 6 percent divided by 4 percent equals       as an ovarian cancer risk by the Centers for Disease
1.5." (Tr. 2126:17-2127:21.) He further explained    Control or medical associations such as the
that a ratio resulting in 2.0 is "the point at which the
                                                     American       Congress     of     Obstetrics    and
probability [*11] of causation, which is the         Gynecologists or Society of Gynecological
probability that a given agent causes a specific     Oncology. (Tr. 2714:2-2721:9; 3580:9-3590:5.)
disease, exceeds 50 percent ...." (Tr. 2434: 15-27.) The federal Food and Drug Administration has
                                                     been requested to require manufacturers of talc
Annie Yessaian M.D. ("Yessaian"), Echeverria's powders to warn of a potential link to ovarian
treating physician, engaged in a "differential cancer but declined to do so. The most recent
etiology" analysis and opined that that it was more Physician Data Query published by the National
probable than not defendants' products caused Cancer Institute concluded that "[t]he weight of the
Echeverria's illness.                                evidence does not support an association between
Echeverria emphasized at trial that condom perineal talc exposure [*13] and an increased risk
manufacturers ceased using talc on their products in of ovarian cancer." (Tr. 1619:6-1620:8.) Although
the 1990s. However, no admissible evidence was some manufacturers have recently placed a warning
introduced suggesting that they did so because of on their product and Imerys advised of IARC's
information suggesting that talc was linked to 2006 findings on its Material Safety Data Sheet
ovarian cancer and the jury was instructed to ("MSDS"),              the    evidence     showed      most
disregard any such inference or suggestion.          manufacturers'   products do not  contain a  warning
                                                     today. There was no evidence of any warning by a
Echeverria also introduced documents from manufacturer prior to 2007.
defendants' files referencing a "talc/ovary problem"
and documents that showed they engaged in efforts Defendants moved for nonsuit and a directed
to persuade regulators and the scientific verdict, which were denied.
community, including the National Toxicology
                                                     The jury was instructed based on CACI 1222, 430
Program ("NTP") and IARC, that the studies were
                                                     and 431, with additional special instructions. Those
insufficient to conclude that talc was a probable
                                                     instructions required Echeverria to show that each
cause of ovarian cancer, including evidence that
                                                     defendant manufactured and sold Johnson's Baby
Johnson & Johnson provided funding to a trade
                                                     Power and Shower to Shower to Echeverria and
association known as the Cosmetics, Toiletry, and
                                                     that prior to 2007 the products were dangerous or
Fragrance Trade Association ("CFTA") and that it
                                                     likely to be dangerous when used in a reasonably
also took [*12] steps on its own to advance the
                                                     foreseeable manner, giving rise to an obligation to
debate in its favor.
                                                     warn. The jury was also given Special Instruction
Defendants introduced evidence there was no peer No. 1 that required Echeverria to show that
reviewed literature suggesting any causal exposure to talc was a substantial factor in causing
mechanism (i.e. that extended use of talc caused her illness by showing through expert testimony
inflammation leading to cancer). No published that there was a reasonable medical probability that
peer-reviewed articles have determined talc to talc causes ovarian cancer and a reasonable medical
cause ovarian cancer. (Tr. 2276:21-2277:19; probability that it was a substantial factor in
2280:2-10; 3695:19-3696:7; 3749:12-3750:1.) causing Echeverria's ovarian [*14] cancer. The
Further, defendants' experts testified to the effect jury was instructed under CACI 103 that liability as
that the epidemiology relied upon by Echeverria's to both actual and punitive damages was required to
experts, with four exceptions, discussed infra, be shown as to each defendant separately. The jury
showed a relative risk ratio of less than 2.0.       was also instructed under CACI 3945 as to the
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 27 of 104 PageID:
                                                                        Page 6 of348
                                                                                  47
                                                     2017 Cal. Super. LEXIS 8757, *14

burden of proof on punitive damages. Echeverria                            A JNOV motion must be made within the time for
requested instructions on agency and alter ego                             filing and serving a notice of intention to move for
liability. Those instructions were not given.                              new trial, and if a motion for new trial has been
                                                                           made the court is to rule on both motions at the
After a three week trial, including extensive expert                       same time. Cal. Code of Civ. Pro. §629(b). Notice
testimony, the jury found in favor of Echeverria,                          of this motion was timely filed and the motion was
awarding $68,000,000 in non-economic damages                               argued concurrently with the new trial motion.
from Johnson & Johnson and $2,000,000 in non-
economic damages from JCCI. It assessed                                    "The court . . . shall render judgment in favor of the
$340,000,000 in punitive damages against Johnson                           aggrieved party notwithstanding the verdict
& Johnson and $7,000,000 against JCCI.                                     whenever a motion for a directed verdict for the
                                                                           aggrieved party should have been granted had a
Defendants move for new trial or for judgment
                                                                           previous motion been made." Cal. Code of Civ.
notwithstanding the verdict ("JNOV").
                                                                           Pro. §629(a). The power to grant judgment
                                                                           notwithstanding the verdict is the same as the
C. Summary of Rulings and Orders                                           power to grant a nonsuit or directed verdict, all of
                                                                           which are based on the legal sufficiency of the
Mindful of the heavy burdens imposed on the                                evidence. [*16] (Beavers v. Allstate Ins. Co. (1990)
moving parties, and the deference to be given to the                       225 Cal.App.3d 310, 327-328.) A motion for JNOV
jury's verdict, for the reasons that follow the Court                      is akin to a demurrer to the evidence. Where a
concludes that defendants' trial motions should                            demurrer assumes all facts pleaded are true, a
have been granted and now grants the defendants'                           JNOV motion assumes all evidence supporting the
motions for JNOV. It also grants defendants a new                          verdict is true; the issue to be determined is
trial on the grounds of (1) insufficiency of the                           whether such evidence constitutes a prima facie
evidence as to causation as to both defendants (Cal.                       case. (Moore v. San Francisco (1970) 5 Cal.App.3d
Code of Civ. Pro. 657(6)); (2) [*15] error in law                          728, 733.)
occurring at trial and excepted to by defendants
(Cal. Code of Civ. Pro. 657(7); (3) misconduct of                          While evidence must be accepted as true and
the jury (Cal. Code of Civ. Pro. 657(2)); and (4)                          viewed in a light most favorable to the verdict, it
excessive compensatory damages as to Johnson &                             must be substantial. (Sweatman v. Dept. of Veterans
Johnson and excessive punitive damages as to both                          Affairs (2001) 25 Cal.4th 62, 68; Osborn v. Irwin
defendants (Cal. Code of Civ. Pro. 657(5)).3                               Memorial Blood Bank (1992) 5 Cal.App.4th 234.)
                                                                           "'Substantial evidence' is not synonymous with
                                                                           'any'     evidence.     To    constitute    sufficient
II. JOHNSON & JOHNSON'S MOTION FOR                                         substantiality to support the verdict, the evidence
JUDGMENT NOTWITHSTANDING THE                                               must be 'reasonable in nature, credible, and of solid
VERDICT                                                                    value; it must actually be 'substantial' proof of the
                                                                           essentials which the law requires in a particular
                                                                           case.'" (Id. at 284, citing Kruse v. Bank of America
A. Procedural Requirements and Legal                                       (1988) 202 Cal.App.3d 38, 51.)
Standard for JNOV Motions

3 The
                                                                           B. The Parties' Arguments
       Court is also mindful that this case was prepared and tried in an
expedited manner. Trial counsel, as well as JCCP liaison counsel,
were required to do an extraordinary amount of work on behalf of
                                                                           Johnson & Johnson argues that JNOV must be
their clients in a short period of time and are to be commended in         granted as there was no evidence that it
this regard.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 28 of 104 PageID:
                                                                        Page 7 of349
                                                                                  47
                                         2017 Cal. Super. LEXIS 8757, *16

manufactured Johnson's Baby Powder or Shower to            through Telofski that JJCI was responsible for the
Shower. Further, it argues that if the evidence could      marketing and internal procedures and safety
be inferred to show that prior to 1967 it                  assessments of both products (Tr. 811:8-14;
manufactured Johnson's Baby Powder there is no             812:27-813:23; 852:18-853:1; 861:27-862:10; 863:
evidence to show it knew or should have known in           18-22); and (4) demonstrative exhibits showing that
the period 1965-1967 that talcum powder was                the labeled packages show JJCI as the manufacturer
linked in any way with ovarian cancer, as the first        of the products. (Ex. P-49; P-50).
scientific work in this regard was published
in [*17] 1982. It argues that as a matter of law it  The only document in evidence dated prior to 1967
had no on-going duty to warn and further argues      was a 1964 memorandum. (P-343). That document
                                                     discussed the development of a potential consumer
that it cannot be liable for the acts of its subsidiary
absent a showing of agency or alter ego liability    research test with respect to a powder made with a
and that no such evidence was adduced.               cornstarch product called "Dry Flo." The
                                                     penultimate paragraph states that a Johnson &
Echeverria contends that witness Lorena Telofski Johnson employee (William Ashton) established
("Telofski"), designated as the "person most that "the largest commercial uses of Dry Flo are...as
knowledgeable" by both defendants, as well as a condom lubricant where it replaced talc because it
various experts and third parties, referred to was found to be absorbed safely in the [*19]
"Johnson and Johnson" in their testimony without vagina whereas, of course, talc was not." No
distinguishing between the two entities. She further witness was called to explain the meaning of this
contends that after 1967 Johnson & Johnson had sentence, which is capable of two interpretations
knowledge that talc was the probable cause of (whether talc was absorbed in the vagina at all or
ovarian cancer and thus had an on-going duty to whether, if absorbed, it was "safely" absorbed).
warn consumers, notwithstanding that it did not Echeverria argues this document is sufficient to
manufacture the product because Johnson & show both that Johnson & Johnson manufactured
Johnson "kept responsibility" over JCCI and the products at issue prior to 1967 and had a duty to
directed it to manufacture the products, thereby warn and that it acted with malice in not doing so,
justifying the imposition of liability against it.   supporting the verdict against it.


C. The Evidence As To Johnson & Johnson                    D. Analysis

The uncontradicted evidence was that Echeverria
used Johnson's Baby Powder beginning at age 11             (1) Duty to Warn
(approximately 1965) and until 2016.
                                                           A duty to warn arises when a manufacturer fails to
The evidence as to who manufactured the products           warn of facts that it knows or should know make a
at issue during that time period was limited and           product likely to be dangerous. (Trejo v. Johnson &
consisted of (1) an interrogatory [*18] asking the         Johnson (2017) 13 Cal. App. 5th 110, 131, citing
defendants "to state the first and last dates of sale of   Valentine v Baxter Healthcare Corp. (1999) 68
each product" it manufactured or sold that                 Cal. App. 4th 1467, 1482.) As to Johnson &
contained talc. The joint response stated that             Johnson before a duty to warn could be imposed
Johnson's Baby Powder "debuted" in 1893 and                Echeverria was required to show that it
Shower to Shower debuted in the 1960s (Tr. 3111:           manufactured the products at issue; that talc was
19-27); (2) an interrogatory stating JJCI is a wholly      the more likely than not cause of her ovarian
owned subsidiary of Johnson & Johnson existing             cancer; and that Johnson & Johnson knew or should
since 1967 (Tr. 3111:2-3112:10); (3) testimony             have known that talc probably would cause cancer.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 29 of 104 PageID:
                                                                        Page 8 of350
                                                                                  47
                                      2017 Cal. Super. LEXIS 8757, *19

In this regard a manufacturer will not be "charged     However, Echeverria did not establish this at trial.
with knowing more than what would come to light
from the prevailing scientific or medical              Echeverria failed to put on direct evidence as to
knowledge" at the time. (Valentine, 68 Cal. App.       who manufactured the products in the period 1965-
4th at 1483-1484. See also Anderson v. Owens-          1967. The interrogatory response read into the
Corning Fiberglas Corp. (1991) 53 Cal. 3d 987,         record is ambiguous but taken together with Exhibit
1002 ["Negligence law in a failure-to-warn case        P-343 and the testimony of Telofski the jury could
requires a plaintiff to prove [*20] that a             infer that Johnson & Johnson manufactured the
manufacturer or distributor did not warn of a          product prior to 1967.
particular risk for reasons which fell below the       The sole evidence argued to impose a duty to warn
acceptable standard of care, i.e., what a reasonably   on Johnson & Johnson that existed prior to 1967 is
prudent manufacturer would have known and              Exhibit P-343, authored in 1964. Interpreting the
warned about."]; Carlin v. Superior Court (1996)       disputed sentence in the light most favorable to
13 Cal. 4th 1104, 1112, (citing Anderson) ["Stated     Echeverria, the document states only that talc was
another way, a reasonably prudent manufacturer         not "safely absorbed" in the vagina but does not
might reasonably decide that the risk of harm was      discuss in any way the alleged consequences of that
such as not to require a warning as, for example, if   fact, i.e. that it was a probable [*22] cause of
the manufacturer's own testing showed a result         ovarian cancer. There was no showing that as of
contrary to that of others in the scientific           1967 there was any suggestion by the scientific or
community. Such a manufacturer might escape            medical community that talc was associated with
liability under negligence principles."])              ovarian cancer. And, no internal documents from
Echeverria alleged that Johnson & Johnson              the company prior to that date suggest that
designed, developed, manufactured, tested,             conclusion. Thus, one cannot infer from the
packaged, promoted, marketed, advertised,              document that Johnson & Johnson knew or should
distributed, labeled, and sold the products            have known prior to 1967 that talc more probably
(Echeverria First Amended Complaint, ¶¶ 14, 18,        than not caused ovarian cancer, such that any duty
20, 21, 85, 94, 131), made specific advertising        to warn of that fact arose at that time.
claims (Id. at ¶¶ 25, 26), have continuously           The further evidence at trial was that after 1967
advertised and marketed the products since the         JJCI manufactured the products at issue and was
1970s (Id. at ¶31), and failed to warn (¶¶ 89, 90).    responsible for assessing their safety and
After initially referring to both Johnson & Johnson    determining whether warning labels should be put
and JJCI in the pleading, for the most part the two    on them. At oral argument and in her briefing
parties are jointly referred to as Johnson &           Echeverria conceded that the documents and
Johnson. This is made clear in Paragraph 9 where,      evidence showed that Johnson & Johnson ceased
after introducing Defendant [*21] Johnson &            making Johnson's Baby Powder in 1967. However,
Johnson Consumer Companies, Inc. (now known as         she argues that because Johnson & Johnson called
Johnson & Johnson Consumer, Inc.) as a wholly          no witness to show that Johnson & Johnson's
owned subsidiary of Johnson & Johnson,                 "involvement" with talc products ended in 1967 the
Echeverria indicates that the two companies will       jury could infer that Johnson & Johnson was liable
thereafter be referred to jointly as the "Johnson &    for failure to warn. (Echeverria's Opposition to
Johnson Defendants." Echeverria did not allege any     Johnson & Johnson's motion for JNOV at page 2,
theory for holding the parent liable for the acts of   lines 24-25.)
the subsidiary (such as alter ego or agency), but
                                                       This argument fails. Echeverria bore the
instead alleges the same wrongful acts as to both.
                                                       burden [*23] of proof on this issue. She presented
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 30 of 104 PageID:
                                                                        Page 9 of351
                                                                                  47
                                       2017 Cal. Super. LEXIS 8757, *23

no evidence to contradict Telofski's testimony or       "Johnson & Johnson." That experts or third parties
the demonstrative exhibits. The law is well-            referred to "Johnson & Johnson" does not save the
established that a holding company ordinarily           verdict. None were asked to opine that Johnson &
cannot be held liable for the acts of its wholly        Johnson (as opposed to JCCI) manufactured or
owned subsidiary absent a showing of agency or          distributed the products after 1967 and indeed it
alter ego liability. (Sonora Diamond Co. v.             was not shown that any would have had such
Superior Court (2000) 83 Cal.App.4th 523, 538-          knowledge.
540.) "As a practical matter, the parent must be
shown to have moved beyond the establishment of         Apparently recognizing that the oral testimony does
general policy and direction for the subsidiary and     not support a finding that Johnson & [*25]
in effect taken over performance of the subsidiary's    Johnson manufactured or distributed the products
day-to-day operations in carrying out that policy."     after 1967 Echeverria orally argued that Johnson &
(Id. at 542, emphasis in original.)                     Johnson "hired someone" (JCCI) to make the
                                                        products for it after 1967 but "kept responsibility"
While evidence was introduced that JCCI is a            for them, thereby imposing on Johnson & Johnson
wholly owned subsidiary of Johnson & Johnson, no        responsibility for placing a warning on the products
evidence was adduced as to why JCCI was created;        at all times. The documentary evidence and oral
that JCCI was created to make the products on           testimony that support these factual assertions is
behalf of Johnson & Johnson; who JCI's officers         not of a quality sufficient to sustain the verdict.
and directors are or whether they overlap with
Johnson & Johnson's; that JCCI is undercapitalized;     First, and as noted above, there was no evidence
that Johnson & Johnson controlled JCCI's day-to-        that Johnson & Johnson "hired" JCCI to make
day operations, nor any other evidence suggesting       products for it. Further, the documents do not
that an alter ego or agency theory could be put to      support an alter ego or agency theory of liability.
the jury. Further, the jury was not instructed on       The documents may be grouped into several
these theories of liability as the evidence adduced     categories: those written by Johnson & Johnson
was insufficient to support such instructions. [*24]    employees evidencing consideration of the
                                                        marketing opportunities and obstacles for talc (Ex.
Echeverria argues that Telofski, who was                P-9 and Ex. P-10); documents showing that
designated as the person most knowledgeable for         Johnson & Johnson sought to assert its views in the
both Johnson & Johnson and JJCI (Tr. 800:11-18),        scientific community as to what the scientific
distinguished between the two companies on only         evidence showed vis-a-vis talc (Ex. P-16, P-20, P-
three occasions in her testimony. (Id. at Tr. 801:23-   59, P-204, P 261 through P-264, P2-66, P-267);
802:4; 804:7-19; 813:10-23.) She argues that for        those that Echeverria argues show that Johnson &
the vast majority of her testimony, Telofski used       Johnson declined to fund studies into research
the words, "Johnson & Johnson." Echeverria,             concerned with the possible link between
however, does not indicate the subject matters on       talc [*26] and ovarian cancer or would fund only if
which Telofski was designated to testify. Further,      favorable results would be guaranteed (Ex. P-55, P-
Echeverria's counsel was aware when Telofski's          262); and those that show that condom
deposition was taken that Telofski was an               manufacturers and Imerys either ceased using talc
employee of JJCI and that there were two separate       in their products or warned about its potential harm
corporations. To the extent counsel asked questions     (Ex. P-19, P-27, P-396). In addition, Echeverria
regarding Johnson & Johnson, Telofski properly          argues that a document written by a JCCI employee
answered them on behalf of that entity.                 shows that after 1967 Johnson & Johnson should be
                                                        liable for its' subsidiary's failure to warn (Ex. P-
Finally, Echeverria notes the experts all referred to   764).
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 31 of 104 PageID:
                                                                        Page 10 of352
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *26

Considered individually or as a whole, and drawing      As to Johnson & Johnson's own acts, the assertions
all inferences in support of the verdict, these         by Echeverria that Johnson & Johnson employees
documents could not be read by the jury as giving       considered marketing obstacles [*28] for talc
rise to a duty to warn on the part of Johnson &         based products is insufficient to create an inference
Johnson after 1967.                                     that Johnson & Johnson was liable for the acts of its
                                                        subsidiary after 1967.
The document on which Echeverria primarily relies
to show that Johnson & Johnson was "responsible"        Exhibit P-9, a 1986 memo from Ashton's files
for JCCI is Exhibit P-764, dated January 11, 1994.      referenced the fact that "safety of cosmetic powders
This is a draft document (not on letterhead) entitled   has been a concern, especially among health
"Talc Questions and Answers" that posed various         professionals. They have decided that powders
questions and answers regarding the state of            provide no health benefit. Therefore, the potential
knowledge regarding scientific research on the          for harm from respirables or accidental exposure
issue of the linkage between talc and cancer and        should be avoided. Mothers are now being advised
responding to various studies to date. The evidence     not to use baby powder, especially talc baby
at trial was that this document was drafted by Don      powders." The document goes on to say that
Jones who was in the research and planning              "retrospective studies have implicated talc use in
group [*27] at JCCI. (Tr. 895:22-896:12; 902:4-         the vaginal area with the incidence of ovarian
19.) It made various references to Johnson &            cancer. While a CFTA sponsored animal study has
Johnson's decisions regarding its labeling of           shown talc does not migrate, this concern does
Johnson's Baby Powder, indicated "Johnson &             affect use of powders for adult women.... Based on
Johnson uses the highest standards in making its        the scientific evidence and extensive experience
baby powder," and stated "Johnson & Johnson had         and use we believe that cosmetic powders are safe
joined independent researchers and the government       for use in babies and adults." The document
in testing talc and that no link with cancer was        observes that Johnson & Johnson holds patents for
found."                                                 segregation of "super talc" and a cornstarch
                                                        products well as other patents and concludes that
No showing was made as to what use, if any, the         "J&J" is probably working at the limits of cosmetic
draft document was put. There was no showing that       powders technology and "must pursue technologies
Johnson & Johnson expressly or impliedly                which [*29] will provide a proven health benefit
authorized these statements. Jones was not called to    for use of powders on babies." It also noted that it
testify and did not indicate the facts on which he      was possible to hypothesize that "pursuit of
based the statements related to "Johnson &              technologies which would create talc based
Johnson." In short, that a JCCI employee of             powders of higher interest (than JBP) to adults
unknown authority stated in a draft document that       could be profitable."
"Johnson & Johnson" made decisions regarding
labeling of the product or used the highest             No evidence was adduced as to why this document
standards in makings "its" baby powder or engaged       was written or to whom (if anyone) it was sent.
in research is insufficient to show, as a matter of     Fairly read it suggests that a scientist at Johnson &
law, that Johnson & Johnson in fact manufactured        Johnson (Ashton) was suggesting that baby powder
and labeled the product or "kept responsibility" for    use was impacted by the health community and that
JCCI after 1967. (Young v. Horizon West, Inc.           Johnson & Johnson might in the future pursue
(2013) 220 Cal.App.4th 1122, 1133; van't Rood v.        technologies to increase the use of cosmetic
County of Santa Clara (2003) 113 Cal. App. 4th          powders. It could not be fairly inferred from this
549, 571).                                              document that Johnson & Johnson controlled JCCI,
                                                        or "kept responsibility" for it.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 32 of 104 PageID:
                                                                        Page 11 of353
                                                                                   47
                                      2017 Cal. Super. LEXIS 8757, *29

Likewise, Exhibit P-10, a memo dated August 5,         "diaphragm/ovarian epidemiological study." That
1992, from a Johnson & Johnson file but without        Johnson & Johnson declined to fund research could
testimony as to its author or recipients, indicated    not be inferred by the jury to support a finding that
that an obstacle to marketing the product was          it controlled JCCI.
"negative publicity from the heath community on
talc (inhalation, dust, negative doctor endorsement,  Exhibits P-57 and P-27 are also insufficient to
cancer linkage)" and recommended investigation of     impose liability on Johnson & Johnson for acts
an additive to reduce dust. But, the document's       taking place after 1967. Exhibit P-57 is an
vague reference to negative publicity from a          agreement by Johnson & Johnson dated June 4,
"cancer      linkage,"     without     more,    was   1994 guaranteeing funding of $10,000 to CFTA for
insufficient [*30] for a jury to find Johnson &       the "management, coordination, and development
Johnson "kept responsibility" for JCCI.               of scientific data ...pertaining to the safe use of
                                                      talc," agreeing to indemnify CFTA with respect to
Nor are documents referencing the funding of same, and further acknowledging that any CFTA
studies sufficient to impose liability on Johnson & reports "will become public documents." While this
Johnson. Exhibit P -55 was heavily relied upon by document clearly indicates Johnson & Johnson
Echeverria. It is a 1975 memo on Johnson & sought to bring to the public's attention its views
Johnson letterhead documenting that an employee regarding the safety of talc it cannot be said, by
named Gavin Hildick-Smith sent a "small inference or otherwise, that it demonstrated that
donation" to Keith Griffiths of the Tenovus Johnson [*32] & Johnson exercised day-to day
Institute for Cancer Research in Cardiff, England control over JCCI sufficient to implicate the
and suggesting that "it might be of value to identify doctrines of alter ego or agency. Similarly, that
the precise scientific data available to Tenovus either Johnson & Johnson or JCCI sought to bring
concerning talc and ovarian cells." A handwritten their views forward either on their own or through
note attached by D. Petterson inquired as to CFTA, to IARC and others in the scientific
whether Hildick-Smith advised in advance of this community (Ex. P-16, P-20, P-59, P-204, P-238, P-
donation and opined that the donation "has 261-264, P-266, P-267) and strategized about how
certainly given Griffiths the opening to put us on to do so did not create evidence that Johnson &
notice of the talc/ovary problem." Other than Johnson controlled JCCI to such an extent as to
adducing testimony that Hildick-Smith was a make it liable for JCCI's decisions.
doctor and Johnson & Johnson employee (Tr.
883:19-28) no evidence was introduced as to the Documents from third parties also could not be
capacities of any of the employees receiving the relied upon to meet Echeverria's burden of proof
memo, or the role of "D. Petterson" at Johnson & Exhibit P-16 to JCCI from a consultant (Wehner)
Johnson or the meaning of the term "talc/ovary suggesting that Johnson & Johnson point out to the
problem." Nor was there any showing that Griffiths FDA the flaws in a proposed study and decline to
ever had or provided any research to Johnson [*31] fund same and Exhibit P-16 from Wehner to JCCI
& Johnson which might have actually put it on criticizing the manner in which CFTA analyzed
notice of a "talc/ovary problem," let alone that certain data and noting that its inaccuracies subject
Johnson & Johnson controlled JCCI.                    the industry to being perceived as the cigarette
                                                      industry also could not be used by the jury to infer
Nor does Exhibit P-262 support Echeverria's that Johnson & Johnson was "responsible" for
argument. This e-mail chain indicates Johnson & JCCI. As an initial matter, Wehner goes on to state
Johnson      would     financially    support    "the that the public perception "would be a particularly
Huncharek/Muscat narrative on ovarian cancer" but tragic misperception in view of the fact that the
was not "Yet" prepared to support a industry [*33]                       does have powerful, valid
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 33 of 104 PageID:
                                                                        Page 12 of354
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *33

arguments to support its position." More                jury was specifically instructed that the facts set
importantly, that a third party consultant advised      forth in the article were not admitted for their truth.
JCCI as to what he believed its parent should do        As such, evidence as to what the condom industry
vis-à-vis the CFTA does and cannot establish that       did could not have properly been considered by the
Johnson & Johnson is liable for warnings on             jury to establish knowledge on the part of Johnson
products it did not make or distribute. (Young v.       & Johnson, much less determine it was
Horizon West, Inc. 220 Cal.App.4th at 1133; van't       "responsible" for JCCI's decisions regarding
Rood v. County of Santa Clara 113 Cal. App. 4th at      warnings. Likewise, the decision [*35] by Imerys
571).                                                   in 2006 to put a statement on its MSDS that
                                                        restated IARC's 2006 conclusion that talc was a
Similarly, Exhibit P-27, from Imery's Director of       "possible" carcinogen could not be used to show
Product Safety, to Ashton, cautioning that IARC         that in 2007 Johnson & Johnson had a duty to warn,
could classify talc as potentially carcinogenic and     or that it was responsible for JCCI.
suggesting that Ashton counsel his management
regarding same, as well as Exhibit P-396 between        Following oral argument on these motions
the same two persons, transmitting an April 2004        Echeverria argued for the first time (in
scientific paper which the Imery's employee             supplemental papers filed October 13, 2017 and not
characterized as "compelling" evidence of a theory      authorized by the Court but nonetheless considered)
as to how talc could cause ovarian cancer and           that Johnson & Johnson had an on-going duty to
cautioning that the NTP could classify talc as a        warn consumers and to recall the products. The
"causative agent" based thereon cannot be the basis     cases cited by Echeverria, however, stand for the
for liability against Johnson & Johnson. A third        proposition that a manufacturer of equipment who
party (Imerys) cannot create a relationship showing     continues to market the equipment and determines
that Johnson & Johnson had "responsibility" for         it is likely to be dangerous has a duty to recall the
JCCI, any more than the acts of a purported agent       product or retrofit it. (Hernandez v Badger Constr.
suffice to show a principal-agent relationship. (Id.)   Equip Co. (1994): 28 Cal. App. 4th 1791, 1827;
                                                        Lunghi v Clark Equip. Co. Inc. (1984) 153 Cal.
Finally, the fact that Johnson & Johnson was aware
                                                        App. 3d 485, 494.) Echeverria cites no authority for
that condom manufacturers discontinued the use
                                                        the proposition that a manufacturer who has ceased
of [*34] talc in its products in 1994 (Ex. P-19) or
                                                        to make the product must cause a warning to be
that Imerys put a warning on its MSDS (Ex. P-37)
                                                        placed on the product by another manufacturer or
in 2006 does not establish that talc was known or
                                                        cause that manufacturer to recall the product.
should have been known to cause ovarian cancer
                                                        Moreover, Echeverria did not ask the jury to be
prior to 2007 or that Johnson & Johnson was
                                                        instructed on this basis under CACI 1223 or
"responsible" for JCCI thereby. As to the condom
                                                        otherwise and cannot assert it for the first time after
issue, Echeverria introduced evidence that another
                                                        oral argument on post-trial motions.
of her experts (Plunkett), in her report, relied on a
1994 newspaper article that opined that condom
manufacturers removed talc from their products "in      (2) Punitive Damages
part due to ovarian cancer concerns." No evidence
was admitted, however, as to what those concerns        As to punitive damages Echeverria [*36] was
were (i.e. whether the condom industry ceased. to       required to show by clear and convincing evidence
use talc because the available science supported a      that Johnson & Johnson acted with malice, i.e.
conclusion that talc was a probable cause of            "despicable conduct which is carried on by the
ovarian cancer or because the concerns surrounded       defendant with a willful and conscious disregard of
publicity of the possibility of such a link) and the    the rights and safety of others." Cal. Civ. Code §
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 34 of 104 PageID:
                                                                        Page 13 of355
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *36

3294 subd. (c)(1).                                      referenced in the pre-1967 documents that
                                                        Echeverria contends support punitive damages
    The term "'despicable,'" though not defined in      against Johnson & Johnson was William Ashton.
    the statute, is applicable to "circumstances that   There was no showing as to Ashton's capacity at
    are 'base,' 'vile,' or 'contemptible.'" (College    Johnson & Johnson sufficient to support a punitive
    Hospital Inc. v. Superior Court (1994) 8            damage award. The testimony offered by Telofski
    Cal.4th 704, 725 [34 Cal. Rptr. 2d 898, 882         was that Ashton was deceased, had retired some
    P.2d 894], quoting 4 Oxford English Dict. (2d       years earlier, and was in "research and
    ed. 1989) p. 529.) Under the statute, "malice       development" at the time he left the company.
    does not require actual intent to harm.             Telofski testified she was "not sure if he was a
    [Citation.] Conscious disregard for the safety of   manager or director level" when he left the
    another may be sufficient where the defendant       company. Telofski went on to say she "really just
    is aware of the probable dangerous                  doesn't know." (Ex. 1 and 2 to Defendants'
    consequences of his or her conduct and he or        Compendium of Trial Transcripts.) No questions
    she willfully fails to avoid such consequences.     were asked as to Ashton's position in 1964.
    [Citation.] Malice may be proved either
    expressly through direct evidence or by        Post 1967 the only Johnson & Johnson employees
    implication through indirect evidence from     identified were Neal Matheson, who signed Exhibit
    which the jury draws inferences. [Citation.]"  P-57 in 1994 [*38] and was Executive Vice
    (Angie M v. Superior Court (1995) 37           President of Research & Development and
    Cal.App.4th 1217, 1228 [44 Cal. Rptr. 2d       identified by Telofski as a "vice president in R &
    197].)                                         D" (Tr. 805:25-27) and Steve Mann, who "worked"
                                                   at Johnson & Johnson (Tr. 805: 15-17) and whose
Pfeifer v. John Crane, Inc. (2013) 220 Cal. App. title was shown as "Director, Toxicology." Mann
4th 1270, 1299.                                    communicated         regarding     funding       the
                                                   "Huncharek/Muscat study" (Exhibit P-262) and
Because Johnson & Johnson is a corporate Matheson                 and    Mann     exchanged      e-mail
defendant Echeverria was also required to show by correspondence regarding the CFTA Task Force
clear and convincing evidence that a director or and steps Johnson & Johnson might take to bring
managing agent acted with malice. Cal. Civ. Code, its views to the attention of IARC and others in the
§ 3294, subd. (b). "A plaintiff may satisfy the scientific community and monitored IARC's
'managing agent' requirement of Civil Code section conclusions (Exhibits P-204, P-261 through P-264,
3294, subdivision (b), through evidence showing P-266, P-267). Assuming that the jury could infer
the information in the possession of the that these persons were managing agents of
corporation [*37] and the structure of management Johnson & Johnson there was no showing that
decisionmaking that permits an inference that the either engaged in manifest disregard of safety or
information in fact moved upward to a point where was reckless in not causing Johnson & Johnson to
corporate policy was formulated. These inferences warn that talc was a "probable" cause of cancer.
cannot be based merely on speculation, but they The best that can be said from the evidence is that
may be established by circumstantial evidence, in they were aware IARC classified talc as "possibly"
accordance with ordinary standards of proof." carcinogenic, a standard insufficient as a matter of
(Romo v. Ford Motor Co. (1999) 99 Cal. App. 4th law to require any warning, even had Johnson &
1115, 1141, disapproved on other grounds in Johnson been the manufacturer of the product.
People v. Ault (2004) 33 Cal. 4th 1250.)
                                                   In short, there was simply no evidence that Johnson
The only employee of Johnson & Johnson & Johnson [*39] knew in the 1965-1967 time
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 35 of 104 PageID:
                                                                        Page 14 of356
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *39

period that talc more likely than not caused ovarian    taken, as she had no obligation to present
cancer, giving rise to a duty to warn, much less that   epidemiologic evidence. She further argues that
a managing agent acted with requisite malice in         Yessaian properly engaged in a differential
failing to give the warning. Nor is the verdict saved   etiology. She argues further that other experts
by reference to argument that documents existing        (Plunkett, Godleski, Siemiatycki) established
after 1967 can create a basis for liability as to       general causation. Finally, she argues that internal
Johnson & Johnson based on JCCI's failure to            documents pre-dating 2007, discussed supra,
warn. The documents and testimony, granting all         showed that genital use of talc was not safe and
inferences in favor of Echeverria, as a matter of law   knew that others in the industry warned of its
do not support liability on an agency or alter ego      dangers, supporting the punitive damage award
theory, much less support a finding by clear and        against JCCI.
convincing evidence that a punitive damage award
was appropriate. For these reasons alone the JNOV
motion must be granted as to Johnson & Johnson.         B. The Sargon Ruling and a Summary of
                                                        Yessaian's Testimony [*41]
Further, and as discussed below, Echeverria failed
to meet her burden of proof to show that her use of     In evaluating defendants' causation arguments,
Johnson's Baby Powder and Shower to Shower              background concerning the general causation
were the probable cause of her ovarian cancer.          testimony that was offered is necessary, as is an
Thus, as to both Johnson & Johnson and JCCI the         understanding of the permitted scope of Yessaian's
motion for JNOV must be granted.                        testimony.

                                                        Prior to trial defendants made a series of motions
III. JCCI'S MOTION FOR JUDGMENT                         under Sargon Enterprises, Inc. v. University of
NOTWITHSTANDING THE VERDICT                             Southern Cal. (2012) 55 Cal.4th 747 to exclude
                                                        various expert testimony. Certain general causation
                                                        experts were excluded and the testimony of others
A. Summary of the Argument                              was limited. A written order issued, as did an oral
                                                        clarification. (Tr. of July 18, 2017 at 5: 23-6:27.)
Defendants advance three arguments as to why            Yessaian was permitted to opine that, using a
JNOV must be granted based on the argument that         "differential etiology methodology," it was "more
Echeverria failed to [*40] present evidence             probable than not" that Echeverria's cancer was
sufficient to show that her use of talc based           caused by her use of talc based on Echeverria's
products was the probable cause of her ovarian          medical history; the fact that talc was found in her
cancer. Specifically, they argue that Echeverria's      ovarian tissue; 4 epidemiological studies involving
specific causation expert, Yessaian, failed to          women using talcum powder who were diagnosed
present epidemiology showing talc was the more          with ovarian cancer which showed an "odds ratio"
probable than not cause of her cancer and used an       in excess of 2.0 thus permitting Yessaian to "rule
improper methodology for determining the cause of       in' talc as a causative agent; and other studies
her cancer (differential etiology) given the lack of    generally showed an odds ratio of 1.22 to 1.39. She
epidemiology. JCCI also argues that no substantial      was not permitted to testify that inflammation of
evidence was presented to show that it had a duty to    cells was involved in Echeverria's cancer.
warn prior to 2007 and that as a result JNOV on
both the general and punitive damage awards must        The testimony at trial by Yessaian on specific
be granted.                                             causation was to the effect that her
                                                        methodology [*42] in determining the probable
Echeverria contends that the motion is not well         cause of Echeverria's cancer was to engage in a
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 36 of 104 PageID:
                                                                        Page 15 of357
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *42

"differential diagnosis," or "differential etiology,"   would develop ovarian cancer (i.e. that she had
(Tr. 2609:16-18.) She explained that this process       50% or greater chance of developing cancer than
involved identifying risks for a disease; ruling out    women who did not use talc), as well as 26 case
risk factors that you don't believe apply; and ruling   controlled studies, 5 cohort studies showing "odds
in what you believe is the cause of the cancer. (Tr.    ratios" [*44] of 1.2 or 1.3, which she opined
2812:18-21.) She testified that she ruled out 13        showed that the women in those studies had a
other potential known risk factors for ovarian          "trend of thirty percent increase in risk," and meta-
cancer that could be applicable to Echeverria           analysis and pooled analysis (Tr. 2658:5-12; 2820:
(genetics; history of family members with cancer at     6-28; 2818:1-15). Yessaian admitted at trial that she
an early age or breast or ovarian cancer; early onset   knows of no studies showing a risk ratio over 2.0
of menarche; age, age at menopause; obesity;            for serous invasive ovarian cancer, which is the
polycystic ovarian syndrome; endometriosis;             type of cancer with which Echeverria was
tobacco and alcohol use; use of hormone                 diagnosed (Tr. 2896:1-2897:16) and that one study
replacement therapy) and considered "protective         on which she relied (Cramer 1999) showed an odds
factors" (number of pregnancies and births; breast      ratio of 1.70 for serous ovarian cancer (Tr. 2672: 6-
feeding; use of birth control pills; tubal ligation)    20) and a second (Wu 2009) also showed an odds
(Tr. 2647:9 - 2648:18). She testified she considered    ratio of 1.70 for serous ovarian cancer (Tr.
talc use a risk factor based on epidemiological         2672:21-2673:5). She interpreted those results as a
studies as well as the number of applications of talc   70% increased risk (Tr. 2896: 12-13.) She further
Echeverria had, which she estimated to exceed           testified that other studies on which she relied that
30,000 and the number of years of talc usage prior      showed an odds ratio of less than 2.0 were useful
to diagnosis (32) (Tr. 2612:15 - 2613:2) and also       because they showed an increased risk of cancer
considered the "mechanism" by [*43] which it is         developing in talc users and testified that specific
theorized that talc migrates to the ovaries, the fact   studies showed this. She testified a study by Gertig
that talc was found in Echeverria's ovarian tissue,     (2000) showed a 1.4 odds ratio and interpreted this
and the literature suggesting that talc exposure        as meaning the subjects had a 40% increase in risk
causes cancer by inflammation that ultimately leads     for serous ovarian cancer in women using talc (Tr.
to malignant transformation of cells (Tr. 2613:10 -     2668:12-2669:19) and that a study by Gates (2008)
2614:11; 2618:3-2618:25; Tr. 2611:11 - 2612:4;          showed an odds ratio [*45] of 1.6, which she
2621:21-2630:6; 2675:8-2676:21).                        interpreted as meaning that women who used talc
                                                        had a 60% increase in the risk of developing serous
As to the testimony that inflammation was               ovarian cancer compared to those who did not (Tr.
considered the mechanism by which talc caused           2669:20-27) and that a "pooled" study by Terry
Echeverria's cancer, the opinion including that         (2013) had an "odds ratio" of 1.20 for serous
testimony was stricken as no inflammation was           ovarian cancer, which she interpreted as translating
found in Echeverria's tissue. (Tr. 2645: 18-20.)        to a 20% increase in risk (Tr. 2670:11-15). She
Yessaian then testified more generally that she         further acknowledged that Wu (2009) showed that
considered the mechanism by which talc is               a person with genital use of talc with 15,600-52,000
hypothesized to cause ovarian cancer is by way of       applications showed an odds ratio of 1.34 and
inflammatory processes. (Tr. 2646: 1-9.)                acknowledged that the number was statistically
In reaching her conclusion that talc was a risk         insignificant (Tr. 2910: 21-25).
factor to be considered Yessaian relied on four         Yessaian also testified that because Echeverria was
epidemiologic studies (Cramer 1982; Rosenblatt          obese the estrogen effects of an increased body
1992; Cramer 1999; and Wu 2009) that showed             mass index might serve in combination with other
odds ratios in excess of 2.0 that a woman using talc    factors to increase her ovarian cancer risk (Tr.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 37 of 104 PageID:
                                                                        Page 16 of358
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *45

2870: 24-26) but stated that obesity more probable
than not did not contribute to her cancer because        (i) Yessaian Did Not Have a Basis to "Rule In"
elevated BMI is not associated with high grade           Talc
serous ovarian cancer. (Tr. 2866: 16-22.) She
testified she "ruled out" age as a possible cause of     Yessaian was the only expert called on specific
cancer although "it could have gone either way."         causation. She did not rely on the testimony of
(Tr. 2870:19-21.) She admitted that Echeverria's         Plunkett or Siemiatycki in forming her opinions.
risk of ovarian cancer was increased by her number       Thus, while the jury could well have evaluated the
of ovulations but [*46] stated it was "less likely       credibility and reliability of her opinions by
than not." (Tr. 2881:15-22.) She acknowledged that       comparing them to information provided by
cancer is "multifactorial" (Tr. 2875: 4-10) and          Plunkett and Siemiatycki, her determination that
admitted that when she "ruled" out risk factors she      talc was a cause of ovarian cancer and was the
ruled them out because it was "less than 50 percent      "more probable than not" cause of Echeverria's
likely that they were the factor." (Tr. 2883: 18-19).    cancer is dependent only upon her testimony and
                                                         that of Godleski. As to the latter, there was no
She further testified that although many cancers         dispute that he testified to locating talc in
have no known cause, she did not "rule out"              Echeverria's pathology tissue. Thus, the evidence is
unknown causes and that it was not possible to do        not in conflict.
so. After admitting idiopathic causes are the leading
cause of ovarian cancer and that it was probable         In conducting a differential etiology4 Yessaian was
Echeverria's cancer was caused by some risk factor       required first to establish talc is a probable cause of
science does not yet know about (Tr. 2864:26-            ovarian cancer. Without establishing that fact, she
2688:27), Yessaian testified that there was less than    could not "rule in" talc as a probable cause of
a 50% chance Echeverria's cancer was idiopathic.         Echeverria's disease. As Yessaian explained, and as
(Tr. 2888:19-26; 2890:28-2891:1; 2894:13-18.)            case law makes clear: "In performing a differential
However, she could not put a "percentage" on how         diagnosis, a physician begins by [*48] 'ruling in'
less likely that was (Tr. 2894: 20-21.)                  all scientifically plausible causes of the plaintiff's
                                                         injury. The physician then 'rules out' the least
                                                         plausible causes of injury until the most likely
C. Analysis                                              cause remains. The final result of a differential
                                                         diagnosis is the expert's conclusion that a
Following trial if the Court is convinced that there     defendant's product caused (or did not cause) the
is no substantial conflict in the evidence and that      plaintiffs injury." (Glastetter v. Novartis Pharms.
the tendered expert opinions do not show specific        Corp. (8th Cir. 2001) 252 F.3d 986, 989. See also
causation (which, under Jones v Ortho. Phar. Corp.       Cooper v. Takeda Pharmaceuticals America, Inc.
(1996) 163 Cal. App. 3d 396, must be shown by            (2015), 239 Cal. App. 4th 555, 593-594.)
expert testimony in a case alleging cancer) a JNOV
is properly granted. See Osborn v. Irwin Mem'l
Blood Bank (1992) 5 Cal. App. 4th 234, 275. After
                                                         4 Defendants   argue that the use of a differential etiology
considering it in totality and weighing all
                                                         methodology was not proper in the first instance because the
inferences [*47] in favor of Echeverria, the Court       testimony at trial was to the effect that when the causes of a disease
is persuaded that Yessaian' is opinion is insufficient   are largely unknown (as was testified to by both Yessaian and
as a matter of law to support the verdict.               defense experts), a differential etiology "is of little assistance."
                                                         Restatement (Third) of Torts: Phys. & Emot. Harm § 28 cmt. 4
                                                         (2010); S. Breyer et. al., Reference Manual on Scientific Evidence 3d
                                                         Ed. (2011) 618 & n. 214. The Court need not reach this issue as,
(1) Specific Causation Was Not Shown                     even if the methodology could be used here, it was employed
                                                         improperly.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 38 of 104 PageID:
                                                                        Page 17 of359
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *48

The only basis upon which Yessaian opined that          were not required to prove causation, citing In re
talc is a scientifically plausible cause of ovarian     Neurontin Marketing, Sales Practices, and
cancer was epidemiology and general reference to        Products Liability Litigation (D. Mass.2009) 612
inflammation. But, none of the four studies on          F.Supp.2d 116, 132. (Opposition at 16, FN 8.)
which she was permitted to rely (Cramer 1982;           However, the fact is that in ruling talc "in"
Rosenblatt 1992; Cramer 1999; and Wu 2009)              Yessaian       relied    almost    entirely     on
showed odds ratios in excess of 2.0 that a woman        epidemiological [*50] studies. To argue that
using talc would develop serous ovarian cancer (i.e.    epidemiological studies are not required to
that she had 50% or greater chance of developing        establish causation is not persuasive given they
cancer than women who did not use talc). Two did        were utilized for such purpose.
not break out serous ovarian cancer, although
Yessaian admitted that it was important to focus on    Nor is it sufficient to argue that Yessaian did not
histological type (Tr. 2896:1-4; 2834:27-2835:12.)     rely solely on epidemiological studies or that such
The two that did (Cramer 1999 and Wu 2009)             studies formed only one facet of the factors she
showed a relative risk ratio of 1.70.                  considered. (Opposition at 16:25 - 26.) Although
                                                       Yessaian testified that epidemiology was just one
The other studies on which Yessaian relied to show of the factors she looked at, she did not mention
talc was a scientifically plausible cause of serous any others. (Tr. 2657:25-2658:12 and 2673:10-
ovarian cancer [*49] all showed relative risk ratios 2674:8.) She did reference prior testimony wherein
well below 2.0, i.e. in the range of 1.3. Those she, "listed all the factors and elements that I
statistics tend to disprove causation, as they show evaluated." Presumably she was referencing
talc does not double the risk of harm. (Daubert v. testimony at Tr. 2629:20-2630:6, cited in
Merrell Dow Pharm., Inc. (9th Cir. 1995) 43 F. 3d Echeverria's Opposition at 14:28, along with a
1311, 1321 (Emphasis in original); In re Lipitor picture of the board on which Yessaian wrote her
(Atorvastatin Calcium) Mktg., Sales Prac. & Prod. list. Within that testimony, Dr. Yessaian ruled out
Liab. Litig., (D.S.C. 2016) 185 F. Supp. 3d 786, other causes of Echeverria's ovarian cancer, but did
791-92.) In this regard, it is to be recalled that the not find any other factor to rule in talc as a disease
risk ratios being cited are relative risk-ratios— agent other than epidemiology.
comparing the risk that someone who uses talc will
                                                       In this regard it should be noted that Yessaian also
develop ovarian cancer to the risk that someone
                                                       did not "rule in" talc as a disease agent based on the
who did not use talc will also develop cancer. A
                                                       testimony of Godleski or her general understanding
relative risk ratio of 1.3 is well below the two-fold
                                                       that that there is a plausible biological mechanism
risk level necessary to show that talc "more
                                                       (inflammation) by which [*51] it may be
probably than not" causes cancer. See Marder v. G.
                                                       hypothesized that talc causes cancer, nor could she
D. Searle (1986) 630 F. Supp. 1087, 1092.
                                                       in the absence of evidence that Echeverria had such
Further, defendants showed (and it is not disputed) inflammation.
that the most recent study (Cramer 2016) found the
                                                       The undisputed evidence was that epidemiology
relative risk ratio for serous ovarian cancer for
                                                       was the only basis that Yessaian could and did "rule
persons like Echeverria who were post-menopausal
                                                       in" talc as a disease agent. That evidence was
when they developed cancer; had not used hormone
                                                       extremely limited and, at best, consisted of two
replacement therapy; and had used talc for 24 years
                                                       studies (Cramer 1982 and Rosenblatt 1992)
was 1.0—i.e. no greater and no less than women in
                                                       showing a relative risk ratio in excess of 2.0. In
the population at large.
                                                       light of the other studies presented and, in
Echeverria argues that epidemiological studies particular the studies on which Yessaian relied that
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 39 of 104 PageID:
                                                                        Page 18 of360
                                                                                   47
                                      2017 Cal. Super. LEXIS 8757, *51

showed that when stratified for serous ovarian         2894:13-18.) However, she could not put a
cancer, the risk was 1.7 and for those with            "percentage" on how less likely that was. (TR
characteristics most closely aligned with              2894: 20-21).
Echeverria's (serous ovarian cancer, no use of
hormone replacement therapy, and use of 24 years)      The Court is of the firm view that Yessaian's
no increased risk was shown, substantial evidence      "ruling out" of age and ovulatory cycles, amounted
was not provided by Yessaian to "rule in" talc.        to no more than speculation. Her testimony that it
                                                       was "probable" the cause of the cancer was
                                                       unknown, but then putting a "less than 50%
(ii) Yessaian Did Not "Rule Out" Other Causes          chance" on same (with no reasoning) likewise
of Cancer                                              amounted to mere speculation. Those facts show
                                                       that the expert did not properly employ the
As to what Dr. Yessaian "ruled out" in her             methodology she espoused and independent of the
differential etiology, Yessaian was able to testify    fact that there was no evidence of substance to rule
based on Echeverria's medical and personal history     talc "in," persuade the Court that JNOV must be
that some disease agents (genetics; history of         granted to JCCI and Johnson & Johnson on the
family members with cancer at an early age or          basis that no specific causation was shown.
breast or ovarian cancer; polycystic ovarian
syndrome; endometriosis; [*52] tobacco and
alcohol use; use of hormone replacement therapy)       (2) Defendants' Arguments Regarding Scientific
could be "ruled out." However, as to others (age,      Knowledge
number of ovulatory cycles, obesity) Yessaian did
not rule them out. She testified instead that in her   Defendants argue that there was no substantial
opinion it was less probable than not that they        evidence supporting a duty to warn because such
caused Echeverria's disease. She testified that        duty only arises when a product is shown to be
"nobody" could eliminate obesity (Tr. 2876:28-         dangerous based on scientific knowledge available
2878:12) or age (Tr. 2876:4-14), and that although     to the manufacturer. Echeverria argues that
a high number of ovulatory cycles was a risk factor    pursuant to Carlin v. Superior Court (1996) 13
for ovarian cancer, Echeverria's number of             Cal.4th 1104, 1112-1113, in negligent failure to
ovulatory cycles was "less likely than not" the        warn cases there is no "generally recognized and
cause of the disease (Tr. 2881:20-2882:23). Thus,      prevailing      best    scientific     and     medical
she did not eliminate these potential causes but       knowledge" [*54]       requirement. This is a
instead, "discounted" them. As to obesity she did so   misreading of the case. As the Carlin court
on the basis of studies showing that obesity was not   explained, the difference between a strict liability
statistically linked to serous ovarian cancer          failure to warn and a negligence based failure to
(although it is linked to breast and uterine cancer)   warn case is that in a strict liability setting, even a
but as to age and number of ovulatory cycles, her      reasonably prudent defendant manufacturer (with
testimony had no underpinning.                         no duty to warn under a negligence standard) may
                                                       be liable if the trier of fact concludes based on
Likewise, she conceded that idiopathic causes are      scientific information available to the manufacturer,
the leading cause of ovarian cancer and that it was    the failure to warn rendered the product unsafe. (Id.
probable Echeverria's cancer was caused by some        at 1113.) Conversely, a manufacturer who is aware
risk factor science does not yet know about (Tr.       of scientific evidence of a level of risk may be
2864:26-2688:27), yet testified that there was less    found to have acted within the standard of care by
than a 50% chance [*53] Echeverria's cancer was        not warning of the risk if, for example, it had other
idiopathic. (Tr. 2888:19-26; 2890:28-2891:1;           contrary evidence. (Id. at 1112.) Under either
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 40 of 104 PageID:
                                                                        Page 19 of361
                                                                                   47
                                           2017 Cal. Super. LEXIS 8757, *54

scenario, scientific knowledge is required for                      users with more [*56] than 10,000 exposures
liability. "Under a negligence standard, a                          applying the odds ratios in the study to the
reasonable manufacturer would not be charged with                   exposure rate among cases the proportion of
knowing more than what would come to light from                     ovarian cancer incidence was approximately 10%.
the prevailing scientific and medical knowledge."                   Exhibit P-107 stated that there Was a consistent
(Valentine v. Baxter Healthcare Corp. (1999) 68                     association between talc and ovarian cancer that
Cal.App.4th     1467,     1483-1484.)   However,                    appeared to be unlikely to be explained by recall or
defendants did not ask for an instruction in this                   confounding. The dose response relationship was
regard and cannot now use that as a ground for                      deemed weak. The authors hypothesized a
JNOV.5                                                              biologically plausible causation mechanism and
                                                                    called for appropriate warnings noting that
                                                                    avoidance of talc in genital hygiene use might
(3) JNOV to JJCI As To Punitive Damages Is                          reduce the occurrence of ovarian cancer by at least
Warranted                                                           10%. Other research, both before and after this, and
                                                                    in particular in the time period 1980 to 2008,
JJCI argues that at a minimum a partial JNOV on including a published 1995 report based on a joint
the issue of punitive damages should [*55] be symposium co-sponsored by the FDA, the CFTA,
granted as there was no substantial clear and and The International Association of Regulatory
convincing evidence of malice. Cal. Civ. Code Toxicology & Pharmacology in January 2004 (Ex.
§3294(a). Echeverria contends that notwithstanding D-205) reported that "while some weak association
the fact that the scientific community was (and is) between talc exposure and ovarian tumors has been
divided on the question of whether talc causes reported it was not sufficient warning for concern"
ovarian cancer, internal documents showed that and concluded that "the possibility of an association
JJCI "knew or should have known" that talc was of talc exposure and ovarian cancer is an important
dangerous or likely to be dangerous giving rise to a hypothesis of potential public health concern.
duty to warn and that its failure to do so was in However, this association [*57] remains a research
callous disregard of the safety of the public. hypothesis whose verification or falsification needs
Specifically, she contends that JJCI was on notice additional study." These additional studies took
that condom manufacturers ceased using talc in the place, were considered by IARC in 2006, and led it
early 1990s and was aware of the scientific studies to conclude that talc was a "possible" rather than
both from its consultant (Weiner) and from the "probable" cause of ovarian cancer. (Ex. P-29; Tr.
literature generally. At trial Echeverria argued that 1196:7-23; 1198:8-1200:2; 2162: 18-263: 10;
the literature, in particular Ex. P-105 (Harlow 2282:5-2283: 28; 2285:23-26; 2291: 15-23.)
1992) and Ex. P-107 (Cramer 1999) demonstrated
that ten percent of ovarian cancer cases in the Significantly, Echeverria cites to no internal
United States are caused by the use of talc based research or study by JCCI that was not in the public
powders and from that fact Echeverria argued that scientific domain. Thus, there was no showing
JCCI should have warned about the risk associated beyond the publicly available literature that would
with the use of talc.                                               show JCCI "knew or should have known" of the
                                                                    dangers of talc prior to 2007.
This is a misreading of the evidence. Ex. P-105 was
an epidemiologic study that concluded that if a She also contends that internal documents,
cause association were to pertain to daily users or referenced above, showed that JCCI was attempting
                                                                    to influence the scientific debate at NTP, sought to
                                                                    influence opinion leaders, and sought to cause
5 Defendants asked for and received an instruction as to custom and
                                                                    IARC not to list talc as "probably" carcinogenic,
practice (CACI 413)
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 41 of 104 PageID:
                                                                        Page 20 of362
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *57

and declined to fund studies that it did not believe
were favorable to it. These documents and theories      IV. MOTION FOR NEW TRIAL
are discussed, supra. The documents, beyond
showing that Johnson & Johnson did not control
JCCI, also do not constitute substantial evidence to    A. Procedural Requirements and Legal
support the punitive damages verdict against JCCI.      Standard
The only document shown to [*58] have been
written by a JCCI employee was P-764, the draft
                                                        (1) Timeliness
"Q & A". While that document demonstrates JCCI
had knowledge of the science available at that time,    A party intending to move for a new trial must file
it does not show that anyone at JCCI (much less a       notice of intention to move for new trial
managing agent or employee) determined or should        designating the grounds upon which the motion is
have determined that talc was a probable cause of       made, after a decision is rendered and before entry
cancer based on the science available.                  of judgment, or within 15 days of the date of
Further, and as discussed above, that condom            mailing notice of entry of judgment. CCP §659.
manufacturers ceased using talc in its products,        The Court mailed notice of entry of judgment on
without further information as to why they did so       August 21, 2017. Defendants filed their Notice of
and that the information was known to JCCI, or that     Intention to Move for New Trial on September 5,
Imerys disclosed the IARC classification on its         2017. The motion is timely.
MSDS, does not show a conscious disregard for           A motion for new trial must be ruled on within 60
safety. Echeverria's own expert, who chaired the        days of mailing of notice of entry of judgment by
IARC panel giving rise to its classification of talc    the clerk or any party (whichever is earlier), or if no
as "possibly" carcinogenic testified that in his        notice is given, 60 days after filing of the first
opinion the scientific evidence was insufficient to     notice of [*60] intent to move for new trial; after
show as of 2007 that there was a causal relationship    such time the court loses its power to rule on a
between perineal talc use and ovarian cancer risk.      motion for new trial. Cal. Code of Civ. Pro. §663a.
(TR: 2300:9-14; 2300:15-19; 2362:11-22; 2355:24-
2359:2; 239:3-13; 2363:10-2364:14; 2368:11-25.)         The last day for the Court to rule on the motion is
The Merritt study (2008) (Ex. L-811) also               October 20, 2017 (60 days from August 21, 2017).
concluded "chronic inflammation does not play a
major role in the development of ovarian cancer."
                                                        (2) Legal Standard
Reviewing all of the evidence [*59] in the light
most favorable to Echeverria the best that can be       Courts have no inherent right to order a new trial;
said is that there was (and is) an on-going debate in   the right is purely statutory and must be based on
the scientific and medical community about              one of the grounds enumerated in the statute. (In re
whether talc more probably than not causes ovarian      Marriage of Herr (2009) 174 Cal.App.4th 1463,
cancer and thus giving rise to a duty to warn. Clear    1465; Fomco, Inc. v. Joe Maggio, Inc. (1961) 55
and convincing evidence of malice is lacking. In        Cal.2d 162, 166.) The potential bases for granting a
such circumstances an award of punitive damages         new trial are enumerated in Cal. Code of Civ. Pro.
based on theory of negligent failure to warn of the     §657.
dangers cannot be sustained. Cf. Kendall Yacht
                                                        Defendants' motion is based on the following:
Corp. v. United California Bank (1975) 50 Cal.
App. 3d 949, 959; Satcher v Honda Motor Co. (5th            (1) Insufficiency of the evidence to justify the
Cir. 1995) 52 F. 3d 1311.                                   verdict, or the verdict is against the law -
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 42 of 104 PageID:
                                                                        Page 21 of363
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *60

    §657(6)                                          verdict. (Ibid.) The court's plenary power includes
                                                     the power and duty to reweigh evidence (Tice v.
    (2) Irregularity in the proceeding of the court, Kaiser Co. (1951) 102 Cal.App.2d 44, 46;
    jury, and/or adverse party, or orders of the Armstrong v. Svoboda (1966) 240 Cal.App.2d 472,
    court or abuse of discretion by which 473), and to consider the credibility of witnesses
    Defendants were prevented from having a fail and draw inferences that differ from those of the
    trial - §657(1)                                  jury (Casella v. South West Dealer Services, Inc.
                                                     (2007) 157 Cal.App.4th 1127, 1159-1160). In
    (3) Error in law occurring at trial and excepted reweighing evidence, trial courts are to be guided
    to by Defendants - §657(7).                      by a presumption that the verdict is correct. (Ryan
                                                     v. Crown Castle NG Networks, Inc. (2016) 6
    (4) Misconduct of the jury - §657(2)
                                                     Cal.App. 5th 775, 785.)
    (5) Excessive damages - §657(5)
                                                     Put another way, a [*62] trial court may uphold a
                                                     jury verdict resting on sufficiently weighty
B. Analysis                                          evidence, even if the court itself might have
                                                     reached a different conclusion. However, the trial
                                                     court must conduct its own independent evaluation
(1) Cal. Code of Civ. Pro. §657(6) —                 of the evidence, including weighing the evidence
Insufficiency of evidence arguments                  and judging the credibility of witnesses. Id.

"Insufficiency of the evidence is one of the most         In their combined Motion for New Trial, Johnson
frequent grounds for new trial motions. It is also        & Johnson and JJCI argue that the verdict is against
one as to which the trial judge has the broadest          the weight of evidence. They contend the evidence
power." (Civil Trials and Evidence [*61] at               presented was insufficient to establish causation,
18:170.) The trial court is said to sit as the            and that mere possibility is insufficient to establish
thirteenth juror and to have plenary power to order       a prima face case. (Jones v. Ortho Pharm. Corp.
a new trial based on insufficiency of evidence.           163 Cal.App.3d at 402.)
(Barrese v. Murray (2011) 198 Cal.App.4th 494,
                                                          As to general causation, defendants argue that:
503.) "While it is the exclusive province of the jury
to find the facts, it is the duty of the trial court to   (1) The epidemiology studies do not show a strong
see that this function is intelligently and justly        association between genital talc use and ovarian
performed, and in the exercise of its supervisory         cancer, noting that the epidemiology studies reveal
power over the verdict, the court, on motion for a        average risk ratios of 1.24-1.3. (Tr. 1398:23-
new trial, should consider the probative-force of the     1402:8, 2459:5-2461:13, 3700:10-3701:8.). This
evidence and satisfy itself that the evidence as a        relatively weak association could be the result of
whole is sufficient to sustain the verdict." (People      chance. (Tr. 1443_:12-1444:19 (Exhibit L-1769);
v. Robarge (1953) 41 Cal.2d 628, 633 [262 P.2d            Tr. 2332:25-2345:18; 2430:12-28; 2456:19-2458:4;
14].) Insufficiency of the evidence in this context       2448:14-2489:13; 3178:22-3180:20; 3361:21-
means "an absence of evidence or that the evidence        3370:19; 3700:10-3705:4.)
received, in the individual judgment of the trial
judge, is lacking in probative force to establish the     (2) The results of studies are inconsistent. (Tr.
proposition of fact to which it is addressed."            1426:2-15, Exhibit P-104, at 3; 1430:5-1433:5;
(People v. Capps (1984) 159 Cal.App.3d 546, 552,          3714:2-3716:28; [*63] 1433:25-1438:5; Exhibit L-
fn. 5 [205 Cal.Rptr. 898].) The court must                1769 Tr. 3705:9-3707:19; 3176:14-3178:7; 3361:2-
independently assess the evidence supporting the          20; 3721:10-3723:5; 3603:12-3607:13.)
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 43 of 104 PageID:
                                                                        Page 22 of364
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *63

(3) The studies fail to establish a dose-response     unreliable, and her credibility was undermined,
relationship. (Tr. 3723:19-3724:1; 2389:21-2394:1;    because she focused only on studies that supported
2383:10-2389:5; 2823:3-2824:9 (L-1811); 3182:14-      her     conclusion     while    disregarding     any
3183:25; 3723:8-3736:2.) Echeverria's expert,         contradictory data or cohort studies, including more
Siemiatycki, testified that although a study by Terry recent studies, and ignored the studies she cited.
(2013) showed "compatibility" with dose response,     They suggest "cherry-picking" metrics from
it was equally compatible with no dose-response.      different studies is not good science. (Tr. 2428:16-
(TR 2383:10-2389:5).                                  26; In re Zoloft (Sertaline Hydrocloride) Prod.
                                                      Liab. Litig. (E.D. Penn. 2014) 26 F.Supp.3d 449,
(4) No animal study has ever shown that talc causes 460-462.). In addition, even as to the four studies
ovarian cancer. (Tr. 3186:11-3195:20 (Hamilton on which she relied [*65] Yessaian used only data
1974); 1239:23-27; 1253:26-1255:2, 3186:11- or metrics she considered helpful. Her report
3195:20 ( Ex.P-47); 1270:19-1276:28 (1995 indicated she would apply data based on
Boorman).                                             Echeverria's estimated 30,000 lifetime genital
(5) The proposed biological mechanism is applications of talc (Exhibit PP at 8), which would
speculative. (Tr. 3476:13-3480:23; 3492:20-26; have produced a statistically insignificant relative
3464:9-3465:23; 3475:23-3480:23; 3492:20-26; risk ratio under the Wu 2009 study (Tr. 2908:6-
3536:4-13;     3567:12-3568:6;      3601:12-3602:1; 2910:28). They argue that to find a "better" odds
1359:3-10; 1363:12-19; 1383:3-9; 2483:11- ratio Yessaian switched to a different measure of
2486:28; 1354:23-1357:9; Exhibit L-811; Exhibit use (years), which she had previously deemed less
P-47 at 3-5.)                                         accurate. When questioned about this at trial
                                                      Yessaian testified that the category for 50,000
(6) The consensus view in the regulatory, scientific, lifetime applications applied to a combined genital
and medical community is that the science does not and non-genital use, even though previously she
support a causal relationship. (Exhibit P-47; Exhibit testified that talc could not reach the ovaries
P-29; Tr. 1196:7-23; 1198:8-12002:2; 2162:18- through non-genital applications. (Tr. 2802:8-12.)
2163:10; 2282:5-2283:28; 2285:23-26; 2291:15-
23; [*64] 1619:6-1620:8.) Talc is not recognized In contrast to Yessaian's testimony, Defendants
as an ovarian cancer risk by the Centers for Disease assert their experts provided persuasive testimony
Control or medical associations such as the that there was no inflammation in Echeveria's
American      Congress       of    Obstetrics    and ovarian tissue, that most ovarian cancers are
Gynecologists or Society of Gynecological idiopathic, and that Echeverria had multiple risk
Oncology. (Tr. 2714:2-2721:9; 3580:9-3590:5.) No factors that could account for her disease regardless
published peer-reviewed articles declare talc to of her talc use.
cause ovarian cancer. (Tr. 2276:21-2277:19; Echeverria asserts that sufficient evidence
2280:2-10; 3695:19-3696:7; 3749:12-3750:1.) The supporting the jury's verdict was presented,
Clyde 2017 study, which was comprehensive, did Echeverria agrees that the evidence showed that
not include talc as a risk factor even though it was the [*66] relative risk ratio suggested by the bulk
considered as part of its analysis. (Tr. 1448:26- of the epidemiological studies was 1.3 (Tr. 2236:1-
1459:9.)                                              13, 3787:14-16.) She characterizes this number as
As to specific causation, Defendants argue              statistically significant because talc is a
Yessaian's testimony was insufficient as a matter of    nongenotoxic carcinogen requiring a series of
law to prove specific causation for the reasons set     mutational events to lead to ovarian cancer. (Tr.
forth above regarding JNOV. They further argue          1127:7-1128:15.) Echeverria argues based on the 6
Yessaian's testimony was speculative and                meta-analyses and the Terry pooled analysis, plus
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 44 of 104 PageID:
                                                                        Page 23 of365
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *66

the consistency of the 28 epidemiology studies, it is   causation is not sufficient to support the verdict, for
almost impossible that association is attributable to   the reasons set forth above respecting the JNOV,
chance or bias. (Tr. 1563:5-18, 2314:1-20, 2236:1-      which are incorporated here in their entirety, and
13, 2249:7-14, Ex. 27 (P-47).)                          for the additional reason that Yessaian did
                                                        not [*68] consider all available epidemiology and
Echeverria's opposition also argues that as to          apply it to the facts relative to Echeverria except
biological plausibility, she presented evidence that    when it favored Echeverria. There was a lack of
inflammation is a valid hypothesis as to how talc       any proper testimony as to specific causation. In
causes cancer.                                          addition, and as to general causation, the Court
She notes that animal studies in 1992 by the NTP        respects the testimony of Siemiatycki to the effect
found lung cancer in rats exposed to high levels of     that there have been many instances in history
aerosolized talc.                                       where      a    disease    agent    was     identified
                                                        notwithstanding that the exact mechanism by which
Finally, repeating arguments made in opposition to      the disease was caused was not identified. Further,
the motion for JNOV, she argues that since 1964         given the nature of inflammatory responses, it is
Defendants have been aware of "the talc/ovary           understandable that inflammation may not be easily
problem" and yet failed to warn (Opposition at          shown, as Echeverria's experts testified. However,
5:13-14) or donate to cancer research (Ex P-55).        given the lack of anything other than a hypothesis
                                                        about causation and the nature of the
Defendants respond that Echeverria's inflammation       epidemiological evidence presented, defendants are
hypothesis is not supported by studies and there        entitled to a new trial pursuant to Cal. Code of Civ.
was no evidence [*67] presented that the kind of        Pro. § 657(6), as both specific and general
inflammation specific to talc is linked to cancer. As   causation evidence was lacking.
to Echeverria's argument that based on meta-
analysis and the Terry study, it is almost impossible
that the 1.3 association is attributable to chance or   (2) CCP §657(1) (7) - Erroneous Rulings and
bias, Defendants note that Echeverria does not          Improper Arguments
dispute that the association could be based on
confounding, something her own expert admits is      In order to grant a new trial based on errors in law
not eliminated in meta-analysis. (Tr. 2430:12-25.)   at trial, the error must have been prejudicial (Cal.
                                                     Const. Article VI, §13), and erroneous as a matter
Defendant also argues that the weight of evidence of law (Tun v. Wells Fargo Dealer Services, Inc.
did not establish a duty to warn because such a duty (2016) 5 Cal.App.5th 309, 323). Additionally, the
is only triggered when the prevailing scientific and error must have been raised at trial. In support of
medical knowledge supports it. (Valentine v. Baxter their motion defendants submitted the Declarations
Healthcare Corp. (1999) 68 Cal.App.4th 1467, of [*69] Jurors 1 and 2. Echeverria countered with
1483-84.)                                            the Declarations of Jurors 8 and 10.

Finally, defendants suggest the jury was likely
confused by repeated suggestions that the               1. Yessaian
possibility of risk alone was sufficient to impose a
duty to warn. (Tr. 656:15-689:27-691:19 (mistrial       Defendants argue that Yessaian's testimony should
requested on argument in opening statement);            have been excluded or stricken because she relied
3997:19-3998:4; 4005:22-27 (closing argument.)          on the false assumption that an odds ratio of 1.51
                                                        was sufficient to show probability. Additionally,
Sitting as the thirteenth juror the Court is of the     her testimony should have been stricken when she
firm conclusion that the evidence of specific           violated the Court's order limiting it to the four
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 45 of 104 PageID:
                                                                        Page 24 of366
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *69

epidemiology studies as her basis for ruling in talc      granted on this basis [*71] under Cal. Code of Civ.
as the cause of Echeverria's cancer. They argue           Pro. §657(7) as to both defendants.
Yessaian violated that order by testifying that the
four epidemiological studies were not the sole
studies she relied on (Tr. 2820:11-15; 2820:1-5),         2. CACI 431
but instead that she relied on other epidemiological
                                                          The Court relied upon Cooper v. Takeda
studies with risk ratios of 1.2 to 1.3 which, in her
                                                          Pharmaceuticals America, Inc. (2015) 239 Cal.
view, showed in increase in risk that supported
                                                          App. 4th 555 in instructing under CACI 431
finding talc the probable cause of Echeverria's
                                                          (multiple causation), although it indicated that it
cancer. (Tr. 2820:26-28.) This was misleading
                                                          had some doubt this was appropriate. "[W]hen
because a risk ratio of less than 2.0 actually tends to
                                                          deciding whether an error of instructional omission
disprove causation. Defendants moved to strike this
                                                          was prejudicial, the court must also evaluate (1) the
testimony but the Court denied the motion. (Tr.
                                                          state of the evidence, (2) the effect of other
2940:1-2953:28.)
                                                          instruction, (3) the effect of counsel's arguments,
Echeverria contends these criticisms go to the            and (4) any indications by the jury itself that it was
weight, not admissibility of Yessaian's testimony.        misled." (Soule v. General Motors Corp. (1994) 8
In addition, they argue the Court indicated [*70]         Cal.4th 548, 580-581.)
that Yessaian was not limited to the four studies but
could also testify as to Echeverria's medical history,    Defendants argue that, unlike in Cooper, there was
general literature, and risk factors that she ruled       no factual basis to instruct on CACI 431 because
out, citing the ruling on the motion in limine.           Echeverria did not present evidence of any specific
Echeverria argues there was no showing of                 concurrent cause. Here, Yessaian did not rule in
prejudice, noting that the juror declarations (which      other causes while opining that talc was the most
Echeverria argues should be stricken) do not say          substantial factor. (Tr. 2676:1-3, 2929:21-2930:7;
the outcome would have been different without             2931:4-14.)
Yessaian's testimony. Jurors 8 and 10 say they            Defendants argue given the Court's rulings that
considered all the evidence and even Jurors 1 and 2       Yessaian was precluded from testifying as to a
do not say the outcome would have been different          possible "synergistic effect" that cause Echeverria's
without Yessaian's testimony. Finally, Echeverria         cancer, the fact that neither Godleski nor Yessaian
points out that Defendants were free to, and did,         testified to the biological plausibility of combined
criticize Yessaian's testimony by way of cross-           concurring causes, and the fact that defense expert
examination and in closing arguments. (Tr.                Juan Felix, M.D. testified without contradiction that
4060:22-4063:7.)                                          talc-based adhesions would not promote the growth
                                                          of existing ovarian [*72] cancer (Tr. 3535:8-16),
Echeverria is correct that in the absence of
                                                          there was no basis for a multiple cause instruction.
affidavits showing prejudice, the Court may not
                                                          They contend giving the instruction likely
grant a new trial under Cal. Code of Civ. Pro.
                                                          prejudiced the results by diluting Echeverria's
§657(1). See Cal. Code of Civ. Pro §658.
                                                          burden to show that talc was the "but for" cause.
Accordingly, the motion for new trial on this
                                                          Defendants argue that at a critical point in
ground is denied.
                                                          deliberations, the jury discussed multiple causation
However, for the reasons set forth above the Court        (Juror #1 Declaration, ¶¶ 2-3), making it reasonably
is persuaded that the testimony of Yessaian was           probable the jury would have reached a different
insufficient to establish specific causation and          result if properly instructed.
should therefore have been stricken. The motion is
                                                          Echeverria argues that on cross-examination,
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 46 of 104 PageID:
                                                                        Page 25 of367
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *72

Yessaian testified to Echeverria's family history of    of Plunkett's testimony and report. (Tr. 3395:9-
cancer, obesity, smoking, age, age at menarche, and     3396:18.) Echeverria did not ask Andersen
genetics as possible factors in causing her cancer.     anything about the article other than whether he had
(Tr. 2118:18-2119:9; 2869:15-2870;27; 2875:4-10;        seen it. (Tr. 3397:7-22.) Although the Court gave a
2876:1-14; 3597:5-15.) But, she also testified that     limiting instruction, Echeverria's counsel referred
as to each factor she determined that it was not a      to it several times in closing argument. (Tr.
"probable" cause of Echeverria's cancer. It is also     3928:10-21; 3947:21-3948:1; 3948:4-9; 3950:14-
true, however, that defendants argued to the jury       15; 3995:25-26: 4003:3-6), stating to the jury that
there could be other causes for Echeverria's cancer,    "concern about talc as an ovarian carcinogen goes
including unknown causes.                               back 50 years in the medical literature" (Tr. 3947:
                                                        22-248) and arguing that the condom industry
There are no admissible juror affidavits that suggest   removed talc from condoms in 1996 because of
prejudice, confusion or the like. Thus, the motion      ovarian cancer concerns (Tr. 3950: 14-16).
cannot be granted under Cal. Code of Civ. Pro.
§657(1). As to whether there was error of law the       Echeverria contends there was nothing wrong with
Court notes, as it did [*73] at trial, that in a case   permitting cross-examination of Andersen about
involving whether an agent causes cancer, where it      the article (since he said he relied on it in forming
must be shown by a more probable than not               his opinion) (Tr. 3395:9-3396:18; 3396:16-22), or
standard (in excess of 50%) that the agent caused       about allowing Echeverria's counsel to refer to it in
the disease, CACI 431 is inherently confusing           closing arguments. Further, the Court gave a
because, by definition, alternate "causes" must be      limiting instruction that it was not admissible for its
less than 50% probable. That is, there cannot be        truth but only for purposes of notice. (Tr. 3928:4-
more than one "probable" cause in a cancer case as      21.)
a mathematical matter. Nonetheless, given
defendants' arguments that alternate unknown            The Court concurs that Ex. 19 should not have been
causes were possible causes of Echeverria's cancer,     admitted and counsel's reference to it was [*75]
the Court is bound by Cooper and denies the             both prejudicial and undermined the limiting
motion on the basis of improper instruction under       instruction. The Supreme Court held in People v.
Cal. Code of Civ. Pro. § 657(7).                        Sanchez (2016) 63 Cal. 4th 665 that an expert may
                                                        not testify as to case specific hearsay or use same as
                                                        the basis for his opinion without establishing an
3. Condom Article—Ex. 19                                applicable hearsay exception. The reasoning behind
                                                        the opinion was the Court's recognition, among
Defendants argue that the Court improperly              other things, that "[w]hen an expert relies on
allowed Exhibit P-19 to be shown to the jury. The       hearsay to provide case-specific facts, considers the
article asserts that concern about talc as an ovarian   statements as true, and relates them to the jury as a
carcinogen in the medical literature goes back 50       reliable basis for the expert's opinion, it cannot
years and that condom makers removed talc from          logically be asserted that the hearsay content is not
condoms in the 1990s for that reason. Defendants        offered for its truth. In such a case, 'the validity of
argue that the Court struck Echeverria's attempt to     [the expert's] opinion ultimately turn[s] on the
introduce the article through Plunkett's testimony      truth.'" (Id. at 682-683, quoting Williams v Villinos
and then improperly allowed it to be introduced         (2012) 567 U.S. 90). The court disapproved the use
through defendants' expert (Andersen) even though       of a limiting instruction in these circumstances.
the condom article was not part of the testimony
Plunkett actually gave [*74] at trial and was only      Here, the only evidence was that Andersen read the
reviewed by Andersen as part of his consideration       newspaper article because it was attached to
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 47 of 104 PageID:
                                                                        Page 26 of368
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *75

Plunkett's report and was the basis of her opinion.     Echeverria takes the position that there was nothing
Contrary to the representation of counsel that he       improper about referring to lobbying evidence in
would "link up" the article to his cross examination    closing argument. Echeverria argues that counsel
of Andersen as to the basis of Andersen's opinion,      are entitled to state their views as to what the
he did not do so but simply read it into the record     evidence shows, citing Wegner, Civil Trials and
and then proceeded to argue to the jury that the        Evidence (2017) at 13:42. Further, the Court gave a
facts contained within [*76] it were true. This         limiting instruction. (Tr. 39906:9-3908:23), while
resulted in a situation akin to what Sanchez sought     allowing the jury to consider evidence of lobbying
to avoid—having the jury receive a fact as true         to show knowledge of the danger of the product.
through expert testimony when the fact as not been      (Tr. 3933:13-28; 4000:21-4001:3.)
established in any reliable way. And, repeated
                                                    While counsel are entitled to argue the evidence,
references to it were clearly prejudicial as it was a
key piece of evidence that Echeverria's counsel     they must do so consistent with a limiting
(Mr. Smith) relied upon in arguing that defendants  instruction. (Love v. Wolf (1964) 226 Cal. App. 2d
knew or should have known that talc caused cancer   378, 389.) Echeverria's counsel did not limit his
and failed to warn of the risks in derogation of    argument to suggesting that the lobbying evidence
safety to the public.                               suggested that defendants knew that there was
                                                    scientific evidence concerning the possible link
Together with the other evidentiary failures a new between talc and ovarian cancer. Rather,
trial on this basis is proper as to both defendants Echeverria's counsel (Mr. Smith) argued that
under Cal. Code of Civ. Pro. § 657(7).              defendants improperly [*78] "fended off" the NTP
                                                    and stated that "if Johnson & Johnson would have
                                                    just stayed out of it, let the scientists do their work
4. Lobbying                                         at the U.S. government, the NTP would have listed
                                                    talc as a carcinogen as far back as 2000. (TR
Defendants argue that Echeverria's counsel 3982:25-3984:1.) Counsel went on to argue that
disregarded limitations on use of lobbying what defendants did to "prevent regulation" was
evidence. After rejecting Echeverria's theory of reprehensible conduct supporting an award of
conspiracy to influence regulatory agencies, (Tr. punitive damages. (TR 3984:17-18.)
1487:10-1488:5), the Court allowed in certain
documents about attempts to influence NTP or Although the jury was instructed that lobbying
IARC. (Ex. P-27, P-263, P-264, P-396) for the activity was permissible, the totality of this
limited purpose of showing Defendant's knowledge argument disregarded the Court's limiting
that talc was being considered a carcinogen. (Tr. instruction and must be viewed as prejudicial and
3933:13-21.) Defense counsel objected to various further grounds for a new trial as to both defendants
lobbying exhibits and moved for a mistrial after under Cal. Code of Civ. Pro. Code of Civ. Pro.
Echeverria's counsel argued about lobbying in §657(7).
opening [*77] statement. (Tr. 691:20-693:1.)

Defendants     contend    Echeverria'ss   counsel       (3) Cal. Code of Civ. Pro. § 657(2) --Jury
disregarded the limiting instruction, and this          Misconduct
conduct was repeated and unmistakably intentional.
(Tr. 3982:25-3981:1; 4094:1-8; 4094:10-14;              Defendants argue that the jury engaged in
4090:5-11; 4093:27-28; 3989:24-3991:18; 3984:17-        misconduct by considering attorneys' fees and taxes
18; 4002:27-4003:2; 3318:20-28; 670:2-15; 3978:4-       in its compensatory award and by setting the
8; 4083:3-16.)                                          amount of compensatory damages based on the net
                                                        worth of the defendants. Defendants offer the
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 48 of 104 PageID:
                                                                        Page 27 of369
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *78

declaration of Juror #1 (M.M, the foreperson) and     appeal costs and expenses would be taken out of
Juror #2 (J.D.H.) Echeverria offers the affidavits of Ms. Echeverria's compensation" and "After jurors
Juror #8 (P.C.) and Juror #10 (N.F.).                 raised these arguments, other jurors expressed an
                                                      agreement to raise the amount of damages" are
The three-step inquiry into jury misconduct admissible. The statements are proof of an overt act
includes (1) whether the affidavits supporting the (an agreement to raise damages based on
motion [*79] are admissible, (2) whether the facts impermissible considerations). They are not
establish misconduct, and (3) if so, whether it was hearsay. The statements are not admitted to show
prejudicial. (Whitlock v. Foster Wheeler, LLC they are true (that Echeverria would pay fees and
(2008) 160 Cal.App.4th 149, 160.)                     taxes) but to show the statement was made. As the
                                                      Supreme Court explained in Weathers v. Kaiser
Under California law juror affidavits attesting to Found Hospitals: "hearsay is defined as 'evidence
the jury's "mental processes" are prohibited. of a statement that was made other than by a
However, consideration of "statements made" or witness while testifying at the hearing and that is
"conduct occurring" during deliberations is offered to prove the truth of the matter stated.'"
permissible. (Cal. Ev. Code § 1150; Krouse v. (Evid. Code, § 1200, subd. (a).) (Italics added.)
Graham (1977) 19 Cal.3d 59, 80; In re Stankewitz However 'there is a well-established exception or
(1985) 40 Cal. 3d 391, 397-402.)                      departure from the hearsay rule applying to cases in
Defendants argue that the jury engaged in two which the very fact in controversy [*81] is whether
forms of misconduct.                                  certain things were said . . . and not . . . whether
                                                      these things were true or false, and in these cases
First, the jury improperly considering attorney fees, the words... are admissible not as hearsay, but as
appellate costs and taxes in determining original evidence.'" (Weathers v. Kaiser Found.
Echeverria's noneconomic damages. (Declaration Hosps., (1971) 5 Cal. 3d 98, 109-110, citing People
of Juror No. 1 ¶4; Declaration of Juror No. 2, ¶6.) v. Henry (1948) 86 Cal.App.2d 785, 789. See also
Echeverria argues this evidence should be Enyart v. City of Los Angeles, 76 Cal. App. 4th 499,
disregarded because it is hearsay and goes to the 508, n. 5 [Statements reflecting on the bias of the
jury's mental process. She also argues that the jurors who uttered them are not hearsay]).
conduct does not amount to misconduct in any
event because Jurors 8 and 10 disagree. Finally, Although Echeverria secured juror declarations
Echeverria argues that if there was misconduct, it they did not refute what Jurors 1 and 2 reported. An
was not prejudicial because Jurors 1 and 2 at most agreement to exclude improper items of
say they did not participate in the deliberations compensation such as taxes and fees in a verdict is
regarding damages; Defendants have not shown improper, particularly where the jury was instructed
that absent the alleged misconduct a different result as to what they could consider. (Krouse, 19 Cal. 3d
would have been reached. Defendants argue in at 80-81; Trammell v. McDonnell Douglas (1984)
Reply that the declarations provide clear testimony 163 Cal. App. 3d 157, 172). On the evidence here
that jurors discussed and agreed to base the Court is constrained to conclude that
compensatory [*80] damages on attorneys' fees, consideration of items of damages such as taxes
appellate costs, taxes, and Defendants' wealth, and fees was serious misconduct, giving rise to a
which establishes prejudicial misconduct.             presumption of prejudice. No rebuttable evidence
                                                      was offered. A new trial on this basis is thus
The evidence in the jury declarations is mixed as to required as to both defendants under Cal. Code of
its admissibility. Specific rulings on the objections Civ. Pro. § 657(2), particularly given that this was a
are appended. Briefly, however, the statements by 9-3 verdict. (Weathers v. Kaiser, 5 Cal. 3d at 110.)
Jurors 1 and 2 that "[Jurors] stated that taxes,
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 49 of 104 PageID:
                                                                        Page 28 of370
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *81

Defendants also argue that the jury improperly           multiple hospitalizations. She also testified that for
based compensatory damages on Defendants'                a woman of Echeverria's age the average life
wealth and apportioned the damages according to          expectancy is 81 years. (Tr. 2683:23-28.)
net worth. The jury awarded $68 million in
noneconomic damages against Johnson & Johnson            Given this testimony the Court is not persuaded that
as compared to the company's [*82] $68 billion net       the compensatory damages against JCCI ($2
worth, and $2 million against JJCI as compared to        million) can be deemed excessive if liability were
its $2 billion net worth. While it may be inferred       established. The number is well in line with other
that the verdict was the result of consideration of      verdicts in comparable cases. Accordingly, as to
wealth, statements regarding the manner in which         JCCI the motion for new trial on grounds of
the jury deliberated are inadmissible. A new trial       excessive damages is denied.
cannot be granted on this basis.
                                                         As to Johnson & Johnson, however, the court is
                                                         convinced that the jury should have reached a
(4) Cal. Code of Civ. Pro. §657(5) — Excessive           different verdict. The compensatory verdict ($68
Damages                                                  million) is plainly excessive. As found, infra, there
                                                         is no evidence Johnson & Johnson manufactured
                                                         baby powder after 1967 and there is no evidence it
(i) Compensatory Damages                                 manufactured Shower to Shower. Yet, the
                                                         jury [*84] apportioned the damages 97% to
Defendants argue the compensatory damage award           Johnson & Johnson. Given the misconduct of the
is excessive on its face, and grossly                    jury in considering matters that were not to be
disproportionate to the verdicts in prior talc-cancer    included, and the arguments of counsel that were in
cases and similar cases where plaintiff established      violation of the Court's in limine motions, and
that he or she was diagnosed with terminal cancer        given the other reasons why a new trial is required,
caused by defendant's product. Defendants contend        a remittitur is not appropriate. A new trial is
this is due to improper arguments by Echeverria's        required on the basis of excessive noneconomic
counsel.                                                 damages is granted as to Johnson & Johnson under
                                                         Cal. Code. of Civ. Pro. § 657(5).
The evidence was that Echeverria was diagnosed
with cancer in 2007. She underwent surgery and
multiple rounds of chemotherapy, including clinical      (ii) Punitive Damages
trials, and endured their side effects, for ten years.
She testified that she has pain from tumors that         Defendants argue that the punitive damage award is
have developed since her surgery. (Tr. 3010:1-           against the weight of evidence and excessive.
3011:3; Tr. 2574: 26-2577: 28; 3008:22-3009:17.)         Defendants contend Echeverria failed to establish
She testified that she feared death when she became      by clear and convincing evidence that Defendants
ill in late 2016 and was hospitalized with sepsis.       acted with malice. Even if allowed, Defendants
(Tr. 2998:28-2999:2.) She testified [*83] to her         contend the Court should reduce the damages as
fears and to the impact that her illness has had on      excessive and the product of passion and prejudice,
her family, particularly her daughter, who took on       driven by improper arguments seeking to punish
the responsibility for her care at age 16 and delayed    Defendants for protected First Amendment activity
graduation from high school as a result, as well as      and in violation of due process. BMW of North
her sadness at the potential of losing her               America v. Gore (1996) 517 U.S. 559, 574-575
relationship with her young grandson. (Tr. 3011: 4-      indicates that punitive damages are to be reviewed
19.) Yessaian testified that Echeverria had              based on (1) the degree of reprehensibility, (2) the
complications from the chemotherapy, resulting in
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 50 of 104 PageID:
                                                                        Page 29 of371
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *84

disparity between the actual or potential harm               Johnson & Johnson) and excessive punitive
suffered by the plaintiff and the punitive damage            damages (as to both defendants)(Cal. Code of
award, and (3) a comparison to civil penalties in            Civ. Pro. 657(5) are granted.
comparable cases. Focusing [*85] on the second
factor, Defendants cites case law showing historical     Dated: 10/20/17
practice is to compare the ratio of punitive to          /s/ Maren E. Nelson
compensatory damages, and, although bright-line
rules are to be eschewed, awards of more than four       MAREN E. NELSON
times the amount of compensatory damages, "might
be close to the line of constitutional impropriety"      Judge of the Superior Court
(State Farm Mutual Auto Ins. Co. v. Campbell             PLEADINGS CONSIDERED
(2003) 538 U.S. 408, 425), but where compensatory
damages are substantial, a lesser ratio (1:1) can
reach the due process limit. (Ibid.) Ratios of 9:1 are       Filed September 5, 2017
inherently suspect. (Simon v. San Paolo U.S.                 • Defendant Johnson & Johnson's Notice of
Holding Co. (2005) 35 Cal.4th 1159, 1182.)                   Intention to Move for a New Trial
Echeverria points out that the 5:1 ratio here is well        • Defendant Johnson & Johnson's Notice of
within the limits that have consistently been upheld         Motion for Judgment Notwithstanding the
but does not identify a case upholding a very                Verdict
significant punitive damages award layered on top            • Defendant Johnson & Johnson Consumer
of a substantial compensatory damage award.                  Inc.'s Notice of Motion for Judgment
                                                             Notwithstanding the Verdict
It is sufficient to state for these purposes that the
evidence was insufficient to uphold a punitive               Filed September 15, 2017
damage award of any kind. Analysis of what                   • Defendants' Motion for New Trial (Combined
constitutes a "proper" amount of punitive damages            Memorandum of Points and Authorities)
is thus unnecessary. The punitive damages were                   ○ Defendants' Compendium of Trial
excessive based on the evidence. A new trial is                  Transcripts (Volumes I and II)
required as to both defendants under Cal. Code of
Civ. Pro. § 657(5).                                               ○ Declaration of Bart H. Williams in
                                                                  Support of Johnson & Johnson and
                                                                  Johnson & Johnson Consumer, Inc.'s
V. ORDER                                                          Motions for New Trial and Motions for
                                                                  Judgment     Notwithstanding [*87]    the
For the foregoing reasons:                                        Verdict
    (1) The motions for JNOV by Johnson &                             ▪ Notice of Lodging Exhibits G and L
    Johnson and JCCI are granted;                                     to    the     Williams    Declaration
    (2) The motions for new trial by [*86] Johnson                    Conditionally Under Seal
    & Johnson and JCCI on grounds of (1)                              ▪ Notice of Lodging Exhibits F, H, I,
    insufficiency of the evidence as to causation as                  O, P, T, U, V, W, W and Y to the
    to both defendants (Cal. Code of Civ. Pro.                        Williams Declaration Conditionally
    657(6)); (2) error in law occurring at trial and                  Under Seal
    excepted to by defendants (Cal. Code of Civ.                  ○ Declaration of Juror Number 1
    Pro. 657(7); (3) misconduct of the jury (Cal.                 ○ Declaration of Juror Number 2
    Code of Civ. Pro. 657(2); Civ. Pro. 657(2); and          Filed September 25, 2017
    (4) excessive compensatory damages (as to
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 51 of 104 PageID:
                                                                        Page 30 of372
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *87

  • Plaintiff Eva Echeverria's Opposition to the         Filed October 16, 2017
  Johnson & Johnson Defendants' Motion for               • Defendants' response to             Plaintiff's
  New Trial                                              Supplemental Post-Hearing Brief
  • Plaintiff Eva Echeverria's Opposition to
  Defendant Johnson & Johnson's Motion for
  Judgment Notwithstanding the Verdict               II. EVIDENTIARY OBJECTIONS TO THE
  • Plaintiff Eva Echeverria's Opposition to         DECLARATION OF JUROR NO. 1 (M.M.)
  Defendant Johnson & Johnson Consumer,
  Inc.'s Motion for Judgment Notwithstanding            Go to table1
  the Verdict
       ○ Declaration of Mark P. Robinson, Jr.
                                                     III. EVIDENTIARY OBJECTIONS TO THE
       (Under Seal and Redacted Versions)
                                                     DECLARATION OF JUROR NO. 2 (J.D.H.)
       ○ Plaintiff Eva Echeverria's Compendium
       of Trial Transcript Excerpts
                                                        Go to table2
       ○ Evidentiary Objections to Declarations
       of Juror No. 1 and Juror No. 2
       ○ Request by Plaintiff and Motion to Strike   I. EVIDENTIARY OBJECTIONS TO THE
       Declarations of Juror Nos. 1 and 2            DECLARATION OF JUROR NO. 8 (P.C.)
       Submitted by Defendants
       ○ Affidavit of Juror Number 8 (P.C.)             Go to table3
       ○ Affidavit of Juror Number 10 (N.F.)

  Filed October 3, 2017
                                                II. EVIDENTIARY OBJECTIONS TO THE
  • Defendants' Reply in Support of Motions for
                                                DECLARATION OF JUROR NO. 10 (N.F.)
  New Trial

       ○ Defendants' Response to Plaintiff's            Go to table4
       Request to Strike and Evidentiary
       Objections [*88] re Juror Declarations
                                                     Exhibit C
       Submitted in Support of Motion for New
       Trial
       ○ Defendants' Objections to Plaintiff's       NATURE OF PROCEEDINGS:
       Juror Affidavits re Defendants' Motions for
       New Trial                                     RULING ON SUBMITTED                MATTER        OF
       ○ Defendants' Supplemental Compendium         OCTOBER 12, 2017;
       of Trial Transcript Excerpts
  • Defendant Johnson & Johnson Consumer,            The Court, having taken DEFENDANTS'
  Inc.'s Reply in Support of Motion for Judgment     MOTION FOR NEW TRIAL; MOTION OF
  Notwithstanding the Verdict                        DEFENDANT JOHNSON & JOHNSON'S
  • Defendant Johnson & Johnson's Reply in           MOTION              FOR              JUDGMENT
  Support       of    Motion      for   Judgment     NOTWITHSTANDING VERDICT; and MOTION
  Notwithstanding the Verdict                        OF DEFENDANT JOHNSON & JOHNSON
                                                     CONSUMER INC.'S MOTION FOR JUDGMENT
  Filed October 13, 2017                             NOTWITHSTANDING VERDICT [*113] under
  • Plaintiff's Supplemental Brief re Court's        submission on October 12, 2017, issues its ruling as
  Questions at Hearing on Post-Trial Motions         fully reflected in the ORDERS REGARDING
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 52 of 104 PageID:
                                                                        Page 31 of373
                                                                                   47
                                      2017 Cal. Super. LEXIS 8757, *113

DEFENDANTS JOHNSON & JOHNSON                           ORDERS         REGARDING            DEFENDANTS
CONSUMER, INC. AND JOHNSON &                           JOHNSON & JOHNSON CONSUMER, INC.
JOHNSON'S COMBINED MOTION FOR NEW                      AND JOHNSON & JOHNSON'S COMBINED
TRIAL, DEFENDANT JOHNSON & JOHNSON                     MOTION FOR NEW TRIAL, DEFENDANT
CONSUMER INC.'S MOTION FOR JUDGMENT                    JOHNSON & JOHNSON CONSUMER INC.'S
NOTWITHSTANDING               VERDICT,         AND     MOTION                FOR             JUDGMENT
DEFENDANT JOHNSON & JOHNSON'S                          NOTWITHSTANDING               VERDICT,         AND
MOTION                FOR              JUDGMENT        DEFENDANT JOHNSON & JOHNSON'S
NOTWITHSTANDING VERDICT, consisting of                 MOTION                FOR             JUDGMENT
70 pages, which is signed, filed, and entered in the   NOTWITHSTANDING VERDICT, entered herein,
permanent minutes of the court this date and           10/20/17, upon each party or counsel of record in
incorporated herein as follows:                        the above entitled action, by electronically serving
    (1) The motions for JNOV by Johnson &              the    document     on     Case     Anywhere       at
    Johnson and JCCI are granted;                      www.CaseAnywhere.com on 10/20/17 from my
    (2) The motions for new trial by Johnson &         place of business, Central Civil West Courthouse,
    Johnson and JCCI on grounds of (1)                 600 South Commonwealth Avenue, Los Angeles,
    insufficiency of the evidence as to causation as   California 90005 in accordance with standard court
    to both defendants (Cal. Code of Civ. Pro.         practices.
    657(6)); (2) error in law occurring at trial and
    excepted to by defendants (Cal. Code of Civ.       Dated: October 20, 2017
    Pro. 657(7); (3) misconduct of the jury (Cal.
    Code of Civ. Pro. 657(2); and (4) excessive
                                                       Exhibit D
    compensatory damages (as to Johnson &
    Johnson) and excessive punitive damages (as to    Good cause appearing, [*115] on the Court's own
    both defendants)(Cal. Code of Civ. Pro. 657(5)    motion and pursuant to Cal. Code of Civ. Pro. §
    are granted.                                      657, the specification of reasons contained in the
The Clerk shall give notice by posting of this Orders Regarding Defendants Johnson & Johnson
Minute Order and the ORDERS REGARDING Consumer, Inc. and Johnson & Johnson's
DEFENDANTS JOHNSON & JOHNSON Combined Motion for New Trial, Defendant
CONSUMER, INC. [*114] AND JOHNSON & Johnson & Johnson Consumer, Inc.'s Motion for
JOHNSON'S COMBINED MOTION FOR NEW Judgment Notwithstanding the Verdict, and
TRIAL, DEFENDANT JOHNSON & JOHNSON Defendant Johnson & Johnson's Motion for
CONSUMER INC.'S MOTION FOR JUDGMENT Judgment Notwithstanding the Verdict, filed
NOTWITHSTANDING               VERDICT,          AND October 20, 2017, are modified as follows:
                                                          Page 11, line 7: Insert a comma after "Johnson
DEFENDANT JOHNSON & JOHNSON'S
                                                          & Johnson"
MOTION                FOR              JUDGMENT
                                                          Page 16, line 13: Delete "products" and insert
NOTWITHSTANDING                VERDICT             on
                                                          "product as"
www.CaseAnywhere.com .
                                                          Page 19, line 1: Delete "Emery's" and insert
CERTIFICATE OF ELECTRONIC SERVICE                         "Imerys'"
CODE OF CIVIL PROCEDURE 1010.6                            Page 30, line 9: Insert the following footnote:
                                                          "Yessaian testified that she relied on Godleski's
I, the below named Executive Officer/Clerk of the
                                                          finding that talc was found in Echeverria's
above entitled court, do hereby certify that I am not
                                                          ovarian tissue. However, she did not indicate
a party to the cause herein, and that on this date I
                                                          that he offered a causation opinion upon which
served one copy of the 10/20/17 Minute Order and
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 53 of 104 PageID:
                                                                        Page 32 of374
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *115

    she relied to rule talc "in.""
    Page 40, line 21.5: Insert the following after the
    word "causation": "(that is, how talc exposure
    causes ovarian cancer)"
    Page 45, line 2: Delete "as" and insert "was"
    Page 47, line 3.5: Delete "considering" and
    insert "considered"
    Page 48, line 4.5: Delete "include" and insert
    "exclude"

There are no changes in the [*116] Orders.

Dated: 10/30/17

/s/ Maren E. Nelson

MAREN E. NELSON

Judge       of        the       Superior        Court
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 54 of 104 PageID:
                                                                        Page 33 of375
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *116

Table1 (Return to related document text)
             Material Objected to:                        Grounds for Objection:          Ruling:
    "3. There were extensive          Inadmissible pursuant to Evid. Code §        ☑ Sustained
    discussions among the             1150. The statements in paragraph 3 of       ☐ Overruled
    jurors about the                  Juror No. 1's declaration concern the        as to what
    distinction between               mental processes, deliberative               the jurors
    'possible' and 'probable'         thinking, and subjective reasoning of        relied on.
    causes. I raised that             the jury regarding how the verdict was
    distinction several               reached. Such statements are
    times. [*89] At one point while   inadmissible pursuant to Evid. Code §
    we were discussing this           1150 and cannot be used to try to
    issue, one of the jurors          impeach the verdict. See Evid. Code §
    raised and pointed to the         1150(a); see also § I.A. supra; Cal.
    jury instruction on               Judges Benchbook Civ. Proc. After
    'Multiple Causes,' which          Trial, Chp. 2, at § 2.27. "When a juror
    said in effect that there         ... gives the reasons for his or her
    could be more than one            vote, the words are a verbal reflection
    substantial cause. After          of the juror's mental processes, and
    that, jurors in favor of          consideration of such a statement as
    the plaintiff relied              evidence of those processes is barred
    heavily on that                   by Evid. Code § 1150." Id.
    instruction in their              Hearsay. Juror No. 1's statements about      ☐ Sustained
    arguments to other                what other (unidentified) jurors             ☑ Overruled
    jurors." Juror No. 1              discussed or raised verbally is
    Decl., at ¶ 3 (italics            inadmissible hearsay.
    added).                           Speculation. Juror No. 1's, statement        ☑ Sustained
                                      about what he thinks other jurors            ☐ Overruled
                                      thought was important or what they
                                      "relied heavily on" is speculation,
                                      lacks foundation and personal knowledge
                                      as to the thinking and decision-making
                                      of other jurors.
                                      Lacks foundation, lacks detail, [*90] and    ☐ Sustained
                                      conclusory.                                  ☑ Overruled
    "4. They also stated that         Inadmissible pursuant to Evid. Code §        ☐ Sustained
    taxes, appeal costs, and          1150. The statements in paragraph 4 of       ☑ Overruled
    expenses would be taken           Juror No. 1's declaration concern the        as to "They
    out of Ms. Echeverria's           mental processes, deliberative               also stated...
    compensation or out of            thinking, and subjective reasoning of        damages"
    the money received by Ms.         the jury regarding how the verdict was
    Echeverria's daughter             reached. The statements are
    when Ms. Echeverria               inadmissible pursuant to Evid. Code §
    passed away. After jurors         1150 and cannot be used to try to
    raised those arguments,           impeach the verdict. See Evid. Code §
    other jurors expressed an         1150(a); see also § I.A. supra; Cal.
    agreement to raise the            Judges Benchbook Civ. Proc. After
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 55 of 104 PageID:
                                                                        Page 34 of376
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *90

          Material Objected to:                        Grounds for Objection:           Ruling:
   amount of the damages."        Trial, Chp. 2, at § 2.27. "Juror
   Juror No. 1 Decl., at ¶ 4      declarations that purport to show a
   (italics added).               deliberative error by one or more
                                  jurors are inadmissible to impeach the
                                  verdict, as are juror declarations that
                                  purport to show . . . [h]ow the jurors
                                  arrived at the award of damages." Cal.
                                  Judges Benchbook Civ. Proc. After
                                  Trial, Chp. 2, at § 2.29 (citing
                                  Maxwell v. Powers (1994) 22 Cal.App.4th [*91]
                                  1596, 1604-05).
                                  Hearsay. Juror No. 1's statements about
                                  other (unidentified) jurors'                    ☐ Sustained
                                  "discussions," their "arguments" or             ☑ Overruled
                                  what they "argued," what they "stated,"
                                  what they "expressed," or "raised"
                                  verbally is inadmissible hearsay.
                                  Lacks foundation, lacks detail, and
                                  conclusory. Neither the substance of            ☐ Sustained
                                  any such statements by others nor their         ☑ Overruled
                                  identity is provided. The statements
                                  are vague and conclusory.
   "5. The jury took a poll       Inadmissible pursuant to Evid. Code §           ☑ Sustained
   on the issue of whether        1150. The statements in paragraph 5 of          ☑ Overruled
   defense jurors should          Juror No. 1's declaration concern the           as to "The
   participate in the             mental processes, deliberative                  jury...
   damages discussion. After      thinking, and subjective reasoning of           Participation
   the vote, although I (as       the jury regarding how the verdict was
   the foreperson)                reached. Such statements' are
   facilitated the damages        inadmissible pursuant to Evid. Code §
   discussion by calling on       1150 and cannot be used to try to
   jurors on writing things       impeach the verdict. See Evid. Code §
   on the board, I did not        1150(a); see also § I.A. supra. "No
   express my views on the        evidence is admissible to show the
   amount of compensatory [*92]   effect (of improper influences) upon a
   damages. The other two         juror in influencing him to assent to
   defense jurors did not         or dissent from the verdict or
   participate in the             concerning the mental processes by
   discussion of                  which it was determined." Evid. Code
   compensatory damages           1150(a) (emphasis added).
   after the poll was taken       Hearsay. Juror No. 1's statements about         ☐ Sustained
   regarding their                what one or more jurors (unidentified           ☑ Overruled
   participation." Juror No.      by name or juror number) supposedly
   1 Decl., at ¶ 5 (italics       said, discussed or expressed is
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 56 of 104 PageID:
                                                                        Page 35 of377
                                                                                   47
                                       2017 Cal. Super. LEXIS 8757, *92

             Material Objected to:                      Grounds for Objection:        Ruling:
   added).                           inadmissible hearsay.
                                     Lacks foundation, lacks detail, and         ☐ Sustained
                                     conclusory.                                 ☑ Overruled
                                     Juror No. 1 does not have personal
                                     knowledge regarding the extent of
                                     participation of other jurors in
                                     discussions in the deliberation
                                     process.
   "6. Jurors agreed to              Inadmissible pursuant to Evid. Code §       ☐ Sustained
   assess a larger amount            1150. The statements in paragraph 6 of      ☑ Overruled
   for non-economic damages          Juror No. 1's declaration concern the       "Jurors
   from the parent company           mental processes, deliberative              agreed...
   (Johnson & Johnson)               thinking, and subjective reasoning of       JJCI"
   because of the ratio              the jury regarding how the verdict was
   between the net worth of          reached. [*93] These statements are
   Johnson & Johnson and             inadmissible pursuant to Evid. Code §
   that of JJCI." Juror No.          1150 and cannot be used to try to
   1 Decl., at ¶ 6 (italics          impeach the verdict. See Evid. Code §
   added).                           1150(a); see also § I.A. supra; Cal.
                                     Judges Benchbook Civ. Proc. After
                                     Trial, Chp. 2,• at § 2.27. "Juror
                                     declarations that purport to show a
                                     deliberative error by one or more
                                     jurors are inadmissible to impeach the
                                     verdict, as are juror declarations that
                                     purport to show . . . [h]ow the jurors
                                     arrived at the award of damages." Id.
                                     at § 2.29 (citing Maxwell v. Powers
                                     (1994) 22 Cal.App.4th 1596, 1604-05).
                                     Hearsay. Juror No. 1's statements about     ☐ Sustained
                                     what other (unidentified) jurors            ☑ Overruled
                                     "discussed" or "agreed" regarding their
                                     decision-making process in awarding
                                     damages is inadmissible hearsay.
                                     Speculation, lacks foundation, lacks        ☐ Sustained
                                     personal knowledge, conclusory. In          ☑ Overruled
                                     paragraph 5, Juror No. 1 said that he
                                     and the other "defense jurors" did not
                                     participate in the damages discussion.
                                     If that was true, it would mean that he
                                     lacks foundation and personal knowledge
                                     to state why or how other jurors
                                     "agreed" to assess damages.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 57 of 104 PageID:
                                                                        Page 36 of378
                                                                                   47
                                      2017 Cal. Super. LEXIS 8757, *93

            Material Objected to:                       Grounds for Objection:          Ruling:
   "7. The jurors who voted         Inadmissible pursuant to Evid. Code §         [*94] ☐ Sustained
   in favor of liability            1150. The statements in paragraph 7          ☑ Overruled
   agreed to set the number         concern the Mental processes,                is the jurors
   based on a percentage of         deliberative thinking, and subjective        ... agreed...
   the Defendants' net              reasoning of the jury regarding how the      argument
   worth, as Allen Smith had        verdict was reached. Such statements
   argued in closing                are inadmissible. See Evid. Code §
   argument." Juror No. 1           1150(a); see also § I.A. supra;
   Decl., at ¶ 7 (italics           Statements in "juror declarations that
   added).                          purport to show . . . [h]ow the jurors
                                    arrived at the award of damages" are
                                    inadmissible. Cal. Judges Benchbook
                                    Civ. Proc. After Trial, Chp. 2, § 2.29.
                                    Hearsay. Juror No. 1's statements about      ☐ Sustained
                                    what other (unidentified) jurors             ☑ Overruled
                                    "discussed" or "agreed" regarding their
                                    decision-making process in awarding
                                    damages is inadmissible hearsay.
                                    Speculation, lacks foundation, lacks         ☐ Sustained
                                    personal knowledge. Juror No. 1. lacks       ☑ Overruled
                                    personal knowledge and his statements
                                    lack foundation as to what other jurors
                                    discussed or how or why they decided or
                                    "agreed" to award damages.
                                    Not relevant. Evid. Code § 350. It is        ☐ Sustained
                                    not misconduct to consider the               ☑ Overruled
                                    defendant's [*95] net worth in awarding
                                    punitive damages. CACI 3945. See also
                                    Cal. Judges Benchbook Civ. Proc. After
                                    Trial, Chp. 2, § 2.53 ("[P]unitive
                                    damages must be supported by . . .
                                    evidence of the defendant's financial
                                    condition" and "the defendant's net
                                    worth is the critical determinant.").
   "8. When the jury was at         Inadmissible pursuant to Evid. Code §        ☑ Sustained
   a six-to-six impasse on          1150. The statements in paragraph 8          ☐ Overruled
   the Friday before the            concern the mental processes,
   verdict, one plaintiff           deliberative thinking, and subjective
   juror expressed that she         reasoning of the jury regarding how the
   no longer wanted to              verdict was reached. The statements are
   participate. She even            inadmissible. See Evid. Code § 1150(a);
   turned her chair away            see also § I.A. supra. "No evidence is
   from the table. I wrote a        admissible to show the effect (of
   note to the Court about          improper influences) upon a juror in
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 58 of 104 PageID:
                                                                        Page 37 of379
                                                                                   47
                                     2017 Cal. Super. LEXIS 8757, *95

           Material Objected to:                      Grounds for Objection:          Ruling:
   the impasse. After we           influencing him to assent to or dissent
   received a note back from       from the verdict or concerning the
   the Court, we continued         mental processes by which it was
   to deliberate, but the          determined." Evid. Code § 1150(a).
   jury continued to be            Hearsay. Juror No. 1's statements about       ☑ Sustained
   divided and could not [*96]     what some other (unidentified) juror          ☐ Overruled
   reach the nine votes            "expressed" or "told" him or said she
   necessary to reach a            was going to "ask" is inadmissible
   verdict. The same juror         hearsay.
   told me that she was            Speculation, lacks foundation, lacks          ☑ Sustained
   going to write to the           personal knowledge. Juror No. 1's             ☐ Overruled
   judge and ask to be taken       statements regarding why he thinks some
   off the jury because of         other juror (who is not even
   her frustration. She            identified) was frustrated is
   began writing a letter in       speculation and lacks foundation.
   front of the other              Not relevant. See Evid. Code § 350:           ☑ Sustained
   jurors." Juror No. 1            The fact that one juror at one point in       ☐ Overruled
   Decl., at ¶ 8 (italics          time was frustrated or supposedly said
   added).                         that she was going to write a letter to
                                   the judge is not relevant. The
                                   statements do not show misconduct, that
                                   the juror refused to continue to
                                   deliberate or did anything improper.
   "9. After the jury              Inadmissible pursuant to Evid. Code §         ☑ Sustained
   received the note from          1150. The statements in paragraph 9 are       ☐ Overruled
   the Court in response to        inadmissible because they concern the
   the jury note, one of the       mental processes, deliberative
   plaintiff jurors argued         thinking, [*97] and subjective reasoning of
   vociferously that the           the jury regarding how the verdict was
   jury was being told it          reached. See Evid. Code § 1150(a); see
   needed to reach a               also § I.A. supra. "'Evidence about a
   verdict. At that point,         jury's 'subjective collective mental
   the jury took a vote            process purporting to show bow the
   using a one to ten scale        verdict was reached' is inadmissible.'"
   to indicate how strongly        English v. Lin (1994) 26 Cal.App.4th
   we favored a given side         1187, 1367.
   ('1' being strongest for        Hearsay. The statements about what some       ☑ Sustained
   defense, and '10' being         other jurors "argued" regarding what          ☐ Overruled
   strongest for plaintiff).       they were "told," and methodology
   Using that methodology,         referenced is hearsay.
   the 'average' was about a       Speculation, lacks foundation, lacks          ☑ Sustained
   '7,' even though the jury       personal knowledge, lacks detail,             ☐ Overruled
   remained divided. The           conclusory. Juror No. 1's statements
   jury continued to               about what he recalls the overall
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 59 of 104 PageID:
                                                                        Page 38 of380
                                                                                   47
                                        2017 Cal. Super. LEXIS 8757, *97

             Material Objected to:                     Grounds for Objection:          Ruling:
    deliberate through the            "average" numbers referenced in the
    end of the day on                 methodology being "about" for the other
    Friday." Juror No. 1              jurors is speculation, lack foundation,
    Decl., at ¶ 9 (italics            lack detail, and are vague and
    added).                           impermissible [*98] conclusions.
                                      Not relevant. Jurors can consider the       ☑ Sustained
                                      evidence and "express opinions              ☐ Overruled
                                      regarding it." People v. Steele (2002)
                                      27 Cal.4th 1230, 1266. There is
                                      nothing wrong with "jurors employ[ing]
                                      their own reasoning skills in a
                                      demonstrative manner . . . to the
                                      evidence admitted at trial." People v.
                                      Vigil (2011) 191 Cal.App.4th 1474,
                                      1485.

Table1 (Return to related document text)


Table2 (Return to related document text)
              Material Objected to:                      Grounds for Objection:       Ruling:
     "2. On Friday August 18,          Inadmissible pursuant to Evid. Code §       ☐ Sustained
     2017, the jury was split          1150. The statements in paragraph 2         ☑ Overruled
     6 to 6. Our foreperson            concern the mental processes,
     sent a note to the Judge          deliberative thinking, and subjective
     telling her that the jury         reasoning of the jury regarding how the
     could not reach a                 verdict was reached. Such statements
     verdict. One plaintiff            are inadmissible. See Evid. Code §
     juror said she no longer          1150(a); see also § I.A. supra. "No
     wanted to participate in          evidence is admissible to show the
     discussions. She turned           effect (of improper influences) upon a
     her chair away from the           juror in influencing him to assent to
     table and began writing           or dissent from the verdict or
     something. After [*99] we         concerning the mental processes by
     received the note from            which it was determined." Evid. Code §
     the Judge and were still          1150(a).
     not able to reach a               Hearsay. Juror No. 2's statements about     ☐ Sustained
     verdict, someone said we          what some other juror (unidentified by      ☐ Overruled
     should just tell the              name, juror number or even gender)
     Judge that we are a hung          supposedly said or meant is
     jury. At that point, one          inadmissible hearsay.
     of the jurors angrily             Speculation, lacks foundation, lacks        ☐ Sustained
     said that the note we             personal knowledge, lacks detail, and       ☑ Overruled
     received from the Judge           conclusory. Juror No. 2's statements
     said we had no choice but         are vague, lack foundation, are
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 60 of 104 PageID:
                                                                        Page 39 of381
                                                                                   47
                                     2017 Cal. Super. LEXIS 8757, *99

             Material Objected to:                      Grounds for Objection:       Ruling:
    to reach a verdict."             speculative, conclusory and lack
    Juror No. 2 Decl., at ¶ 2        sufficient detail.
    (italics added).                 Not relevant. See Evid. Code § 350. The      ☑ Sustained
                                     fact that one juror at one point in          ☐ Overruled
                                     time may have been frustrated or
                                     supposedly said that she was going to
                                     write a letter to the judge is not
                                     relevant. The statements do not show
                                     misconduct, that deliberations did not
                                     continue, or anyone did anything
                                     improper.
    "3. We were not able to          Inadmissible pursuant to Evid. Code §        ☐ Sustained
    reach a verdict on Friday        1150. The [*100] statements in paragraph 3   ☑ Overruled
    August 18. My best memory        concern the mental processes,
    is that the jury was             deliberative thinking, and subjective
    still divided 7 to 5 in          reasoning of the jury regarding how the
    favor of the plaintiff at        verdict was reached. The statements are
    the end of the day."             inadmissible. See Evid. Code § 1150(a);
    Juror No. 2 Decl.,               see also § I.A. supra. "No evidence is
    at ¶ 3.                          admissible to show the effect (of
                                     improper influences) upon a juror in
                                     influencing him to assent to or dissent
                                     from the verdict or concerning the
                                     mental processes by which it was
                                     determined." Evid. Code § 1150(a).
                                     "Evidence Code 1150 may be violated not
                                     only by the admission of jurors'
                                     testimony describing their own mental
                                     processes, but also by permitting
                                     testimony concerning statements made by
                                     jurors in the course of their
                                     deliberations." People v. Sanchez
                                     (1998) 62 Cal.App.4th 460, 475-76.
                                     "[T]he mental processes of jurors are
                                     beyond the hindsight probing of the
                                     trial court." Maple v. Cincinatti, Inc.
                                     (1985) 163. Cal.App.3d 387, 394. The
                                     rule prevents one or two jurors "from
                                     upsetting a verdict of the whole jury
                                     by impugning his own or his fellow
                                     jurors' mental process or reasons for
                                     assent or dissent." Wegner, at [*101] ¶
                                     18:288.
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 61 of 104 PageID:
                                                                        Page 40 of382
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *101

            Material Objected to:                     Grounds for Objection:        Ruling:
    4. "On Monday August            Inadmissible pursuant to Evid. Code §        ☐ Sustained
    21, 2017, two more jurors       1150. The statements in paragraph 4          ☑ Overruled
    switched to the plaintiff       concern the mental processes,
    side, giving the                deliberative thinking, and subjective
    plaintiff 9 votes." Juror       reasoning of the jury regarding how the
    No. 2 Decl., at ¶ 4.            verdict was reached. Such statements
                                    are inadmissible. Evid. Code § 1150(a);
                                    see also § I.A. supra. "No evidence is
                                    admissible to show the effect (of
                                    improper influences) upon a juror in
                                    influencing him to assent to or dissent
                                    from the verdict or concerning the
                                    mental processes by which it was
                                    determined." Evid. Code § 1150(a).
                                    "'Evidence about a jury's 'subjective
                                    collective mental process purporting to
                                    show how the verdict was reached' is
                                    inadmissible to impeach a jury
                                    verdict.'" English v. Lin (1994) 26
                                    Cal.App.4th 1187, 1367. "[T]he mental
                                    processes of jurors" is not admissible.
                                    Maple v. Cincinatti, Inc. (1985)
                                    163 Cal.App.3d 387, 394.
                                    Speculation, lacks foundation, lacks         ☐ Sustained
                                    detail and conclusory. Juror No. 2           ☑ Overruled
                                    lacks personal knowledge and her
                                    statements lack foundation as to the
                                    reasons and decision making process of
                                    the other jurors — after "almost no [*102]
                                    discussion" — whatever that means, and
                                    what they considered or deemed
                                    important in reaching their verdict.
                                    She does not say which jurors
                                    "switched" and she does not say or
                                    know why.
    "5. Once the discussion         Inadmissible pursuant to Evid. Code §        ☐ Sustained
    of one of the jurors who        1150. The statements in paragraph 5 of       ☑ Overruled
    favored the plaintiff           Juror No. 2's declaration concern the
    angrily said that those         mental processes, deliberative
    of us who had favored the       thinking, and subjective reasoning of
    defense should not              the jury regarding how the verdict was
    participate in the              reached. Such are inadmissible
    discussion of damages. A        statements pursuant to Evid. Code §
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 62 of 104 PageID:
                                                                        Page 41 of383
                                                                                   47
                                     2017 Cal. Super. LEXIS 8757, *102

            Material Objected to:                      Grounds for Objection:       Ruling:
    vote was taken regarding         1150 and cannot be used to try to
    whether we should be             impeach the verdict. See Evid. Code §
    allowed to participate in        1150(a); see also § I.A. supra. "No
    the discussion of                evidence is admissible to show the
    damages. After the               effect (of improper influences) upon
    majority of jurors voted         a juror in influencing him to assent to
    that we should not               or dissent from the verdict or
    participate, the three of        concerning the mental processes by
    us who had voted for the         which it was determined." Evid. Code
    defense did not                  1150(a) (emphasis added). [*103] The rule
    participate in the               prevents one or two jurors "from
    discussion of how to             upsetting a verdict of the whole jury
    decide on an amount for          by impugning his own or his fellow
    compensatory damages, or         jurors' mental process or reasons for
    on the amount of                 assent or dissent." Wegner, at ¶
    damages." Juror No. 2            18:288.
    Decl., at ¶ 5 (italics           Hearsay. Juror No. 2's statements about     ☐ Sustained
    added).                          what one of jurors (unidentified by         ☑ Overruled
                                     name or juror number) supposedly said,
                                     discussed or expressed is
                                     inadmissible hearsay.
                                     Lacks foundation, lacks detail, and         ☐ Sustained
                                     conclusory. Juror No. 2 does not have       ☑ Overruled
                                     personal knowledge and her vague
                                     statements lack foundation regarding
                                     the extent of participation of other
                                     jurors in discussions in the
                                     deliberation process.
    "6. The jurors who               Inadmissible pursuant to Evid. Code §       ☐ Sustained
    favored the plaintiff            1150. The statements in paragraph 6 of      ☑ Overruled
    said they should increase        Juror No. 2's declaration concern the       in part
    the amount of damages            mental processes, deliberative
    that they had been               thinking, and subjective reasoning of
    discussing because               the jury regarding how the verdict was
    Ms. Echeverria was going         reached. Such statements are
    to have to pay taxes [*104] on   inadmissible pursuant to Evid. Code §
    the money, pay her               1150 and cannot be used to try to
    lawyers, and pay for an          impeach the verdict. See Evid. Code §
    appeal. After the jurors         1150(a); see also § I.A. supra; Cal.
    raised those possible            Judges Benchbook Civ. Proc. After
    costs, other jurors              Trial, Chp. 2, at § 2.27. "Juror
    agreed to raise the              declarations that purport to show a
    amount of the damages.           deliberative error by one or more
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 63 of 104 PageID:
                                                                        Page 42 of384
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *104

            Material Objected to:                      Grounds for Objection:      Ruling:
    Juror No. 2 Decl., at ¶ 6       jurors are inadmissible to impeach the
    (italics added).                verdict, as are juror declarations that
                                    purport to show . . . [h]ow the jurors
                                    arrived at the award of damages." Id.
                                    at §2.29.
                                    Hearsay. Juror No. 2's statements about     ☐ Sustained
                                    what other (unidentified) jurors            ☑ Overruled
                                    "said," were "discussing," or verbally
                                    "raised" or "agreed" regarding their
                                    decision-making process in awarding
                                    damages is inadmissible hearsay.
                                    Speculation, lacks foundation, lacks        ☐ Sustained
                                    personal knowledge, conclusory. In          ☑ Overruled
                                    paragraph 5, Juror No. 2 said that she
                                    and the other "defense jurors" did not
                                    participate in the damages discussion.
                                    If that was true, it would mean that
                                    she has no basis to say why or how
                                    other jurors "decided" or "agreed" to
                                    assess damages.
    "7. When the [*105] jury        Inadmissible pursuant to Evid. Code §       ☑ Sustained
    discussed the amount of         1150. The statements in paragraph 7         ☐ Overruled
    punitive damages, the           concern the mental processes,
    jurors who voted in favor       deliberative thinking, and subjective
    of liability did what           reasoning of the jury regarding how the
    Allen Smith asked               verdict was reached. Such statements
    them to do in his closing       are inadmissible. See Evid. Code §
    argument — they set the         1150(a); see also § I.A. supra;
    number based on a               Statements in "juror declarations that
    percentage of the               purport to show . . . [h]ow the jurors
    Defendants' net worth."         arrived at the award of damages" are
                                    inadmissible. Cal. Judges Benchbook
                                    Civ. Proc. After Trial, Chp. 2, § 2.29.
                                    Hearsay. Juror No. 2's statements about     ☐ Sustained
                                    what other (unidentified) jurors said       ☑ Overruled
                                    or their decision-making process in
                                    calculating damages based on what Juror
                                    No. 2 heard them say is hearsay.
                                    Speculation, lacks foundation, lacks        ☑ Sustained
                                    personal knowledge. Juror No. 2 lacks       ☐ Overruled
                                    personal knowledge and her statements
                                    lack foundation as to what other jurors
                                    discussed or how or why they decided or
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 64 of 104 PageID:
                                                                        Page 43 of385
                                                                                   47
                                      2017 Cal. Super. LEXIS 8757, *105

              Material Objected to:                     Grounds for Objection:          Ruling:
                                      "set" to award damages.
                                      Not relevant. Evid. Code § 350. It is          ☐ Sustained
                                      not misconduct [*106] to consider the          ☑ Overruled
                                      defendant's net worth in awarding
                                      punitive damages. CACI 3945. See also
                                      Cal. Judges Benchbook Civ. Proc. After
                                      Trial, Chp. 2, § 2.53 ("[P]unitive
                                      damages must be supported by . . .
                                      evidence of the defendant's financial
                                      condition" and "the defendant's net
                                      worth is the critical determinant.").

Table2 (Return to related document text)


Table3 (Return to related document text)
     Material Objected to:            Grounds for Objection:                         Ruling:
     ¶ 4, lines 10-11:                Vague and ambiguous. The phrase                ☑ Sustained
     "[E]veryone in the jury          "everyone in the jury room was free to         ☐ Overruled
     room was free to                 participate in the damages
     participate in the               deliberations" appears intended to
     damages                          address the contention in defense
     deliberations . . . ."           jurors' declarations that they were
                                      directed not to deliberate on damages,
                                      without actually refuting it. Two
                                      sentences later in the juror's
                                      declaration, she professes being unable
                                      to remember "whether or not" defense
                                      jurors were requested not to
                                      participate in damages deliberations.
                                      The two contentions—that defense jurors
                                      were requested not to deliberate on
                                      damages and that they were nonetheless
                                      "free to participate in the damages
                                      deliberations"—are not necessarily
                                      mutually exclusive, where being [*107] "free
                                      to participate" means something short
                                      of having a vote on the final awarded
                                      amount. See Evid. Code §§ 352, 765.
                                      Evidence Code § 1150 (Improper                 ☑ Sustained
                                      Statement of Jurors' Subjective                ☐ Overruled
                                      Reasoning/Mental Process). While
                                      testimony that specific jurors were
                                      told not to participate in damages
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 65 of 104 PageID:
                                                                        Page 44 of386
                                                                                   47
                               2017 Cal. Super. LEXIS 8757, *107

    Material Objected to:      Grounds for Objection:                     Ruling:
                               deliberations, or did or did not in
                               fact participate in them, could be
                               admissible as observable conduct, this
                               juror's subjective opinion about
                               whether defense-leaning jurors were
                               "free to participate in the damages
                               deliberations" is an improper statement
                               of mental processes to the extent it is
                               based on the juror's vague feeling or
                               sense of the room, rather than on
                               actual statements made.
    ¶ 4, lines 12-13:          Vague and ambiguous as to the phrase       ☑ Sustained
    "Everyone was given a      "[e]veryone was given a chance to say      ☐ Overruled
    chance to say what they    what they thought." That language
    thought about the amount   appears to be a lawerly non-refutation
    to award Ms. Echeverria,   of the contention in defense jurors'
    including the jurors who   declarations that they were directed
    voted for the              not to deliberate on damages. Indeed,
    defendants."               the very next sentence of the juror's
                               declaration states that she cannot
                               remember "whether [*108] or not" defense
                               jurors were asked not to participate in
                               damages deliberations. The two
                               contentions—that defense jurors were
                               requested not to deliberate on damages
                               and that, notwithstanding, they could
                               have interposed "what they thought
                               about the amount"—are not necessarily
                               mutually exclusive, where having "a
                               chance to say what they thought" means
                               something short of being permitted to
                               vote. See Evid. Code §§ 352, 765.
                               Evidence Code § 1150 (Improper
                               Statement of Jurors' Subjective            ☑ Sustained
                               Reasoning/Mental Process). While           ☐ Overruled
                               testimony that specific jurors were
                               told not to participate in damages
                               deliberations, or did or did not in
                               fact participate in them, could be
                               admissible as observable conduct, this
                               juror's subjective opinion about
                               whether "[e]veryone was given a chance
                               to say what they thought" is an
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 66 of 104 PageID:
                                                                        Page 45 of387
                                                                                   47
                                 2017 Cal. Super. LEXIS 8757, *108

    Material Objected to:        Grounds for Objection:                        Ruling:
                                 improper statement of, mental processes
                                 to the extent it is based on a vague
                                 feeling rather than on actual
                                 statements made in the jury room.
    ¶ 4, lines 13-15: "I do      Vague and ambiguous as to the phrase          ☑ Sustained
    not remember a request to    "everyone on the jury participated in         ☐ Overruled
    exclude jurors from these    reaching the verdict, and no one was
    deliberations, but           excluded." That artfully worded phrase
    whether [*109] or not that   appears calculated to distinguish
    happened; everyone on the    between the finding of liability and
    jury participated in         the damages the jury ultimately
    reaching the verdict, and    awarded. It cannot be true both that
    no one was excluded."        there was a "request to exclude jurors
                                 from these deliberations" (about which,
                                 the juror avers, she cannot remember
                                 "whether or not that happened") and
                                 that "everyone on the jury participated
                                 in reaching the verdict, and no one was
                                 excluded" if "verdict" includes
                                 deliberations respecting damages. See
                                 Evid. Code §§352, 765.
    ¶ 5, lines 16-17: "Along     Evidence Code § 1150 (Improper                ☑ Sustained
    with the other jurors, I     Statement of Jurors' Subjective               ☐ Overruled
    voted based on the           Reasoning/Mental Process). The
    evidence that was            statement as to what this juror
    presented against each of    purports to have subjectively
    the defendants and the       considered in voting is inadmissible
    law that we were             both as it concerns her own
    instructed to follow."       vote and particularly as it concerns
                                 the votes of other jurors. The
                                 statement goes to the subjective
                                 reasoning of the jury in reaching its
                                 verdict and is not verifiable and/or
                                 based on observable facts/expressions.
                                 Conclusory, and lacks foundation [*110] and
                                 personal knowledge as to the basis for
                                 other jurors' votes. See Evid. Code §
                                 702.
    ¶ 6, lines 22-23: "The       Evidence Code § 1150 (Improper                ☑ Sustained
    evidence presented was       Statement of Jurors' Subjective               ☐ Overruled
    considered and was           Reasoning/Mental Process). The
    interpreted by me based      statement as to how this juror purports
    on my thinking about the     to have interpreted the evidence and
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 67 of 104 PageID:
                                                                        Page 46 of388
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *110

     Material Objected to:          Grounds for Objection:                        Ruling:
     evidence."                     her subjective "thinking" is an example
                                    of her subjective reasoning, not
                                    verifiable and/or based on observable
                                    facts/expressions.
     ¶ 6, lines 23-24: "We all      Evidence Code § 1150 (Improper                ☑ Sustained
     worked together and we         Statement of Jurors' Subjective               ☐ Overruled
     used our own reasoning         Reasoning/Mental Process). The
     skills in a demonstrative      statement as to how this juror
     manner based on the            perceives the collective reasoning
     evidence that was              skills of the jury (and each juror
     presented in the trial."       individually, including herself) is not
                                    verifiable and/or based on observable
                                    facts/expressions.
                                    Conclusory, and lacks foundation and          ☑ Sustained
                                    personal knowledge as to the basis for        ☐ Overruled
                                    the other jurors' deliberations and the
                                    manner in which they reached a verdict.
                                    See Evid. Code § 702.
                                    Vague and ambiguous as to the phrase [*111]   ☑ Sustained
                                    "demonstrative manner," which appears         ☐ Overruled
                                    to have been inserted merely in order
                                    to avoid the prohibition of Evidence
                                    Code § 1150 on juror declarations
                                    concerning "mental processes." See
                                    Evid. Code §§ 352, 765.

Table3 (Return to related document text)


Table4 (Return to related document text)
     Material Objected to:          Ground for Objection:                         Ruling:
     ¶ 3, line 10: "The             Evidence Code § 1150 (Improper                ☑ Sustained
     compensatory damages           Statement of Jurors' Subjective               ☐ Overruled
     verdict was a reasonable       Reasoning/Mental Process). Whether the
     compromise."                   juror believes the damages verdict was
                                    a "reasonable compromise" is not
                                    verifiable and/or based on observable
                                    facts/expressions.
                                    Conclusory and lacks foundation as to         ☑ Sustained
                                    whether the verdict was "a reasonable         ☐ Overruled
                                    compromise." See Evid. Code § 702.
     ¶ 3, line 11: "Even            Evidence Code § 1150 (Improper                ☑ Sustained
     though I wanted to award       Statement of Jurors' Subjective               ☐ Overruled
     her more, I agreed to the      Reasoning/Mental Process). Whether the
     lower amount."                 juror wanted to award any more or less
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 68 of 104 PageID:
                                                                        Page 47 of389
                                                                                   47
                                    2017 Cal. Super. LEXIS 8757, *111

      Material Objected to:         Ground for Objection:                     Ruling:
                                    is not verifiable and/or based on
                                    observable facts/expressions."
      ¶ 3, lines 20-21: "From       Evidence Code § 1150 (Improper            ☑ Sustained
      my standpoint, I am proud     Statement of Jurors' [*112] Subjective    ☐ Overruled
      of the fact that all of       Reasoning/Mental Process). The juror's
      us were very                  statement about what "all of us [the
      conscientious in a way        jury]" "considered" goes to her
      that we considered all of     subjective reasoning and is not
      the evidence that was         verifiable and/or based on observable
      presented."                   facts/expressions.
                                    Conclusory, and lacks foundation and      ☑ Sustained
                                    personal knowledge as to whether the      ☐ Overruled
                                    other jurors were conscientious or
                                    considered all of the evidence. See
                                    Evid. Code § 702.
      ¶ 3, lines 22-23: "I          Evidence Code § 1150 (Improper            ☑ Sustained
      believe that the process      Statement of Jurors' Subjective           ☐ Overruled
      was fair to both the          Reasoning/Mental Process). The juror's
      plaintiff and the             statement of belief as to the fairness
      defendants."                  of "the process" goes to her subjective
                                    beliefs/reasoning and is not verifiable
                                    and/or based on observable
                                    facts/expressions.

Table4 (Return to related document text)


  End of Document
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 69 of 104 PageID: 390




                                 EXHIBIT C
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 70 of 104 PageID: 391



                                       Carl v. Johnson & Johnson
                     Superior Court of New Jersey, Law Division, Atlantic County
                         September 2, 2016, Decided; September 2, 2016, Filed
  DOCKET No.: ATL-L-6546-14, CIVIL ACTION NO.: 300 (MCL), DOCKET No.: ATL-L-6540-14

Reporter
2016 N.J. Super. Unpub. LEXIS 2102 *
BRANDI CARL, PLAINTIFF v. JOHNSON &                 Judges: NELSON C. JOHNSON, J.S.C.
JOHNSON, ET AL., DEFENDANT;DIANA
BALDERRAMA, PLAINTIFF v. JOHNSON &                  Opinion by: NELSON C. JOHNSON
JOHNSON, ET AL., DEFENDANT
                                                    Opinion
Notice: NOT FOR PUBLICATION WITHOUT
THE APPROVAL OF THE COMMITTEE ON
OPINIONS.
                                                    TALC-BASED POWDER PRODUCTS
PLEASE CONSULT NEW JERSEY RULE 1:36-3               LITIGATION
FOR CITATION OF UNPUBLISHED OPINIONS.
                                                    NELSON C. JOHNSON, J.S.C.
Counsel: [*1] RICHARD GOLOMB, ESQUIRE,
PLAINTIFF.
                                                    HAVING CAREFULLY REVIEWED THE MOVING PAPERS
RUBEN HONIK ESQUIRE, PLAINTIFF.                     AND RESPONSES FILED, I HAVE RULED ON THE ABOVE
PAUL R. D'AMATO, ESQUIRE, PLAINTIFF.                CAPTIONED MATTERS AS FOLLOWS:

TED G. MEADOWS, ESQUIRE, PLAINTIFF.                 I. POSTURE OF ISSUES BEFORE THE COURT
DAVID B. DEARING, ESQUIRE, PLAINTIFF.               This matter is before the court on the motion of the
TIMOTHY W. PORTER, ESQUIRE, PLAINTIFF.              Defendants, Johnson & Johnson and Imerys Talc
                                                    America, Inc. (hereinafter referred to collectively as
MICHELLE PARFITT, ESQUIRE, PLAINTIFF.
                                                    "Defendants") seeking relief against Brandi Carl
GENE M. WILLIAMS, ESQUIRE, DEFENDANT.               and Diana Balderrama (hereinafter the "Plaintiffs"),
SUSAN M. SHARKO, ESQUIRE, DEFENDANT.                both of whom brought claims alleging that a talc-
                                                    based product manufactured by Defendants has
JULIE TERSIGNI, ESQUIRE, DEFENDANT.                 caused each of [*2] them to develop ovarian
MICHAEL R. KLATT, ESQUIRE, DEFENDANT.               cancer.
LORNA DOTRO, ESQUIRE, DEFENDANT.                    These two lawsuits were filed in the Superior Court
HUNTER K. AHERN, ESQUIRE, DEFENDANT.                of New Jersey, Atlantic County; the Carl matter on
                                                    November 17, 2014 and the Balderamma matter on
KENNETH J. FERGUSON, ESQUIRE,
                                                    November 25, 2014. Pursuant to R. 4:38A, on
DEFENDANT.
                                                    October 20, 2015, the Supreme Court designated
MARK C. HEGARTY, ESQUIRE, DEFENDANT.                this litigation as a Multi-County Litigation (MCL),
ANN THORTON FIELD, ESQUIRE,                         to receive centralized management by this court.
DEFENDANT.                                          The court is confident that, in these matters, every
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 71 of 104 PageID: 392
                                     2016 N.J. Super. Unpub. LEXIS 2102, *2


avenue of legal and scientific research has been          about [*4] the cause(s) of each of Plaintiffs'
explored by capable legal counsel and learned             ovarian cancers?
scientists, and that the litigants' interests have been
well represented.                                        Courts are experts in the law, not science. This
                                                         court's review "is as broad as the breadth of the
Presently before the court is a challenge brought by proffer and the challenges thereto that the parties
Defendants to Plaintiffs' contention that the use of present." Hisenaj v. Kuehner, 194 N.J. 6, 19, 942
talc-based products caused them to develop ovarian A.2d 769 (2008). Accordingly, this court's role is
cancer; said challenge was brought by motions to that of a "gatekeeper" who — based upon the
bar testimony of each of Plaintiffs' several expert proofs presented by the parties - must assess
witnesses. [NOTE: Defendants have filed whether or not the hypotheses of causation
companion motion(s) for summary judgment advanced by Plaintiffs' experts are sufficiently
seeking dismissal of Plaintiffs' Complaints in the reliable to be presented to a jury.
event the motion(s) to bar testimony are granted.] II. SCIENTIFIC STUDIES
Defendants' challenge to Plaintiffs' experts was
heard, and expert testimony, together with legal Prior to receipt of testimony from the parties'
briefs and oral argument of counsel, were received experts, the court solicited from counsel the
by the court at a plenary [*3] hearing conducted submission of all reports, abstracts, epidemiology
pursuant to the standards articulated by the studies, and peer-reviewed articles ("treatises" or
Supreme Court in Kemp v. State of New Jersey, 174 "scientific literature") that were relied upon by the
N.J. 412, 809 A.2d 77 (2002), (hereinafter a "Kemp witnesses in formulating their opinions. That
Hearing") as required by Evid R. 104 and consistent process began several months prior to the Kemp
with Evid. R. 702. The court conducted said hearing Hearing. As a result, approximately 100 treatises
on August 8, 9, 11, 12, 15, 16, and 19, 2016.            relating to talc, cancer, and miscellaneous related
                                                         scientific issues were reviewed by the court both
Defendants argue that Plaintiffs' hypotheses as to prior to and during the hearing. The court is
both general and specific causation are flawed; that grateful to counsel for these submissions; they were
there is no reliable scientific evidence to support invaluable in preparing for the hearing and
Plaintiffs' contentions; and that accordingly, analyzing the evidence presented. [NOTE:
Plaintiffs' experts must be barred from testifying at Accompanying this ruling are Appendices [*5] A
trial. In reply, Plaintiffs argue that their experts are thru E which catalogue a portion of the peer-
qualified by education, training, and experience and reviewed articles discussed at the hearing, together
that their opinions are reliable because they are with public pronouncements by agencies
based on a sound scientific methodology, involving possessing authoritative knowledge on cancer.]
the type of information relied upon by experts in
their field.                                             Of particular value to the court in making its
                                                         analysis is The Reference Manual on Scientific
Thus, in evaluating the totality of the evidence Evidence (3rd Edition, hereinafter, "the Reference
presented by Plaintiffs, the question before the Manual") issued by the Federal Judicial Center and
court may be stated as follows: Have Plaintiffs the National Research Council of the National
shown that their experts' theories of causation are Academies. The Reference Manual is an invaluable
sufficiently reliable as being based on a sound, tool. Because it is indicative of what the scientific
adequately-founded scientific methodology, to wit, community deems to be reasonable, the Reference
that they are based upon methods upon which Manual provides excellent guidance to trial judges
experts in their field would reasonably rely in in sifting through and prioritizing the information
forming their own (possibly different) opinions generated at a Kemp Hearing. At such a hearing, a

                                                  Page 2 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 72 of 104 PageID: 393
                                     2016 N.J. Super. Unpub. LEXIS 2102, *5


court is asked to assess whether the experts in the      received his M.D. degree from the University of
field would reasonably rely on methods and data as       Colorado School of Medicine and a Doctor of
Plaintiffs' experts have done in this case. Through      Science degree in Epidemiology from the Harvard
the Reference Manual, the scientific community           School of Public Health. Dr. Cramer is a Professor
"speaks" to trial courts, and advises as to what may     of Obstetrics, Gynecology and Reproductive
be considered to be reasonable, from an informed         Biology at Brigham and Women's Hospital,
and objective perspective.                               Harvard Medical School, and Professor of
                                                         Epidemiology at the Harvard T.H. Chan School of
III. INITIAL FINDINGS RE: EXPERT
                                                         Public Health. He heads the Research Division of
WITNESSES
                                                         the OB-GYN Epidemiology Center, doing research
Based upon consideration of the experts' written         in the field of environmental and genetic risk
submissions and a careful review of all                  factors for a variety of obstetrical and gynecologic
witnesses' [*6] testimony, together with the court's     problems with a particular focus on ovarian cancer.
reading of the learned scientific treatises referenced   Dr. Cramer was presented on the issues of both
herein, the court makes the following findings:          general and specific causation of ovarian cancer.
A. Expert Witnesses                                   (3) John J. Godleski, M.D.: Dr. Godleski received
                                                      his M.D. degree from the University of Pittsburgh
The vine witnesses who testified at the Kemp
                                                      School of Medicine. He is a Professor of Pathology
Hearing      are    exceptionally     learned     and
                                                      at Harvard Medical School, Brigham and Women's
accomplished professionals; their credentials are
                                                      Hospital, and a Professor of Environmental Health
impressive. No serious challenge was made to the
                                                      at Harvard TH Chan School of Public Health. Dr.
qualifications of any witness. The court benefited
                                                      Godleski has published more than 160 papers
greatly from their testimony. A brief profile of each
                                                      related to pulmonary/environmental pathology
witness follows:
                                                      including [*8] a number using analytical electron
                                                      microscopy. He currently leads the Particles
Witnesses for Plaintiffs                              Research     Core     in    the   Harvard-NIEHS
                                                      Environmental Research Center and serves as
(1) Graham A. Colditz, M.D., MPH, DRPH, Associate Director of the Harvard Clean Air
FAFPHM: Dr. Colditz trained in Medicine at the Research Center supported by the US
University of Queensland, obtaining a M.B., B.S. Environmental Protection Agency. Dr. Godleski
degree. He trained in Epidemiology at Harvard was presented on the identification of particles, and
School of Public Health, obtaining a Master of on the issue of specific causation of ovarian cancer.
Public Health degree and subsequently a Doctorate.
Dr. Colditz is the Niess-Gain Professor of Medicine (4) Curtis J. Omiencinski, Ph.D., ATS: Dr.
at Washington University School of Medicine and Omiencinski is an elected fellow and professor in
the Associate Director, Prevention & Control, at the the Academy of Toxicological Sciences and a
Alvin J. Siteman Cancer Center. He is the Chief of Professor and the H. Thomas and Dorothy Willits
the Division of Public Health and Sciences in the Hallowell Chair in the Center for Molecular
Department of Surgery at Washington University Toxicology & Carcinogenesis and the Department
School of Medicine. Dr. Colditz also serves as co- of Veterinary and Biomedical Sciences, College of
director of the Biostatistics Core for the Siteman Agricultural Sciences, at The Pennsylvania State
Cancer Center. Dr. Colditz was presented [*7] on University. He received his B.S. degree from the
the issue of general causation of ovarian cancer.     State University of New York at Albany and his
                                                      Ph.D. degree in Pharmacology from the University
(2) Daniel W. Cramer, M.D., Sc.D.: Dr. Cramer of Washington's School of Medicine. He has

                                                 Page 3 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 73 of 104 PageID: 394
                                  2016 N.J. Super. Unpub. LEXIS 2102, *8


authored more than 115 peer-reviewed papers and      (2) Mary J. Cunningham, M.D.: Dr. Cunningham is
has published over 30 reviews, book chapters and     a board-certified gynecologic oncologist with
other reports in the areas of pharmacology,          GynOncology of Central New York in Syracuse,
molecular biology, toxicology, cancer research and   New York. She received her M.D. degree from
genetics. His testimony was presented in             Northwestern University Medical School. Dr.
connection with [*9] Plaintiffs' hypothesis of       Cunningham serves as a Professor in the
biologic causation of ovarian cancer.                Department of Obstetrics and Gynecology and
                                                     Director of the Division of Gynecologic Oncology
(5) David C. Steinberg, MBA, FRAPS: Mr. at the State University of New York Upstate
Steinberg owns a regulatory consulting firm for the Medical University. She is a member of the
cosmetic industry, specializing in the chemistry of American Congress of Obstetricians and
cosmetic       ingredients,    preservatives    and Gynecologists and the Society of Gynecologic
preservation, international and U.S. cosmetic Oncology and the Principal Investigator for with
regulations, and marketing of raw materials. He the NRG Oncology cooperative trial group. Dr.
received his B.S. degree in Chemistry from Drexel Cunningham was presented in opposition to the
University and an MBA Management degree from testimony of Dr. Colditz and Dr. Cramer.
Pace University. He is a Fellow for the Regulatory
Affairs Professionals Society.                       (3) Elaine F. Schumacher: Ms. Schumacher is a
                                                     Senior Research Scientist [*11] and Analytical
                                                     Microscopist with McCrone Associates, Inc. of
Witnesses for Defendants                             Westmont, Illinois. She received her B.S. degree in
                                                     Chemistry      from      Elmhurst   College.   Ms.
(1) Lewis A. Chodosh, M.D., Ph.D.: Dr. Chodosh is
                                                     Schumacher is a member of Microscopy Society of
a physician and cancer researcher. He graduated
                                                     America, Midwest Microscopy and Microanalysis
summa cum laude, Phi Beta Kappa from Yale
                                                     Society, Microanalysis Society and American
University with Distinction in Molecular
                                                     Chemical Society. In addition, she has authored
Biophysics and Biochemistry. He received his
                                                     several publications on the application of
M.D. degree from Harvard Medical School,
                                                     microscopy. Ms. Schumacher was presented in
graduating magna cum laude and his Ph.D. degree
                                                     opposition to the testimony of Dr. Godleski.
in Biochemistry from the Massachusetts Institute of
Technology. Dr. Chodosh currently serves as (4) Douglas L. Weed, M.D., M.P.H., Ph.D.: Dr.
Chairman of the Department of Cancer Biology and Weed serves as a member of the Ethics Committee
is a Professor in the Department of Cancer Biology of the American College of Epidemiology. He
and in the Department of Medicine in the Division received his B.S. and M.D. degrees from Ohio State
of Endocrinology, Diabetes and Metabolism at the University and his Ph.D. and M.P.H in
University of Pennsylvania School of Medicine. Epidemiology degree from the University of North
He [*10] also serves as Associate Director for Carolina at Chapel Hill. Dr. Weed has 25 years of
Basic Science in the Abramson Cancer Center at service at the National Cancer Institute ("NCI") and
the University of Pennsylvania, as well as the serves as a Visiting Professor at numerous
Director of Cancer Genetics at the Abramson universities. He is the Review Editor of the Journal
Family Cancer Research Institute. Dr, Chodosh of the NCI and a peer reviewer for many medical
testified as to the diverse means by which cancer(s) journals in the field of epidemiology. Dr. Weed has
develop in the human body and challenged the authored more than 30 peer-reviewed papers on
fundamental bases of Plaintiffs' biological causation methodology and systematic reviews, as
hypothesis and contentions regarding specific well as meta-analyses of cancer epidemiology
causation.                                           studies. Dr. Weed [*12] was presented in

                                              Page 4 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 74 of 104 PageID: 395
                                     2016 N.J. Super. Unpub. LEXIS 2102, *12


opposition to the testimony of Dr. Colditz and Dr.        community. See Frye v. United States, 293 F. 1013,
Cramer.                                                   54 App. D.C. 46 (D.C. Cir. 1923). In Rubanick v.
                                                          Witco Chem. Corp., 125 N.J. 421, 432, 593 A.2d
IV. CASE LAW PERTINENT TO THE COURT'S
                                                          733 (1991), our Supreme Court modified that test
ANALYSIS
                                                          with regard to evidence proffered for use in toxic
As confirmed by the case law cited hereinafter,           tort cases. The Court held that a less stringent test
New Jersey's courts recognize that litigants              than the general acceptance test should apply with
claiming that they were harmed by the use of a            regard to "new or developing theories of causation
product may never recover if they must await              in toxic-tort litigation." Id. at 432. In writing for the
general acceptance by the scientific community of a       Court, Justice Handler spoke of a methodology
reasonable, but not as yet certain, theory of             based test, that is, if the methodology by which the
causation linking the harm claimed to the product         expert reached a conclusion is sound, the
ingested. Because of our courts' concern that —           conclusion may be introduced into evidence. Id. at
despite compelling indicators linking a product to        438-40.
the harm — plaintiffs may never recover for their
injuries, there are situations in which a theory of       Pursuant to Rubanick, the key to reliability [*14] is
causation that has not yet reached general                the determination that the expert's opinion is based
acceptance in the scientific community may still be       on a "sound, adequately-founded scientific
found sufficiently reliable to support submission of      methodology involving data and information of the
such a claim to a jury.                                   type reasonably relied on by experts in the
                                                          scientific field." Id. at 449. In order to be valid
In his learned essay first published in the New           methodology (viz., accepted by others in the
Jersey Law Journal on May 5th and 12th of 1988            scientific community), the expert's opinions must
(see 121 N.J.L.J. Index Page 882, et seq.), Justice       be supported by "prolonged, controlled, consistent,
Handler noted that "...there are many new classes of      and validated experience." Id. at 436.
litigation, such as those involving exposure to toxic
contaminants, asbestos and carcinogens, that pose         As this court understands Rubanick in determining
complicated and novel problems." Justice Handler          whether a scientific methodology is valid, trial
noted the "warfare" in [*13] our courtrooms is            courts must consider whether other scientists in the
oftentimes resolved by the testimony of experts           field use similar methodologies in forming their
from diverse fields of knowledge:                         opinions and also should consider other factors that
     The point is that there is no difference in the      are normally relied upon by medical professionals.
     treatment of testimony of social scientists and      The appropriate inquiry is not whether the court
     psychologists, on the one hand, and chemists or      thinks that the expert's reliance on the underlying
     biologists, on the other. Differences in             data was reasonable, but rather whether comparable
     acceptability have more to do with expanding         experts in the field would actually rely on that
     frontiers of scientific knowledge.                   information. With regard to evaluating the
                                                          testimony of knowledgeable experts in order to
    121 N.J.L.J Index at 883.                             determine the acceptability of a theory, the
                                                          Rubanick Court cautioned trial courts to attend to
Until the final decade of the 20th Century, the time-     "the hired gun phenomenon," i.e., that an expert can
honored test for the admissibility of expert              be found to testify to the truth of almost any [*15]
testimony based upon a body of knowledge                  factual theory or to disagree with almost any theory
peculiar to a field of scientific study was that it had   and to discount the research of others. Rubanick,
to be generally accepted or had been accepted by at       supra at 453 (citations omitted).
least a substantial minority of the scientific

                                                  Page 5 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 75 of 104 PageID: 396
                                    2016 N.J. Super. Unpub. LEXIS 2102, *15


Following Rubanick, in Landrigan v. Celotex              and to submit their findings. The briefs furnished
Corp., 127 N.J. 404, 605 A.2d 1079 (1992),               and the case law cited were very helpful. In
Caterinicchio v. Pittsburgh Corning Corp., 127           reviewing the case law submitted by counsel, it is
N.J. 428, 605 A.2d 1092 (1992), and Dafler v.            apparent that most courts across the nation —
Raymark Industries, Inc., 259 N.J. Super. 17, 36,        federal and state alike — discourage a dogmatic
611 A.2d 136 (App. Div, 1992), aff'd. o.b., 132 N.J.     insistence upon a showing of a relative risk factor
96, 622 A.2d 1305 (1993), the Court held that            of "2.0" to support general causation. This court
experts relying on epidemiological studies could         shares that perspective.
provide sufficient reliable evidence for the causes
of diseases in specific individuals to present the       One case, cited by both sides, provided valuable
issue of causation to juries. Landrigan and              guidance, namely Magistrini v. One Hour
Caterinicchio involved the relationship of asbestos      Martinizing Dry Cleaning, 180 F. Supp. 2d 584
to colon cancer; Dafler addressed the relationship       (D.N.J. 2002), aff'd, 68 F. Appx. 356 (3d Cir. N.J.
of cigarette smoking and asbestos to lung cancer.        2003). The court in Magistrini noted "[a]s a general
                                                         matter, the Rules of Evidence 'embody a strong and
In Landrigan, an occupational asbestos exposure          undeniable preference for admitting any
case, the trial court dismissed the case on the          evidence' [*17] that could potentially assist the
ground that there was a lack of medical evidence to      trier of fact and Rule 702 is liberally interpreted by
establish asbestos exposure as the cause of the          the district courts." Id. 595 (citations omitted). New
disease. The Appellate Division affirmed. The            Jersey Evidence Rule 702 is identical to the Federal
Supreme Court reversed and held that                     Rule. That said, the court in Magistrini also
epidemiologists could help juries determine              cautioned, "[t]he Courts inquiry 'must be solely on
causation in toxic tort cases and rejected the           principles and methodology, not on the conclusions
proposition that epidemiological studies must show       that they generate."' Id. (citing Daubert v. Merrell
a relative risk factor of "2.0" before gaining           Dow Pharms., 509 U.S. 579, 595, 113 S. Ct. 2786,
acceptance by a court. Landrigan, supra at 419. (A       125 L. Ed. 2d 469 (1993)). In articulating the
discussion of epidemiology and relative risk begins      mental process of the "gatekeeper," the court in
at p. 12).                                               Magistrini cited the Supreme Court decision in GE
                                                         v. Joiner, 522 U.S. 136, 118 S. Ct. 512, 139 L. Ed.
The Supreme Court in Landrigan ruled that a trial        2d 508 (1997), wherein Chief Justice Rehnquist
judge must consider all the scientific data, sources     advised trial judges:
thereof, and the methodology [*16] by which an
expert reaches a conclusion, "includ[ing] an                 But conclusions and methodology are not
evaluation of the validity both of the studies on            entirely distinct from one another. Trained
which he relied and of his assumption that the               experts commonly extrapolate from existing
decedent's asbestos exposure was like that of the            data. But nothing in either Daubert or the
members of the study populations." Id at 420.                Federal Rules of Evidence requires a district
Additionally, the Supreme Court advised that "to             court to admit opinion evidence that is
determine the admissibility of the witness's opinion,        connected to existing data only by the ipse dixit
[a] court, without substituting its judgment for that        of the expert. A court may conclude that there
of the expert, should examine each step in [the              is simply too great an analytical gap between
expert's] reasoning." Id. at 421.                            the data and the opinion proffered.

During the Kemp Hearing in these proceedings the             Id. at 146.
court invited counsel to research what other courts
have done on a relative risk factor of less than "2.0"   A reading of the case law as to the weight attached


                                                 Page 6 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 76 of 104 PageID: 397
                                     2016 N.J. Super. Unpub. LEXIS 2102, *17


to a relative risk factor of less than "2.0" shows that   proffered by the parties, to determine if they are of
it is only one of the factors to be considered by the     a kind on which such experts ordinarily rely." Id, at
court. What must also be examined are the                 417. (In the course of analyzing the issues raised
foundational sources of the expert's [*18] opinions.      herein, the court has carefully read every
As discussed herein (see p. 17) in connection with        epidemiological study cited by the witnesses and
the court's examination of the "Bradford Hill"            legal counsel at the Kemp Hearing).
criteria, although no single criterion is dispositive,
research performed prier to litigation and peer-          Ten years after Landrigan, in Kemp v. State of New
reviewed essays on the scientific issue at hand are       Jersey, 174 N.J. 412, 430-32, 809 A.2d 77 (2002),
the basic means by which to demonstrate reliability.      the Supreme Court applied the Rubanick standard
Where neither exists, an expert witness is obligated      to a case involving an injury allegedly caused by
to explain to the court how she/he proceeded in           vaccination, and implied its [*20] applicability to
arriving at his/her conclusions by referencing some       all tort cases in which a medical cause-effect
objective source(s), e.g., a peer-reviewed article in     relationship has not yet been confirmed by the
a reputable medical/science journal, the public           scientific community but for which "compelling"
pronouncements of an agency with respected                evidence suggests that such a relationship does
authority on the issue, or a learned treatise on the      exist. In Kemp, the Supreme Court suggested that
issue, in order to demonstrate that she/he has            an N.J.R.E. 104 hearing is the preferred procedural
followed the scientific method at the standard            practice in every case involving an experts theory
maintained by some recognized minority of                 that has not yet achieved "general acceptance,"
scientists in his/her area of science.                    finding that the trial court has an obligation, sua
                                                          sponte, to conduct such a hearing and that the
Accordingly, as this court understands New Jersey         failure to do so is plain error.
law and our Supreme Court's holding in Landrigan,
the admissibility of expert testimony in toxic tort       Accordingly, from this court's perspective, the
cases "depends on the expert's ability to explain         inquiry at a Kemp Hearing must be "flexible." Its
pertinent scientific principles and to apply those        focus must be on principles and methodology and
principles to the formulation of his or her opinion.      not necessarily on the conclusions/opinions that
Thus, the key to admission of the opinion is the          such scientific methodology may generate. The trial
validity [*19] of the expert's reasoning and              court's role is to determine whether the expert's
methodology." Landrigan, supra at 414.                    opinion is derived from a sound and well-founded
Nonetheless, the Supreme Court noted that,                methodology. "There must merely be some expert
traditionally, "plaintiffs have established a             consensus that the methodology and the underlying
connection between tortious conduct and personal          data are generally followed by experts in the field."
injuries through the testimony of medical experts         Rubanick, supra at 450 (Emphasis added). Thus, at
who testify that the defendant's specific conduct         this Kemp Hearing, Plaintiffs' burden is to
was the cause of the plaintiffs' injuries[,]" but that    demonstrate that the methodologies used by their
"[t]oxic torts, however, do not readily lend              experts are consistent with valid scientific
themselves to proof that is so particularized." Id. at    principles [*21] accepted in the scientific and
415. Accordingly, plaintiffs in toxic tort cases "may     medical communities.
be compelled to resort to more general evidence,
                                                          Finally, the court is guided by the words of Justice
such as that provided by epidemiological studies."
                                                          Handler in Rubanick, supra, 125 N.J. 451, wherein
Id. This court is, of course, bound by the holding in
                                                          he cautioned trial court judges that they must
Landrigan that "when an expert relies on such data
                                                          exercise restraint.
as epidemiological studies, the trial court should
review the studies, as well as other information              We do not believe that in determining the
                                                  Page 7 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 77 of 104 PageID: 398
                                    2016 N.J. Super. Unpub. LEXIS 2102, *21


    soundness of the methodology the trial court        with an unexposed group. Case-control studies
    should directly and independently determine as      examine the frequency of exposure in individuals
    a matter of law that a controversial and            who presently have the disease and compare them
    complex scientific methodology is sound. The        to a group of individuals who do not have the
    critical determination is whether comparable        disease.
    experts accept the soundness of the
    methodology, including the reasonableness of      Epidemiologic studies provide "the primary
    relying on this type of underlying data and       generally     accepted      methodology [*23]       for
    information. Great difficulties can arise when    demonstrating a causal relation between a chemical
    judges, assuming the role of scientist, attempt   compound and a set of symptoms or disease." See
    to assess the validity of a complex scientific    Conde v. Velsicol Chem. Corp., 804 F. Supp. 972,
    methodology.                                      1025-26 (S.D. Ohio, 1992), aff'd., 295 F. 3d 1194
    (Emphasis added).                                 (11th Cir. 2002). When a scientific rationale doesn't
                                                      exist to explain logically the biological mechanism
V. "BUILDING BLOCKS" OF THE SCIENTIFIC by which an agent causes a disease, courts may
METHOD RELEVANT TO TALC-BASED                         consider epidemiologic studies as an alternate
POWDER AND OVARIAN CANCER                             means of proving general causation. According to
A Kemp Hearing is the intersection of the scientific the Reference Manual, at page 723-24, large
method and the rule of law. If our court system is to epidemiological studies present some of the
be respected by the scientific community, then we strongest medical/scientific evidence. The typical
must respect the scientific process. Essentially, the use of large population-based studies is in
scientific method is the systematic pursuit of connection with "general causation." As noted in
knowledge. This pursuit consists of those principles the Reference Manual at page 623, general
and procedures involved in the recognition [*22] causation is concerned with "whether an agent
and formulation of a problem, the collection of data increases the incidence of disease in a group and
through observation and experimentation, and the not whether the agent caused any given individual's
articulation and testing of a hypothesis by which to disease." Nonetheless, the Reference Manual at
resolve the problem, and hopefully gain new page 552 cautions trial judges that "it should be
knowledge useful to society.                          emphasized that an association is not equivalent to
                                                      causation." (Emphasis in the original text).
What follows are the "building blocks" of the
scientific method which the court must consider in Epidemiologic studies attempt to identify agents
evaluating Plaintiffs' experts' methodologies in that are associated with an increased risk of disease.
                                                      Thus, the first question an epidemiologist must ask
arriving at their conclusions and opinions, and
whether the same are "reliable." The key is is whether or not an association exists between
consistent adherence to the scientific method. In exposure to a substance and a particular disease. An
addressing the issues to be resolved, the court has association between exposure to an agent and a
endeavored to faithfully apply the principles and disease exists when the [*24] two occur together
tools of science to the issues at hand.               more frequently than they would by mere chance.
                                                      In that situation, the association is referred to as
A. Epidemiological Studies                            significant. "Statistically significant" means that the
                                                      scientific community recognizes that the
The two primary types of observational studies
                                                      association between two or more variables is
relevant to these proceedings (viz., epidemiology
                                                      caused by something other than "random chance."
studies) are (1) cohort studies, and (2) case-control
                                                      Once a significant association is observed, the
studies. Cohort studies compare the incidence of
                                                      scientist undertaking the study must assess the
disease among individuals exposed to a substance
                                                 Page 8 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 78 of 104 PageID: 399
                                    2016 N.J. Super. Unpub. LEXIS 2102, *24


strength of the association, plus whether the reason     the study findings fit with other scientific
for the observed association is due to bias, chance      knowledge." Reference Manual at page 552-3. As
or a genuine effect. A measure of the strength of an     cautioned by the Reference Manual, the closer the
association in an epidemiological study can be           R/R is to the null (or the further it is from 2.0), the
expressed in terms of its "relative risk" (hereinafter   greater the concern for bias or confounding.
"RJR"). R/R indicates the difference in the risk of
contracting a disease in people exposed to a             Generally, there are three reasons that a positive
substance, as compared to those who are unexposed        association may be observed: (a) bias (including
but are otherwise similar, in this case the American     confounding factors), (b) chance, and (c) real
adult female population. Determining the R/R is          effect. Each must be evaluated to extract a valid
important in understanding the results of a study        message from the study. Evaluation of these factors
because virtually every disease associated with a        measures the "internal validity" of an epidemiology
risk factor also occurs, at some rate, in the general    study, viz., the extent to which a particular study's
population among study participants who are              findings are viable and sound. "Bias" in
unexposed to the risk factor.                            epidemiology is systematic error, which includes
                                                         "confounding bias." The underlying impact of these
R/R is commonly calculated by dividing the risk of       biases is to make the two groups being compared
developing [*25] a disease observed in an exposed        different in more ways than just the variable being
group by the risk observed in an unexposed, but          studied. Sources of bias must be considered in
otherwise similar, group. If the risks of the            interpreting an epidemiological study because bias
unexposed and exposed are the same, then the             can produce an erroneous association. Reference
relative risk estimate (which mathematically is          Manual at pages 591-3.
simply the former divided by the latter) is "1.0",
also termed "null." The null value indicates that        The record of the Kemp Hearing conducted by the
exposure is not associated with the disease in that      court is replete with testimony, argument, and legal
study. Thus, an R/R of "1.0" means that the agent        briefs regarding the significance to be attached to
has no effect on the incidence of disease. Similarly,    various studies conducted by [*27] epidemiologists
if the R/R estimate is "1.3," then risk appears to be    on the possible association of talc-based products
30% higher among the exposed compared to the             and ovarian cancer. Each side cited numerous
non-exposed. When an R/R reaches "2.0," the risk         studies to support its position. Nevertheless, this
has doubled, indicating that the risk is twice as high   court's review of the various studies is informed by
among the exposed group as compared to the               the admonishment of the Reference Manual at page
unexposed group. As discussed in the Reference           576:
Manual at page 612, note 192, there exists "...              Common sense leads one to believe that a large
considerable disagreement on whether a relative              enough sample of individuals must be studied
risk of 2.0 is required or merely a taking-off point         if the study is to identify a relationship between
for determining sufficiency ...".                            exposure to an agent and disease that truly
                                                             exists. Common sense also suggests that by
In evaluating epidemiological studies, it is                 enlarging the sample size (the size of the study
important to note that "[a]n association is not              group), researchers can form a more accurate
equivalent to causation. An association identified in        conclusion and reduce the chance of random
an epidemiological study may or may not be causal.           error in their results...With large numbers, the
Assessing whether an association is causal requires          outcome of test is less likely to be influenced
an understanding of the strengths and                        by random error, and the researcher would have
weaknesses [*26] of the study's design and                   greater confidence in the inferences drawn
implementation, as well as a judgment about how              from the data.

                                                 Page 9 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 79 of 104 PageID: 400
                                      2016 N.J. Super. Unpub. LEXIS 2102, *27


B. Laboratory Studies on Talc and Cancer                    cancer and the research being done (and results
                                                            from years past) are all relevant to any scientific
To confirm a possible cause-and-effect relationship         inquiry into the alleged causal connection between
suggested by epidemiological studies, an exposure           talc-based powder and ovarian cancer.
assessment can be conducted in order that the
findings of those studies may be compared to the            D. Animal Studies
adverse health impacts predicted from exposure              Another means by which to measure the toxicity of
estimates and toxicological data from laboratory            an agent in humans is through animal toxicology
experiments.                                                studies. The purpose of animal studies is not to
Laboratory studies can be conducted using                   predict what specific types of cancer a particular
cells [*28] from animals or humans. Research                carcinogen might cause in humans, but rather to
involving a controlled environment, such as cell            identify whether it can cause cancer at However,
cultures in a test tube or in a petri dish, are called in   animal studies are of limited use in determining
vitro studies. Studies done on living organisms are         whether a particular substance causes a particular
called in vivo studies. There are many institutions         disease, or type of cancer, in humans. Generally,
around the world conducting laboratory studies              where both epidemiologic studies and animal
focused upon the potentially causal relationship            toxicology are available, there is no universal rule
between various substances and cancer. Much can             for how to reconcile them. The scientific method
be learned from those studies.                              dictates that careful assessment of the
                                                            methodological validity and power [*30] of the
Here, regarding Plaintiffs' claim of a specific causal      epidemiologic evidence must be undertaken and the
relation between talc-based powder and ovarian              quality of the toxicological studies and the question
cancer, laboratory studies can be performed on both         of interspecies extrapolation and dose-response
human and animal cells to assess the impact of talc         relationship must be also considered.
upon tissue and cells removed from both women
                                                            E. Agencies Which Study Cancer
and animals.
C. Cancer Biology and Research                              Though cancer has plagued mankind throughout the
                                                            history of civilization, it wasn't until the twentieth
The past generation has seen large strides made in          century that the U.S. Congress decided to take the
understanding the pathways which cause human                lead in developing a permanent agency of
cancers. These "pathways" are essentially a                 government to encourage research into the causes
molecular chain of events that cause human                  and cures of cancer.
cancers. Scientists now have the ability to analyze             In 1937, Congress established the National
many thousands of genes, and to study how a                     Cancer Act of 1937 to provide additional
particular gene responds to various substances. This            support for cancer research — it was the first
can be done in both human and animal cells, both                time Congress had appropriated funds toward a
in vitro and in vivo. In the process scientists can             non-communicable         disease.      The    Act
gain a better understanding of what triggers cancer.            established the National Cancer Institute
Thus, [*29] understanding how these pathways get                ("NCI") as the federal government's primary
turned on or turned off by the mutations in key                 agency to address research and training needs
genes is critical to understanding the rudimentary              for the cause, diagnosis, and treatment of
causes of cancer. As will be discussed hereinafter              cancer. NCI's responsibilities included (in
in connection with the testimony of Dr. Lewis                   part):
Chodosh, there is a great deal to be learned from               • Conducting, coordinating, and promoting
studying the biology of cancer. The biology of                  research and studies relating to the cause,

                                                   Page 10 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 80 of 104 PageID: 401
                                    2016 N.J. Super. Unpub. LEXIS 2102, *30


    diagnosis, treatment, and prevention of cancer.     In determining whether an observed association
    • Reviewing and approving grant applications        between a chemical and a disease is causal (i.e.,
    to support promising cancer research.               general causation), Hill advised that scientists
    ...                                                 should be guided by various factors, which are
                                                        often referred to as the "Hill criteria."
     • Collecting, analyzing, and disseminating the
     results [*31] of cancer research conducted in These factors include: (1) strength of association
     the United States and in other countries.         (i.e., is the association strong and statistically
                                                       significant?); (2) consistency of the relationship
[The        above        can      be      found    at: whether it has been repeatedly observed in other
http://www.cancer.gov/about-nci-overview/history       persons?) (3) specificity of association (i.e., is there
.]                                                     a particular association between the substance and
                                                       the condition it purportedly causes?); (4)
In addition to the NCI, several other agencies and
                                                       temporality (are the cause and effect bound in time,
associations study and report to the public. As
                                                       or as Hill states, "which is the cart and which is the
shown in Appendix E, those entities include: U.S.
                                                       horse?); (5) biological gradient (does the
Food and Drug Administration, American Cancer
                                                       association reveal a dose-response curve?); (6)
Society, World Health Organization, International
                                                       plausibility (i.e., whether there exists a biologically
Agency Research on Cancer, and The American
                                                       plausible mechanism by which the agent [*33]
College of Obstetricians and Gynecologists.
                                                       could cause the disease?); (7) coherence (does
[NOTE: Each of these agencies has made public
                                                       cause-and-effect interpretation of the data conflict
pronouncements which are inconsistent with,
                                                       with the history and biology of the disease?); (8)
and/or unsupportive of Plaintiffs' claims that talc-
                                                       experiment (is the frequency of the associated
based powder causes ovarian cancer.]
                                                       events affected by reducing the amount of the
F. Bradford Hill Criteria                              suspected substance?); (9) analogy (should science
                                                       anticipate similar results from a consideration of
From the court's perspective, this "building block"
                                                       alternative explanations?). Here, regarding talc-
is really the "mortar" for the scientific method. The
                                                       based products and ovarian cancer, though most of
Bradford Hill criteria should be acknowledged,
                                                       the factors come in for consideration to varying
either initially or by way of summary, in any
                                                       degrees; this is particularly true factors 1, 2, 5, and
discussion of the method(s) by which scientists
                                                       6. [NOTE: When, as here, the R/R is significantly
seek new knowledge on a given scientific question.
                                                       less than "2.0", factor #6 is essential.]
Because this court sees the criteria discussed below
as "mortar" for building the conclusions in this Finally, it should be noted that it is unlikely that
analysis, it is the final item discussed.              Hill intended that scientists should be inflexibly
                                                       bound to his criteria. There is little doubt in the
In 1965, respected scientist and pioneer in medical
                                                       scientific community that he encouraged that the
statistics, Sir Austin Bradford Hill (1897-1991),
                                                       seven identified considerations be applied flexibly.
made a speech before [*32] a group of colleagues
                                                       That said, a final portion of his speech is worthy of
wherein he attempted to articulate those essential
                                                       quoting verbatim.
benchmarks which the scientific community must
consider in distinguishing between causal and non-          All scientific work is incomplete — whether it
causal explanations of observed associations. That          be observational or experimental. All scientific
speech is likely the most widely-published and              work is liable to be upset or modified by
quoted after-dinner speech delivered by a                   advancing knowledge. That does not confer
physician.                                                  upon us a freedom to ignore the knowledge we

                                                 Page 11 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 81 of 104 PageID: 402
                                    2016 N.J. Super. Unpub. LEXIS 2102, *33


     already [*34] have, or to postpone the action it The Reference Manual expressly cautions against a
     appears to demand at a given time. (Emphasis narrow and shallow examination of the science
     added).                                           supporting Plaintiffs' contentions. "The critical
                                                       difference between cohort studies and case-control
VI. PRELIMINARY OVERVIEW OF EXPERT
                                                       studies is that cohort studies begin with exposed
TESTIMONY AND ANALYSIS OF THE
                                                       people and unexposed people, while case-control
TOTALITY OF THE EVIDENCE PRESENTED
                                                       studies begin with individuals who are selected
This court is ever mindful of its role as a based on whether they have the disease or do not
"gatekeeper" and the "great difficulties" that can have the disease and their exposure to the agent in
arise for a trial judge in ruling on the admissibility question     is    measured." [*36]        (p.    557).
of expert testimony. The analysis for determining      Additionally,   Section   IV.  B.   of  the  Reference
what proofs may be presented to a jury must be in Manual warns of bias, particularly "information
accordance with the standards expressed by our bias" of the participants. "In a case-control study,
Supreme Court; that is the frame of reference by potential information bias is an important
which the information presented by counsel and the consideration because the researcher depends on
experts must be scrutinized. The court had the information from the past to determine exposure
opportunity to observe closely the nine expert and disease and their temporal relationship." (p.
witnesses presented by the parties. Much was 585).
learned from each witness; nonetheless, a
                                                       Equally troubling is Plaintiffs' failure to address
preliminary observation sets the foundation for all
                                                       meaningfully the other fields of scientific inquiry
that follows.
                                                       — or "building blocks" - in support of their
Throughout these proceedings the court was assertion of general causation, e.g., laboratory
disappointed in the scope of Plaintiffs' presentation; studies on talc, cancer biology, and animal studies.
it almost appeared as if counsel wished the court to Most critical is their failure to provide a coherent
wear blinders. Plaintiffs' two principal witnesses on explanation to support their hypothesis for biologic
causation, Dr. Daniel Cramer and Dr. Graham plausibility, which is #16 of the Hill criteria, to wit,
Colditz, were generally dismissive of anything but "plausibility".
epidemiological studies, and within that discipline
of scientific investigation [*35] they confined their Neither Dr. Cramer nor Dr. Colditz expressed much
analyses to evidence derived only from small interest in explaining just how it is that talc-based
retrospective case-control studies. Both witnesses powder supposedly causes cancer in the ovaries, or
looked askance upon die three large cohort studies for that matter any part of the human anatomy.
presented by Defendants. As confirmed by studies "Inflammation" was used almost as a talisman that
listed at Appendices A and B, the participants in the supposedly explained everything the court needed
three large cohort studies totaled 191,090 while to know. Stated in lay terms, Dr. Cramer's and Dr.
those case-control studies advanced by Plaintiffs' Colditz's postulation, essentially, is as follows: The
witnesses, and which were the ones utilized in the talc flows upstream [*37] and lodges in Me
two meta-analyses performed by Langseth and ovaries; it irritates cells in the ovaries, causes
Terry, total 18,384 participants. As these inflammation,                  which        in     turn      causes
                                                       immunosuppression,     and  the  inescapable   result is
proceedings drew to a close, two words
reverberated in the court's thinking: "narrow and cancer. Positing that premise (which the court does
shallow." It was almost as if counsel and the expert not), both witnesses ignore the fact that that Dr.
witnesses were saying, Look at this, and forget Godleski conceded on cross examination that he
                                                       did not observe inflammation in any of the tissue
everything else science has to teach us.
                                                       —of either Plaintiff - that he examined.

                                                 Page 12 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 82 of 104 PageID: 403
                                      2016 N.J. Super. Unpub. LEXIS 2102, *37


    Q Doctor, you agree also that neither Mrs. Carl             and create similar conditions would be
    nor Mrs. Balderrama' s treating pathologists                apparent. Yet the only portion of the
    noted any talc-related inflammatory reactions               reproductive tract in which talc has purportedly
    in their reports in these cases?                            caused cancer is the ovaries. Nothing was
    A That's correct.                                           presented showing an increase in the other
(See generally the testimony of 8/9/16; see P129,               gynecologic cancers such as vaginal cancer,
LI thru P130, L21).                                             cervical [*39] cancer, uterine cancer, or
                                                                fallopian tube cancer, which is what one would
A cornerstone of the "talc causes cancer"                       reasonably expert. Why was there no testimony
hypothesis is "inflammation," yet none was present              presented to address this obvious conundrum?
in any of the tissue samples studied.
                                                            Summary of Dr. Chodosh's Testimony
Incident to the meager width and depth of the
investigation employed by Plaintiffs' experts in this       As part of its preliminary overview of the expert
litigation was the failure to address several               testimony presented, the court is compelled to
questions arising from the proffered evidence.              highlight the testimony of one witness in particular.
These questions illustrate the flaws in the                 Dr. Chodosh's testimony for Defendants was akin
methodology of Plaintiffs' experts.                         turning on the lights in a dark room. The failure of
                                                            Plaintiffs' experts to articulate a plausible
    1. Those epidemiological studies showing a              hypothesis for the biological mechanism by which
    potential link between talc-based powder and            talc purportedly causes ovarian cancer is a serious
    ovarian cancer repeatedly rank serous ovarian           deficiency. After hearing Dr. Chodosh's testimony,
    cancer as the most [*38] likely type of cancer          it is apparent to the court that there was no
    that may result among talc users. Dr. Cramer            articulation of a plausible hypothesis because it is
    confirmed that in his testimony; "...invasive           unlikely that one can be made. Dr. Chodosh's
    serous cancer, [is] the type most commonly              testimony illustrates the huge hole in Plaintiffs'
    associated with talc use." (Testimony of 8/8/16;        scientific methodology, namely, the failure to
    see P320, L19) Neither Plaintiff was diagnosed          consider the biology of cancer. Dr. Chodosh's
    with this condition. Why was there no                   testimony and the scientific studies (see Appendix
    testimony presented to address this obvious             D) upon which he relies in formulating his opinions
    incongruity?                                            appear to support a reasonable hypothesis that talc
                                                            does not cause cancer because it cannot cause
    2. Talc was purportedly found in tissue                 cancer.
    surgically removed from each of the Plaintiffs.
    It was argued by Plaintiffs and their experts           What follows are the most significant conclusions
    that inflammation is the root cause of all              from Dr. [*40] Chodosh's testimony, none of
    cancers. Yet there is nothing in the records nor        which were addressed by anything Plaintiffs'
    expert reports demonstrating that the tissue            experts presented, nor diminished in their impact on
    samples were inflamed. Why was there no                 cross-examination.
    testimony presented to address this obvious
    question?                                                   1. Talc is inert. "...talc does not change gene
                                                                expression in ovarian cells. Treating ovarian
    3. Positing Plaintiffs' contention that talc                cells with talc didn't change the expression."
    particles travel naturally through the female               (Testimony of 8/19/16; see P71, L2 thru P77,
    anatomy, from the perineum to the ovaries,                  L13).
    then, a fortiori, the potential for talc particles to
    lodge elsewhere along the reproductive tract                2. Talc is an anti-cancer property because it

                                                   Page 13 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 83 of 104 PageID: 404
                                    2016 N.J. Super. Unpub. LEXIS 2102, *40


    inhibits the formation of blood cells, and it      Food and Drug Administration (FDA), dated April
    cannot cause mutations.                            1, 2014, hereinafter "the FDA letter." The FDA
        Q What do they show just in some --            letter was in reply to the "Citizen Petitions" filed by
                                                       Samuel S. Epstein, M.D., of the University of
         A In a thumbnail, it basically shows that Illinois, School of Public Health, on behalf of the
         talc actually inhibits the formation of blood "Cancer Prevention Coalition." Said petitions
         vessel growth.                                (dated November 17, 1994 and May 13, 2008)
         Q Which is an anticancer property of talc?    requested the FDA to require all cosmetic talc
         A Yes, that would be an anticancer products to bear a warning label. [*42]
         property.                                     Particularly, with regard to talcum powder, the
(See generally the testimony of 8/19/16; see P33, Coalition requested a prominent warning reading as
L23 thru P34, L7 and P39, L10 thru P53, L8).           follows: "Frequent talc application in the female
                                                       genital area is responsible for major risks of ovarian
    See also the study by N. Najmunnis, et al., Talc cancer."
    mediates angiostasis in malignant pleural
    effusions via endostatin induction at Appendix The court perused the FDA's letter on multiple
    D wherein these scientists concluded: "In occasions. Depending upon one's perspective, the
    conclusion, talc alters the angiogenic balance in letter can be cited for a great deal of importance, or,
    the pleural space from a biologically active and it might be said that the letter provides very little
    angiogenic environmental to an angiostatis new information of significance to the issues that
    milieu. Functional improvement following talc must be addressed herein. This court's reading falls
    poudrage in patients with malignant pleural into the latter category
    effusions may, in part, [*41] reflect these There was limited discussion of the FDA's statutory
    alterations in the pleural space."                 and regulatory authority during the Kemp Hearing.
    3. Talc induces cancer cells to apoptosis but not   Yet, there is a need to place the letter and the
    to normal cells. (Testimony of 8/19/16; see         FDA's role into proper context. The pertinent
    P41, L5 thru P45, L3 and P143, L18 thru P145,       regulation dealing with labeling of talcum powder
    L7).                                                or any other "cosmetic" product is set forth of Title
                                                        21 of the Federal Register. It states in pertinent
    4. It's universally accepted that mutations in      part:
    critical genes is the mechanism that causes
    cancer, and talc doesn't cause mutations.                §740.1 Establishment of warning statements.
    (Testimony of 8/19/16; see P52, L22 thru P56,            (a) The label of a cosmetic product shall bear a
    L9).                                                     warning statement whenever necessary or
    5. "Inflammation" is an extremely complex                appropriate to prevent a health hazard that may
    issue and it is unclear whether chronic                  be associated with the product.
    inflammation is sufficient to induce cancer in
                                                             (b) The Commissioner of Food and Drugs,
    the absence of a carcinogen. (Testimony of
                                                             either on his own initiative or on behalf of any
    8/19/16; see P177, L11 thru P181, L10).
                                                             interested [*43] person who has submitted a
VII. FOOD and DRUG ADMINISTRATION                            petition, may publish a proposal to establish or
LETTER ON TALC                                               amend, under subpart B of this part, a
                                                             regulation prescribing a warning for a
Much was made by counsel for both sides in their             cosmetic. Any such petition shall include an
questioning of witnesses during the several days of          adequate factual basis to support the petition,
the Kemp Hearing with regard to a letter from the            shall be in the form set forth in part 10 of this
                                                Page 14 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 84 of 104 PageID: 405
                                   2016 N.J. Super. Unpub. LEXIS 2102, *43


   chapter, and will be published for comment if it resources and regulatory authority to mandate a
   contains reasonable grounds for the proposed warning label for talcum powder.
   regulation.                                      VIII. DEFICIENCIES [*45] IN DR. COLDITZ'S
Subpart "(a)" of Section 740.1 was discussed with METHODOLOGY
one witness, and comments were made by counsel          Dr. Graham Colditz is a brilliant scientist and a
concerning the same. Yet there was no discussion        dazzling witness. His vocal inflection, cadence, and
by Plaintiffs' experts with regard to subpart "(b)."    adroit use of histrionics are extremely effective. Dr.
That subpart requires petitions such as those filed     Colditz's reputation for his breadth of knowledge
by Dr. Epstein and the Cancer Prevention Coalition      about cancer and the esteem in which he is held by
to include an adequate factual basis to support the     his peers is well deserved. Yet, at times, it seemed
petition. Subpart "(b)" states that upon submission     that issues raised in these proceedings, and the
of an "adequate factual basis," the Commissioner of     questions posed to him, were a bit mundane for a
the FDA "either on his own initiative or on behalf      scientist of his caliber.
of any interested person who has submitted a
petition" has the authority to "publish a proposal to   At page 10 of his report of July 31, 2015, Dr.
establish" a warning label for a "cosmetic product."    Colditz discusses "biologic plausibility." His
That would include talcum powder. As noted by           discussion of the subject entails fewer than 75
Deputy Director Steven M. Musser, Ph.D., the            words. He cites a total of four peer-reviewed
petitions were denied because they lacked sufficient    articles in arriving at his opinion: "Thus it is
"evidence [*44] of a causal association between         established that talc can travel to the ovary, it
talc use in the perineal area and ovarian cancer." In   causes an inflammatory response, and this
denying the petitions, the "FDA found" and              mechanism is consistent with the increase of
articulated six points which the agency concluded       ovarian cancer that is observed."
were supported by its review of "an expanded
literature search."                                     Scrutiny of the articles cited in Appendix C does
                                                        not support his conclusion. What follows is a brief
Relevant to the court's analysis are findings #2 and    discussion of the aforesaid learned treatises
#4 of the FDA letter. Finding #2 expressed              referenced by Dr. Colditz.
concerns with biases in the design of studies and
uncontrolled confounding. It also noted that "no        Roberta B. Ness: This paper is limited to a review
single study has considered all the factors that        of existent epidemiologic literature in the English
potentially contribute to ovarian cancer". Finding      language on the risk and protective factors for
#4 states in relevant part, "[a] cogent biological      ovarian [*46] cancer and "proposes a novel
mechanism by which talc might lead to ovarian           hypothesis that a common mechanism underlying
cancer is lacking..." Nothing was presented by          this disease is inflammation." Though talc exposure
Plaintiffs' expert with regard to these two critical    is mentioned, along with other theories of what
findings of the FDA.                                    may cause ovarian cancer, this paper does not
                                                        discuss the means by which talc can travel to the
The FDA letter is essentially an acknowledgement        ovary, nor does it discus the means by which talc
of the status quo, based upon its own "expanded         causes an inflammatory response in the cells of the
literature search." In short, the real rationale that   ovaries.
can be drawn from the FDA letter is that if there
existed sufficient evidence linking talc causally to    Jack Cuzik: This paper is limited to use of aspirin
ovarian cancer, viz., an adequate factual basis to      and NSAIDs for cancer prevention. This treatise
support such a postulation. the FDA has the             does not discuss the means by which talc can travel
                                                        to the ovary, nor does it discuss the means by

                                               Page 15 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 85 of 104 PageID: 406
                                    2016 N.J. Super. Unpub. LEXIS 2102, *46


which talc causes an inflammatory response in the            THE WITNESS: Yes, it is Dr. Cramer's study.
cells of the ovaries.
                                                             THE COURT: Then turn to page 355. I'm
Britton Talbert: This paper is limited to the                determined to get an answer to this question. I
"multiple lines of evidence" which "suggest that             asked it yesterday, and I wasn't able to get an
ovarian cancer may be related to chronic                     answer. 355. Look at the second column. And
inflammation." In short, "this pooled analysis               then let's go to the last long sentence. "We have
supports the hypothesis that regular aspirin use             also proposed that talc use during periods of
reduces ovarian cancer risk." This treatise does not         ovulation may carry greater risk, based upon
discuss the means by which talc can travel to the            the hypothesis that ovarian surface epithelial
ovary, nor does it discuss the means by which talc           disruption and repair accompanying ovulation
causes an inflammatory response in the cells of the          might allow talc to become entrapped within
ovaries.                                                     the inclusions cysts that form with ovulation."
                                                             First question is, explain that to me in laymen's
Britton Talbert: This paper is limited to a                  terms.
discussion of the pro-inflammatory mechanisms                THE WITNESS: Wow. Ovulation.
that may explain [*47] "the increased risk linked to         THE COURT: A good scientist can do that. I'm
more lifetime ovulations, endometriosis, and                 sure you will. I understand ovulation.
exposure to talc and asbestos, as well as the
decreased risk with non-steroidal anti-inflammatory          THE WITNESS: You understand the ovulation.
drugs." This treatise does not discuss the means by          Right? That's -- and so he's saying that with
which talc can travel to the ovary, nor does it the          ovulation and then in that disrupted epithelium,
means by which talc causes an inflammatory                   the presence of talc can more likely get --
response in the cells of the ovaries.                        THE COURT: How?
                                                             THE WITNESS: -- into a cell --
Even the most generous reading of these four cited           THE COURT: How? What's the cyst? What's
articles reveals that none of them proffers an               an inclusion cyst?
articulation of a hypothesis — nor a means by
which to test the same — setting forth a biologic            THE WITNESS: Oh, so the -- this is the cyst
mechanism by which talc-based powder                         that develops [*49] in an ovary that would
may/can/possibly does cause ovarian cancer. Dr.              have a talc particle in it as an inclusion cyst. So
Colditz's reliance upon these four treatises supports        he's saying that with sort of the surface of the
a finding by this court that he has failed to make a         ovary has to repair each time it pops. And so
systematic review of the scientific literature and has       there's --
ignored the rudiments of the scientific method in            THE COURT: That's a traumatic experience
arriving at his conclusion that, "[t]hus it is               for that part of the body.
established that talc can travel to the ovary, it            THE WITNESS: Yeah, right. And so there's
causes an inflammatory response, and this                    inflammatory response.
mechanism is consistent with the increase of                 THE COURT: Go ahead.
ovarian cancer that is observed."
                                                             THE WITNESS: And so you got some
Further, with regard to "biologic plausibility," the         macrophages and other things working to clean
court recalls Dr. Colditz's answer to the questions          up and repair the epithelium. And if you've got
posed from the bench on this issue. [*48] Those              the talc present at that time --
questions dealt with a hypothesis on biologic                THE COURT: If you have it present at that
causation postulated by Dr. Cramer. The exchange             time.
between the court and Dr. Colditz reads as follows:          THE WITNESS: -- if you've ovulated, you've

                                                Page 16 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 86 of 104 PageID: 407
                                  2016 N.J. Super. Unpub. LEXIS 2102, *49


   got higher likelihood is, I think, what he's       mechanism for how talc causes cancer, Dr. Colditz
   trying to say.                                     noted candidly, "This is why there's got to be
   THE COURT: And based upon your readings            continuing studies to understand this whole process
   in preparation for your report, did you find any   better."
   other peer-reviewed articles where Dr. Cramer
   discussed this hypothesis? And coupled with        Though there are additional deviations from the
   that, has anybody else discussed this              scientific method included in Dr. Colditz's report
   hypothesis? Because if they do, I want to read     — namely, the manner in which he blithely passes
   it.                                                over most of the Hill criteria — the most egregious
                                                      may [*51] be his failure/refusal to discuss strength
   THE WITNESS: So obviously others have              of association, and how the same supports general
   discussed the description of talc in ovary. The    causation. Repeated use of the term "significant"
   IARC and others describe inflammation and the      with regard to the R/R adds something to the
   carcinogenic process.                              discussion, but not much. As noted above, this
   THE COURT: I've heard lots of testimony. But       court cannot be inflexibly bound by a R/R of "2.0"
   I'm talking about this hypothesis.                 nor are the Hill criteria. A review of Dr. Colditz's
   THE WITNESS: This actual --                        testimony — both on direct and cross-examination
                                                      — fails to establish a single instance in which he
    THE COURT: I'm not asking you to                  states that any number less than "2.0" for the R/R
    defend [*50] this hypothesis.                     equates to sufficient strength to find a causal
    THE WITNESS: No, no.                              relation. His testimony supports neither general nor
    THE COURT: I'm asking you to tell me has          specific causation, nor does it address the question
    anybody else discussed it so I can read it.       of where or whether a "significant" relationship
    THE WITNESS: I can't think of this specific       becomes "causal."
    mechanism for getting in -- being described.
    THE COURT: So you don't know of any other         Finally, Dr. Colditz's expert opinion is ipse dixit
    study where Dr. Cramer did or anybody else        and has all the earmarks of a made-for-litigation
    did?                                              presentation. We need look no further than his own
    THE WITNESS: To look at the inclusion             past writings. First, in 2000 in his peer-reviewed
    cysts?                                            article entitled, "Prospective Study of Talc and
    THE COURT: That's what it says.                   Ovarian Cancer," he concluded, "[o]ur results
    THE WITNESS: No.                                  provide little support for any substantial association
    THE COURT: Okay. Then I still don't have an       between perineal talc use and ovarian cancer risk
    answer to my question.                            overall..." Second, in his "2004 Handbook of
    THE WITNESS: Then you don't. It's a great         Cancer Risk Assessment and Prevention," he
    question.                                         lists [*52] talc as a "factor under study" in lieu of a
    THE COURT: It doesn't mean it's a good            modifiable factor which increases the risk of
    question. It just means I don't have an answer    ovarian cancer. Third, as of 2011, on the website of
    to it.                                            the Alvin J. Siteman Cancer Center of which he is
    THE WITNESS: This is why there's got to be        the Associate Director, the consensus of the
    continuing studies to understand this whole       Siteman scientific panel — which included both Dr.
    process better.                                   Colditz and Dr. Cramer — concluded that it was
(Testimony of 8/16/16, P312, L13 thru P315, L19).     not appropriate to list talc as a risk factor on the
                                                      "Your Disease Risk" portion of the website.
To summarize this court's understanding of
Plaintiffs' inability to explain the biological       There     is   no     challenge   to   Dr.   Colditz's

                                              Page 17 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 87 of 104 PageID: 408
                                   2016 N.J. Super. Unpub. LEXIS 2102, *52


qualifications, nor that his testimony is relevant.     Dr. Cramer is highly qualified and [*54] his
Yet from the court's perspective, there are             testimony is relevant. Yet from the court's
significant gaps in his methodology and analysis.       perspective, there is a large gap in his methodology.
He has committed the very error which Hill warned       Dr. Cramer has totally ignored laboratory research
scientists against, namely, that the results of their   regarding the biology of cancer and the
research "...does not confer upon us a freedom to       ameliorative effects of talc on cancer. He has made
ignore the knowledge we already have." Dr. Colditz      the error that Hill expressly warned scientists
has overlooked the knowledge to be learned from         against, viz., that the results of their research
laboratory research regarding the biology of cancer.    "...does not confer upon us a freedom to ignore the
                                                        knowledge we already have."
Applying the standards established in Rubanick,
supra, 125 N.J. at 449, and Landrigan, supra, 127       As discussed above, the research and existing
N.J. at 420-1, the court concludes that the             studies cited in the testimony of Dr. Chodosh
significant    deficiencies   in    Dr.     Colditz's   dismantled the premise of Dr. Cramer's opinions on
methodology and analysis herein described, render       the causal association between talc-based products
his opinions inadmissible in these proceedings, and     and ovarian cancer. Dr. Cramer's failure to address
that the Defendants' motion to bar the testimony of     the opinions of Dr. Chodosh and the results of
Dr. Colditz [*53] is hereby GRANTED.                    laboratory research on the ameliorative effects of
IX. DEFICIENCIES IN DR. CRAMER'S                        talc on cancer highlights the serious flaws in his
METHODOLOGY                                             methodology.

                                                        For purposes of this Kemp Hearing, the court must
Dr. Cramer is a distinguished professional. His
                                                        consider whether Dr. Cramer's testimony is
commitment to medical science generally, and to
                                                        sufficiently reliable to be presented to a jury.
learning more about the potential health
                                                        Defendants attack his opinions on both general and
consequences to women from the frequent use of
                                                        specific causation.
talcum powder in particular, have been unswerving
throughout his career. Few people possess the           On the issue of general causation, Defendants
knowledge he has acquired from case-control             attack the odds ratios (O/R) established in his
studies regarding the potential effects of talc vis a   report. Dr. Cramer notes that in general, his
vis ovarian cancer. His passion for this subject is     research — relying [*55] almost entirely upon
palpable and exemplary.                                 case-control studies - confirms that there is an O/R
Dr. Cramer's study of this subject together with his    of 1.29 between perineal talc use and ovarian
examination and his analysis of the results of many     cancer. As indicated in his report, Dr. Cramer
case-control studies addressing the relationship        performed a case-control study to generate his final
                                                        conclusions. In both his report and in his testimony,
between talc and ovarian cancer date back more
                                                        Dr. Cramer opines that the causal association
than 30 years. In July, 1982 he published his initial
                                                        between ovarian cancer and the use of talc has been
peer-reviewed article on this subject entitled,
                                                        "significant" and consistent for 30 years. The O/R
"Ovarian Cancer and Talc: A Case-control Study."
                                                        of 1.29 reported by Dr. Cramer is admittedly
Over the past 34 years, Dr. Cramer has authored
                                                        "weak" and neither he nor any other witness
and co-authored numerous peer-reviewed articles
                                                        explained when/how a "significant" association
on talc. He has also conducted several meta-
                                                        becomes causal?
analyses of other epidemiology reports. All those
studies appear to demonstrate a consistent, albeit      A retrospective case-control study is commonplace
uniformly weak, association between talc and            in the field of epidemiology, but as noted by the
ovarian cancer.                                         Reference Manual at page 576 such studies are

                                               Page 18 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 88 of 104 PageID: 409
                                    2016 N.J. Super. Unpub. LEXIS 2102, *55


considered less reliable than a prospective cohort       cancer and talc is proven for this case or in
study. Yet, that is almost entirely where Dr. Cramer     general." Yet now, after having never made such a
devotes his research. According to Dr. Cramer,           claim, he asserts here not only general causation,
there have been 19 peer-reviewed scientific articles     but specific causation as to both Plaintiffs, and
addressing the talc and ovarian cancer association       purports to do so by re-analyzing old studies and
since 1982. More recently there have been three          subjectively mingling the various risk factors for
very large cohort studies whose number of                each Plaintiff in order to prove ovarian cancer by
participants dwarfs those of the case-controls           the numbers. This "methodology" is not one based
studies. (See Appendix A). Undermining the               upon "prolonged, controlled, consistent and
reliability of his testimony, Dr. Cramer is rigidly      validated experiences". Rubanick at 436.
dismissive of the knowledge [*56] to be gained
from the much larger cohort studies. On cross-           A final issue which must be addressed with regard
examination, when asked if he had performed a            to specific causation is the detailing of a
meta-analysis of the three large cohort studies, he      hypothetical etiology of the disease in question and
tartly replied, "I have not done that. The defense is    how the alleged substance is the malefactor. In his
very capable of doing that themselves." (Testimony       study of 1999 (See Appendix B), Dr. Cramer — in
of 8/8/16; see P324, L1 thru L8. See also his            passing — made a partial articulation of a
testimony at P199, L24 thru P200, L5).                   hypothesis for the biological mechanism by which
                                                         talc purportedly causes ovarian cancer. That partial
Most troubling to the court is the effort made by        articulation [*58] is set forth in a single sentence
Dr. Cramer to use epidemiology to prove specific         which reads:
causation. As noted by the Federal Manual at page
553, trial judges are warned of the overreliance             We have also proposed that talc use during
upon such studies, "[a] final caveat is that                 periods of ovulations may carry greater risk,
employing the results of group-based studies of risk         based on the hypothesis that ovarian surface
to make a causal determination for an individual             epithelial disruption and repair accompanying
plaintiff is beyond the limits of epidemiology." And         ovulation might allow talc to become entrapped
again,      the    Federal       Manual      cautions,       within the inclusion cysts that form with
"[e]pidemiology is concerned with the incidence of           ovulation. (p. 355).
disease in populations, and epidemiologic studies        This is the closest Dr. Cramer has ever come to
do not address the question of the cause of an           postulating a hypothesis for the causal link between
individual's disease. This question, often referred to   talc and ovarian cancer. He does not allude to this
as specific causation, is beyond the domain of the       hypothesis in either the Carl or the Balderamma
science of epidemiology." (p. 608). In short, Dr.        reports. Nor was he asked about this hypothesis by
Cramer' s methodology appears to be litigation           counsel on direct-examination.
driven rather than objectively and scientifically
grounded.                                                Instead of a plausible explication of a hypothesis
                                                         setting forth the biological mechanism of the causal
The court uses the phrase made-for-litigation            link between talc-based powder and ovarian cancer,
methodology [*57] for a reason. In all his prior         what the court received was a made-for-litigation
peer-reviewed articles, Dr. Cramer never once            methodology, to wit, the subjective mingling of risk
stated that he believes talc causes ovarian cancer;      factors to advance the base-line relative risk for
not in his articles of 1982, 1999, 2000 (with Gertig)    each of the Plaintiffs (as members of the U.S.
and 2007 does he make such an assertion. In fact, in     population) from 1.29 to 1.75 (Carl) and 1.79
his study of 2007, he concluded, "[w]e are not           (Balderamma). The knowledge learned to date from
claiming that a causal relationship between ovarian      epidemiology studies involving talc and ovarian

                                                Page 19 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 89 of 104 PageID: 410
                                   2016 N.J. Super. Unpub. LEXIS 2102, *58


cancer is insufficient to prove ovarian cancer by the   N.J. at 420-1, the court concludes that the
numbers.                                                significant    deficiencies   in    Dr.    Cramer's
                                                        methodology and analysis herein described, render
Each of the Plaintiffs [*59] had significant risk       his opinions inadmissible in these proceedings, and
factors for ovarian cancer to which Dr. Cramer's        that the Defendants' motion to bar the testimony of
testimony showed a stark indifference. Ms. Carl         Dr. Cramer is hereby GRANTED
had the following risk factors: obesity, nulliparity,
infertility, past use of an IUD, psychotropic           X. RULING
medication, smoking, and exposure to hair dye. Ms.      As is true of most adversarial proceedings, the
Balderamma had the following risk factors: obesity,     written reports and testimony of Plaintiffs' experts
nulliparity, irregular cycles, early menarche (age      are much like a patch-work quilt; individual pieces
11), polycystic ovarian syndrome, past use of an        that when sewn together create a single blanket. If
IUD, and a potential BRCA gene diagnosis.               well sewn, the blanket covers the issues required to
Despite his failure to eliminate — or make an           meet Plaintiffs' burden of [*61] proof. Positing, for
objective accounting of — those multiple risks, Dr.     the sake of discussion, that each piece of cloth is
Cramer leaps to specific causation by the numbers.      sound, the fragments cannot become a quilt without
He is not concerned that he hasn't even attempted to    thread. Without a clearly stated, demonstrable
postulate a plausible biological hypothesis for how     hypothesis of specific causation, grounded in a
talc causes ovarian cancer as urged by factor #6 of     reliable methodology, there is no thread and the
the Hill criteria. His opinions rely upon an            pieces of cloth remain disparate.
incomplete/irregular methodology unlike anything     Accepting, for the sake of discussion, that the case-
upon which his peers would rely, and appear to be    control studies relied upon by Dr. Cramer — to the
grounded only in his instincts and personal          exclusion of cohort studies, laboratory studies,
predilections. In short, the mingling of various riskcancer biology and the pronouncements of those
factors and the purported "synergy" between talc     agencies that study cancer — convey an inference
and other health conditions is highly speculative    that there is some type of causal association
and does not conform to any methodology utilized     between talc and ovarian cancer, it means nothing
in the scientific community.                         without a hypothesis of specific causation, No
Finally, Dr. Cramer [*60] and Plaintiffs' counsel witness for Plaintiffs ventured to articulate just how
would be better served to heed the wisdom it is that talc in the ovaries, or, what it is about talc
contained in the FDA Letter of April 1,2014. in the ovaries, that sets off a chain of events which
Finding #4 of "Epidemiology and Etiology purportedly causes ovarian cancer. Uttering the
Findings" reads in pertinent part: "A cogent term inflammation does not explain the etiology of
biological mechanism by which talc might lead to ovarian cancer, nor can the manipulation of
ovarian cancer is lacking..." Hill criterion #6, to numbers serve as a hypothesis for specific
wit, plausibility (i.e., whether there exists a causation. Absent the thread, there is no quilt.
biologically plausible mechanism by which the As the proponent of the evidence on general and
agent could cause the disease?) requires Plaintiffs' specific causation, "the plaintiff bears the burden of
experts to articulate and support/defend a plausible establishing [*62] admissibility." Kemp, supra,
mechanism by which talc could cause ovarian 174 N.J. at 429. As discussed, the testimony of
cancer. Their failure to do so is decisive in the Plaintiffs'      experts    suffers     from     multiple
court's analysis.                                    deficiencies, the most salient of which are the
Applying the standards established in Rubanick, narrowness and shallowness of their scientific
supra, 125 N.J. at 449, and Landrigan, supra, 127 inquiries and the evidence upon which they rely.
                                               Page 20 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 90 of 104 PageID: 411
                                     2016 N.J. Super. Unpub. LEXIS 2102, *62


Their peers in the scientific community would not         summary judgment seeking dismissal of Plaintiffs'
rely upon such limited information.                       Complaints in the event the motion(s) to bar
                                                          testimony are granted; and Plaintiffs having filed
Ultimately the admissibility of these experts'            cross motions to bar Defendants' expert testimony;
opinions depends "on the trial court's assessment of      and the court having conducted a plenary hearing
both      [their]    qualifications   and     [their]     on August 8, 9, 11, 12, 15, 16, and 19, 2016, at
methodology." Landrigan, supra, 127 N.J. at 422.          which time the court heard from Mark C. Haggerty,
"The key to the admission of the opinion is the           Esquire, Michael R. Klatt, Esquire, Gene M.
validity of the expert's reasoning and                    Williams, Esquire, Susan M. Sharko, Esquire, Julie
methodology." Id. at 414. Though both Plaintiffs'         Tersigni, Esquire, Loma Dotro, Esquire, Hunter K.
experts are eminently qualified, their areas of           Ahern, Esquire, Kenneth J. Ferguson, Esquire, and
scientific inquiry, reasoning, and methodology are        Ann Thorton Field, Esquire, on behalf of
slanted away from objective science and towards           Defendants in support of their application; and
advocacy. It is this court's conclusion that the          Plaintiffs opposing this motion, Richard Golomb,
opinions expressed by Plaintiffs' experts fail to         Esquire, Ruben Honik, [*64] Esquire, Ted G.
demonstrate "that the data or information used were       Meadows, Esquire, David B. Dearing, Esquire,
soundly and reliably generated and are of a type          Timothy W. Porter, Esquire, Michelle Parfitt,
reasonably relied upon by comparable experts."            Esquire, and Paul R. D'Amato, Esquire, appearing;
Rubanick, supra, at 447.                                  and the court having received expert testimony and
                                                          oral argument of counsel conducted pursuant to
For the reasons stated herein, the Defendants'
                                                          Evid. R. 104 and 702, the standards articulated by
motion to bar expert testimony and for entry of
                                                          our Supreme Court in Kemp vs. The State of New
summary judgment as to both the Carl and
                                                          Jersey 174 N.J. 412, 809 A.2d 77 (2002), and for
Balderrama matters are hereby GRANTED.
                                                          the reasons stated in the Opinion of even date
With regard to the other expert [*63] witnesses of        herewith; and for good cause shown;
the Plaintiffs as well as Plaintiffs' cross-motions to
                                                          IT IS ON THIS 2nd DAY OF SEPTEMBER, 2016,
bar the Defendants' experts, the Court will neither
                                                          ORDERED as follows:
opine nor rule on the same. In light of the foregoing
                                                              1. Defendants' motion to bar the testimony of
ruling, said petitions are of no practical significance
                                                              Dr. Graham A. Colditz is hereby GRANTED.
and are deemed MOOT.
                                                              2. Defendants' motion to bar the testimony of
Date of Decision: 9/2/16                                      Dr. Daniel W. Cramer is hereby GRANTED.
                                                              3. As a consequence of the aforesaid rulings,
/s/ Nelson C. Johnson                                         Defendants' motion for summary judgment as
                                                              to Plaintiff, Brandi Carl, is hereby GRANTED.
NELSON C. JOHNSON, J.S.C.
                                                              Plaintiff, Carl's Complaint is dismissed with
                                                              prejudice.
TALC-BASED POWDER PRODUCTS                                    4. As a consequence of the aforesaid rulings,
LITIGATION                                                    Defendants' motion for summary judgment as
                                                              to Plaintiff, Diana Balderrama, is hereby
                                                              GRANTED. Plaintiff, Balderrama's Complaint
ORDER                                                         is dismissed with prejudice.

THIS MATTER having come before the court on                   5. As a consequence of the aforesaid rulings,
Defendants' motions to bar expert testimony; and              Defendants' motions to bar testimony of other
Defendants having filed companion motion(s) for               expert witnesses are deemed MOOT.

                                                 Page 21 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 91 of 104 PageID: 412
                                   2016 N.J. Super. Unpub. LEXIS 2102, *64


    6. As a consequence of the aforesaid Conclusions: Douching but not talc use was
    rulings, [*65] Plaintiffs' cross-motions to bar associated with increased risk of ovarian cancer in
    Defendants' experts are deemed MOOT.            the Sister Study.

/s/ Nelson C. Johnson 9-2-16                           Discussion

NELSON C. JOHNSON, JSC                                 ... with the exception of the finding that talc use
                                                       was positively associated with serous ovarian
APPENDIX A                                             cancer in the Nurses' Health Study, the prospective
Cohort Studies                                         studies have net provided evidence supporting an
                                                       association between talc use and ovarian cancer
(1) Douching, Talc Use, and Risk of Ovarian            overall or between talc use and ovarian cancer
Cancer                                                 overall among post-menopausal women.
Gonzalez, Nicole, et al., Epidemiology, (The "Sister   ... Because Sister Study participants all have a first-
Study"), June 20, 2016.                                degree family history of breast cancer, they are
Abstract                                               more likely than the general population to develop
                                                       ovarian cancer ... by design, we excluded women
Background: Douching was recently reported to be       with a previous history of breast cancer ....
associated with elevated levels of urinary
metabolites of endocrine disrupting phthalates, but    Our review of the literature suggests that our study
there is no literature on douching in relation to      is the first to examine the association between
ovarian cancer, Numerous case-control studies of       douching and ovarian cancer.
genital talc use have reported an increased risk of
                                                       (2) Perineal Powder Use and Risk of Ovarian
ovarian cancer, but prospective cohort studies have
                                                       Cancer [*67] (The "Women's Health Initiative")
not uniformly confirmed this association.
Behavioral correlation between talc use and            Houghton, Serena C., et al., J Natl Cancer Inst,
douching could produce confounding.                    Oxford Journals, (2014).
Methods: The Sister Study (2003-2009) enrolled         Background: Case-control studies have reported an
and followed 50,884 women in the US and Puerto         increased risk of ovarian cancer among talc users;
Rico who had a sister diagnosed with breast cancer.    however, the only cohort study to date found no
At baseline participants were asked about douching     association except for an increase in serous
and talc use during the previous 12 months. During     invasive ovarian cancers. The purpose of this
follow-up (median of 6.6 years) 154 participants       analysis was to assess perineal powder use and risk
reported a diagnosis of ovarian cancer. We             of ovarian cancer prospectively in the Women's
computed adjusted hazard ratios (HR) and 95%           Health Initiative Observational Study cohort.
confidence intervals (CI) for ovarian cancer risk
using the Cox proportional [*66] hazards model.        Methods: Perineal powder use was assessed at
                                                       baseline by self-report regarding application to
Results: There was little association between          genitals, sanitary napkins, or diaphragms and
baseline perineal talc use and subsequent ovarian      duration of use. The primary outcome was self-
cancer (HR: 0.73 CI: 0.44, 1.2). Douching was          reported ovarian cancer centrally adjudicated by
more common among talc users (OR: 2.1 CI: 2.0,         physicians.
2.3), and douching at baseline was associated with
increased subsequent risk of ovarian cancer (HR:       Results: Among 61,576 postmenopausal women,
1.8 CI: L2, 2.8).                                      followed for a mean of 12.4 years without a history
                                                       of cancer or bilateral oophorectomy, 52.6%

                                               Page 22 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 92 of 104 PageID: 413
                                    2016 N.J. Super. Unpub. LEXIS 2102, *67


reported ever using perineal powder. Ever use of         perineal talc use may modestly increase the risk of
perineal powder (hazard ratio [HR]adj = 1.06, 95%        invasive serous ovarian cancer. ...
confidence interval [CI] = 0.87 to 1.28) was not
associated with risk of ovarian cancer compared          Discussion: To our knowledge, this is the first
with never use. Individually, ever use of powder on      prospective analysis of talc use and ovarian cancer,
the genitals (HRadj = 1.12, 95% CI = 0.92 to 1.36),      and it addresses some of the potential limitations of
sanitary napkins (HRadj = [*68] 0.95, 95% CI =           previous case-control studies. Because we
0.76 to 1.20), or diaphragms (HRadj = 0.92, 95% CI       ascertained talc exposure prior to case diagnosis,
= 0.68 to 1.23) was not associated with risk of          the possibility for recall bias, which has been raised
ovarian cancer compared with never use, nor were         as a potential explanation for previous positive
there associations with increasing durations of use.     findings in case-control studies, is eliminated, and
                                                         selection bias is reduced. We controlled for known
Conclusion: Based on our results, perineal powder        or suspected ovarian cancer risk factors in the
use does not appear to influence ovarian cancer          analysis, such as parity, oral contraceptive use,
risk.                                                    tubal ligation history, and body mass index,
                                                         reducing      the     potential    for   uncontrolled
(3) Prospective Study of Talc Use and Ovarian            confounding.
Cancer (The "Nurses' Health Study")
                                                             • The number of participants in the three large
Gertig, Dorota M., et al., Journal of the National           prospective population-based cohort studies on
Cancer Institute, Vol. 92, No. 3, February 2, 2000.          the association [*70] of talc-based powder and
Background: Perineal talc use has been associated            ovarian cancer conducted since 2000 total
with an increased risk of ovarian cancer in a                191,090.
number of case-control studies; however, this            APPENDIX B
association remains controversial because of
                                                         Case Control Studies and Meta Analyses
limited supporting biologic evidence and the
potential for recall bias or selection bias in case-     (1) Ovarian Cancer and Talc - A Case-Control
control studies. In this study, we conducted a           Study
prospective analysis of perineal talc use and the risk
of ovarian cancer.                                       [Dr. Cramer's initial study]

Methods: The Nurses' Health Study is a prospective       Cramer, Daniel W., et al., Cancer, 50:372-376, July
study of 121,700 female registered nurses in the         15, 1982.
United States who were aged 30-55 years at
                                                         Opportunities for genital exposure to talc were
enrollment in 1976. Talc use was ascertained in
                                                         assessed in 215 white females with epithelial
1982 by use of a self-administered questionnaire:
                                                         ovarian cancers and in 215 control women from the
alter exclusions, 78,630 women formed the cohort
                                                         general population matched by age, race, and
for analysis. [*69] We observed no overall
                                                         residence. Ninety-two (42.8%) cases regularly used
association with ever talc use and epithelial ovarian
                                                         talc either as a dusting powder on the perineum or
cancer (multivariate RR = 1.09; 95% CI = 0.86-
                                                         on sanitary napkins compared with 61 (28.4%)
1.37) and no increase in risk of ovarian cancer with
                                                         controls. Adjusted for parity and menopausal status,
increasing frequency of use. ...
                                                         this difference yielded a relative risk of 1.92 (P <
Conclusion: our results provide little support for       0.003) for ovarian cancer associated with these
any substantial association between perineal talc        practices. Women who had regularly engaged in
use and ovarian cancer risk overall; however,            both practices had an adjusted relative risk of 3.28
                                                         (P < 0.001) compared to women with neither
                                                Page 23 of 35
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 93 of 104 PageID: 414
                                   2016 N.J. Super. Unpub. LEXIS 2102, *70


exposure. This provides some support for all            life-time patters of perineal talc use may increase
association between talc and ovarian cancer             the risk for epithelial ovarian cancer but is unlikely
hypothesized because of the similarity of ovarian       to be the etiology for the majority of epithelial
cancer to mesotheliomas and the chemical relation       ovarian cancers.
of talc to asbestos, a known cause of
mesotheliomas. ... No significant differences were      (3) Perineal Powder Exposure and the Risk of
noted between cases and controls [*71] in these         Ovarian Cancer
exposures, although the intensity of talc exposure      Cook, Linda S., et al., American Journal of
from these sources was likely affected by variables     Epidemiology 145:459-65, 1997.
not assessed in this study.
                                                        This case-control study evaluated the risk of
...                                                     epithelial ovarian cancer associated with genital
(2) Perineal Exposure to Talc and Ovarian Cancer        exposure to various forms of powder application.
Risk                                                    Cases included all women aged 20-79 years in three
                                                        counties of western Washington who were
Harlow, Bernard L., et al., Obstetrics and              diagnosed with borderline or invasive ovarian
Gynecology, 80:19-26, 1992.                             cancer from 1986 through 1988; 64.3% of eligible
                                                        cases were interviewed. A sample of similarly aged
Objective: We sought to determine whether the use       women who lived in these counties, identified by
of talc in genital hygiene increases the risk for       random digit dialing, served as controls. ...
epithelial ovarian cancer.
                                                        The "cases" totaled 329 women; the cohorts totaled
Methods: We interviewed 235 white women                 422 women. Relative risk calculated at "1.5."
diagnosed with epithelial ovarian cancer between
1984-1987 at ten Boston metropolitan area               (4) Genital Talc Exposure and Risk of Ovarian
hospitals and 239 population-based controls of          Cancer
similar race, age, and residence.
                                                        Cramer, [*73] Daniel W., et al., Int. J. Cancer,
Results: Overall, 49% of cases and 39% of controls      81:351-356, May 5, 1999.
reported exposure to talc, via direct application to
the perineum or to undergarments, sanitary napkins,     Epidemiologic studies have suggested an increased
or diaphragms, which yielded a 1.5 odds ratio (OR)      risk for ovarian cancer associated with the use of
for ovarian cancer (95% confidence interval [CI]        talcum powder in genital hygiene, but the biologic
1.0-2.1). Among women with perineal exposure to         credibility of the association has been questioned.
talc, the risk was significantly elevated in the        ... Cases were more likely than controls (45% vs.
subgroups of women who applied it: 1) directly as a     36^) to have used talc as a body powder in some
body powder (OR 1.7, 95% CI 1.1-2.7), 2) on a           manner, and the excess was confined to patients
daily basis (OR 1.6, 95% CI 1.0-2.7). The greatest      who used talc on the perineum directly or as a
ovarian cancer risk associated with perineal talc use   dusting powder to underwear or sanitary napkins.
was observed in the subgroup of women                   Exposure prior to rather than after the first livebirth
estimated [*72] to have made more than 10,000           appeared to be more harmful, and the association
applications during years when they were ovulating      was most apparent for women with invasive serous
and had an intact genital tract (OR 2.8, 95% CI 1.4-    cancers and least apparent for those with mucinous
5.4); however, this exposure was found in only          tumors. We conclude that there is a significant
14% of the women with ovarian cancer.                   association between the use of talc in genital
                                                        hygiene and risk of epithelial ovarian cancer that,
Conclusions: These data support the concept that a      when viewed in perspective of published data on

                                               Page 24 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 94 of 104 PageID: 415
                                   2016 N.J. Super. Unpub. LEXIS 2102, *73


this association, warrants more formal public health    demonstrable for 1-9 years (OR 0.9; 95% CI 0.6,
warnings.                                               1.5), for 10-19 years (OR 1.4; 95% CI 0.9, 2.2) or
                                                        for more than 20 years (OR 0.9; 95% CI 0.6, 1.2).
... The "cases" totaled 563 women; the cohorts          To eliminate the possible confounding variable of
totaled 523 women.                                      surgery for the management of ovarian cancer, we
We have also proposed that talc use during periods      omitted 135 patients in the study population who
of ovulations may carry greater risk, based on the      underwent hysterectomy within 5 years of the
hypothesis that ovarian surface epithelial disruption   diagnosis of ovarian cancer. Within this subgroup
and repair accompanying [*74] ovulation might           of patients, tubal ligation or hysterectomy among
allow talc to become entrapped within the inclusion     talc users still failed to demonstrate an increased
cysts that form with ovulation. [NOTE: This             risk for the development of ovarian cancer (OR 0.9;
statement at page 355 is Dr. Cramer's postulation of    95% CI 0.4, 2.2).
a hypothesis. He neither re-stated nor explained this   Conclusion: A significant association between the
hypothesis at the Kemp Hearing.]                        use of talcum powder and the risk of developing
The adjusted odds ratios ranged from 0.31 to 2.21.      epithelial ovarian cancer is not demonstrable, even
                                                        with prolonged exposure.
(5) Perineal Talc Exposure and Subsequent               Discussion
Epithelial Ovarian Cancer: A Case-Control Study
                                                       The current study fails to demonstrate an
Wong, Cheung, et al., Obstetrics & Gynecology,         association between the use of perineal talcum
93:372-6, 1999.                                        powder and a significant increase in the risk of
Objective: To evaluate the role of talcum powder epithelial ovarian cancer. These findings are at
use as a risk factor for the development of epithelial variance with a meta-analytic [*76] report by
ovarian cancer.                                        Gross and Berg, which demonstrated a modest
                                                       increase in the risk of epithelial ovarian cancer
Methods: In a case-control study, 499 patients with among patients who had ever used talc. In an
epithelial ovarian cancer were frequency matched analysis of ten epidemiologic studies, Gross and
for age at diagnosis (± 5 years) with a control Berg calculated an adjusted OR of 1.29 (95% CI
population of 755 patients. The odds ratio (OR) for 1.02, 1.63).
the development of epithelial ovarian cancer was
estimated using logistic regression analysis with (6) Genital Powder Exposure and the Risk of
adjustment for age at diagnosis, parity, oral Epithelial Ovarian Cancer
contraceptive use, smoking history, family history Rosenblatt, Karin A., et al., Cancer Causes
of epithelial ovarian cancer, age at menarche, Control, 22:737-742, May 5, 2011.
menopausal status, income, education, geographic
location, history of tubal ligation, and previous Abstract
hysterectomy.
                                                       Background: We conducted a population-based,
Results: Two hundred twenty-one of 462 patients case-control study to examine the association
(47.8%) in the study population [*75] and 311 of between the use of genital powder and ovarian
693 patients (44.9%) in the control population had cancer risk, including measures of extent and
ever used talcum powder (OR 0.92; 95% timing of exposure. We also assessed the
confidence interval [CI] 0.24, 3.62). A significant relationship of powder use with risk of disease
association between duration of talc use and subtypes according to histology and degree of
development of epithelial ovarian cancer was not malignancy.

                                               Page 25 of 35
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 95 of 104 PageID: 416
                                   2016 N.J. Super. Unpub. LEXIS 2102, *76


Methods: Information was collected during in-           Women who used talc were more likely to be older,
person interviews with 812 women and epithelial         heavier, asthma sufferers, and regular analgesic
ovarian cancer diagnosed in western Washington          users — none of which was a confounder. Dose-
State from 2002 to 2005 and 1,313 controls.             responses were more apparent for premenopausal
Logistic regression was used to calculate odds          women, especially nonsmokers and those heavier
ratios (ORs) and 95% confidence intervals (Cis).        or postmenopausal users of menopausal hormones
                                                        (hormone therapy [HT]). ...
Results: Overall, the perineal use of powder after
bathing was associated with a slightly increased        Conclusion: Risks for epithelial ovarian cancer
ovarian cancer risk (OR = 1.27, 95% CI: 0.97-           from genital talc use vary by histologic subtype,
1.66), which was most evident among [*77]               menopausal status at diagnosis, HT use, weight,
women with borderline tumors (OR = 1.55, 95%            and smoking. These observations suggest that
CI: 1.02-2.37). We noted no clear pattern of risk       estrogen and/or prolactin may play a role via
increase on the basis of the extent of use, assessed    macrophage activity and inflammatory response to
as years in which powder was used, or as lifetime       talc.
number of applications for invasive or borderline
tumors, or their histologic subtypes. ...               (8) Perineal Talc Use and Ovarian Cancer Risk: A
                                                        Case Study of Scientific Standards in
Conclusions: The International Agency for               Environmental Epidemiology [Meta Analysis]
Research on Cancer has designated perineal
exposure to talc (via the application of genital        Huncharek, Michael, et al., European Journal of
powders) as a possible carcinogen in women. A           Cancer Prevention, 20:501-507, November 6,
modest association of ovarian cancer with this          2011.
exposure was seen in our study and in some              A number of observational studies (largely case-
previous ones, but that association generally has not   control) conducted over the last two decades
been consistent within or among studies. Therefore,     suggest an association between use of talc powders
no stronger adjective than "possible" appears           on the female perineum and increased risk of
warranted at this time.                                 ovarian cancer. A subset of these reports shows a
(7) The Association Between Talc Use and Ovarian        roughly 30-60% increased [*79] risk of ovarian
Cancer - A Retrospective Case-Control Study in          cancer associated with perineal talc exposure. A
Two US States                                           number of researchers partly base their conclusions
                                                        of an association on the ...chemical relationship
Cramer, Daniel W., Epidemiology, 27:334-346,            between talc and asbestos', the latter substance
May, 2016.                                              being a known human carcinogen. ...

Background: Multiple studies of ovarian cancer and      Summary
genital talc use have led only to consensus about       These conclusions are based on a number of
possible carcinogenicity. Seeking greater clarity,      statistical, methodological, and biological issues.
we examined this association in 2,041 cases with        First, contrary to the assertions of Epstein (2008),
epithelial ovarian cancer and 2,100 age-and —           findings from the cited studies are not consistent
residence-matched controls.                             from study to study, and also differ by study
...                                                     design. Two meta-analyses by Huncharek, et al.
                                                        (2003) and Langseth, et al. (2008)both show
Results: Overall, genital [*78] talc use was            significant differences in summary ORs between
associated with an OR (95% CI) of 1.33 (1.16,           population-based and hospital-based case-control
1.52) with a trend for increasing risk by talc-years.   studies, with the latter showing generally null

                                               Page 26 of 35
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 96 of 104 PageID: 417
                                       2016 N.J. Super. Unpub. LEXIS 2102, *79


results. The Nurses' Health Study, the one                  perineal [*81] region and ovarian cancer was
prospective study that examined this association,           investigated in one cohort study, and 20 cases-
found no risk with talc dusting. Formal statistical         control studies. In the cohort study, arguably the
tests for heterogeneity in both analyses support this       strongest study because of its partly prospective
finding. This fact suggests the existence of bias,          ascertainment of exposure, there was no association
and standard approaches to meta-analysis indicate           between cosmetic talc use and risk of all subtypes
that the pooled OR, or in this case an OR of 1.30, is       of ovarian cancer combined.
not valid in the presence of heterogeneity.
Huncharek and Muscat (2007) suggest multiple                ...
possible sources of [*80] bias that could produce a To summarise the evidence in favour of an
spurious positive finding, including unaccounted    association, a very large number of studies have
for effects of cancer treatment and confounding by  found that women who used talc experienced
smoking.                                            excess risks of ovarian cancer; some results were
...                                                 statistically significant and some were not. There
                                                    was some indication in the cohort study of an
There is no coherent biological explanation as to increase in serous tumours. The evidence of talc
how talc could induce cancer of the ovary. The migrating to the ovaries lends credibility to such
theories put forth to explain the statistical possible association. The main epidemiological
association between talc and ovarian cancer have evidence against the association is the absence of
changed over time with little underlying clear exposure-response associations in most
consistency. The long-standing claim that talc is studies, as well as the absence of an overall excess
chemically 'similar' to asbestos and is therefore a risk in the cohort study.
carcinogen is a misunderstanding of the chemical
and physical properties of talc.                    ...

(9) Perineal Use of Talc and Risk of Ovarian                The current body of experimental and
Cancer [Meta Analysis]                                      epidemiological evidence is insufficient to establish
                                                            a causal association between perineal use of talc
Langseth, H., et al., The Cancer Registry of                and ovarian cancer risk. Experimental research is
Norway, October 15, 2007.                                   needed to better characterize deposition, retention
                                                            and clearance of talc to evaluate the ovarian [*82]
Abstract
                                                            carcinogenicity of talc.
Ovarian cancer is one of the most common
                                                            (10) Genital Powder Use and Risk of Ovarian
gynaecological      neoplasms,     especially      in
                                                            Cancer: A Pooled Analysis of 8,525 Cases and
industrialised countries. The aetiology of the
                                                            9.859 Controls
disease is not well understood, except that inherited
mutations in the breast cancer genes BRCA-1 and             Terry, Kathryn L., et al., Cancer Prev Res (Phila),
BRCA-2 account for up to 10% of all cases, and              6(8):811-821, August, 2013.
child-bearing, oral contraceptive use and breast-
feeding reduce the risk. Some environmental                 Abstract
exposures, notably talc and asbestos, have been             Genital powder use has been associated with risk of
suspected as ovarian carcinogens.                           epithelial ovarian cancer in some, but not all,
...                                                         epidemiologic investigations, possibly reflecting
                                                            the carcinogenic effects of talc parades found in
The   association   between     talc      use   in    the   most of these products. Whether risk increases with

                                                     Page 27 of 35
 Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 97 of 104 PageID: 418
                                   2016 N.J. Super. Unpub. LEXIS 2102, *82


number of genital-powder applications and for all       ...
histologic types of ovarian cancer also remains
uncertain. Therefore, we estimated the association      NOTE: The two meta-analyses performed by
between self-reported genital powder use and            Langseth and Terry work with the same 8 studies in
epithelial ovarian cancer risk in eight population-     performing their analyses. Langseth arrived at an
based case-control studies. Individual data from        overall Odds Ratio of 1.35 and Terry arrived at an
each study was collected and harmonized. Lifetime       Odds Ratio of 1.24. The participating cases and
number of genital-powder applications was               controls examined totaled 18,384.
estimated from duration and frequency of use.           APPENDIX C
Pooled odds ratios were calculated using
                                                        Biologic Basis/Inflammation Studies
conditional logistic regression matched on study
and age and adjusted for potential confounders.         These studies which were cited by Dr. Graham
Subtype-specific risks were estimated according to      Colditz his report in support of his statement of
tumor behavior and histology. 8,525 cases and           "Biologic Plausibility." (The "link" to each article
9,859 controls were included in the analyses.           permits the reader to assess whether the same
Genital powder use was [*83] associated with a          supports Dr. Colditz's conclusions).
modest increased risk of epithelial ovarian cancer
(odds ratio 1.24, 95% confidence interval 1.15-         (1) Possible Role of Ovarian              Epithelial
1.33) relative to women who never used powder.          Inflammation in Ovarian Cancer
Risk was elevated for invasive serous (1.2, 1.09-
                                                        Ness, Roberta B., et al., Journal of the National
1.32), endometrioid (1.22, 1.04-1.43), and clear cell
                                                        Cancer Institute, 91: 1459-1467, September 1,
(1.24, 1.01-1.52) tumors, and for borderline serous
                                                        1999.
tumors (1.46, 1.24-1.72). Among genital powder
                                                        [http://www.ncbi.nlm.nih.gov/pubmed/10469746 ]
users, we observed no significant trend (p=0,17) in
risk with increasing number of lifetime applications    Summary
(assessed in quartiles). We noted no increase in risk
among women who only reported non-genital               Neither incessant ovulation nor gonadotropin
powder use. In summary, genital powder use is a         stimulation of ovarian estrogen provides a
modifiable exposure associated with small-to-           completely satisfactory explanation for the genesis
moderate increases in risk of most histologic           of ovarian cancer. We have reviewed the data
subtypes of epithelial ovarian cancer.                  suggesting that an additional mechanism that may
                                                        underlie ovarian cancer is inflammation, with
...                                                     concomitant rapid DNA turnover and effective
                                                        repair, oxidative stress, and elevation of bioactive
This pooled analyses of eight case-control studies      substances. Incessant ovulation, [*85] a process
suggests that genital powder use is associated with     that has been linked to ovarian cancer risk, is
a modest 20-30% increase in risk of developing          associated with inflammation at the level of both
epithelial ovarian cancer, including serous,            the epithelium and the follicle. Other factors that
endometrioid, and clear cell tumors, but is less        cause local pelvic inflammation may also increase
relevant to invasive mucinous tumors. Our findings      risk. Finally, tubal ligation and hysterectomy,
are consistent with and extend the findings of three    which diminish the potential that ovarian
meta-analyses that have reported an increased risk      epithelium will be exposed to initiators of
of epithelial ovarian cancer with genital-powder use    inflammation, reduce risk. Further observational
by [*84] including dose response and histology          and experimental data will be needed to confirm the
specific analyses.                                      hypothesis that inflammation is a central biologic
                                                        process in ovarian cancer risk.

                                               Page 28 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 98 of 104 PageID: 419
                                   2016 N.J. Super. Unpub. LEXIS 2102, *85


(2) Aspirin and Non-Steroidal Anti-Inflammatory         cancer may be related to chronic inflammation. In
Drags for Cancer Prevention: An International           addition to inflammatory factors associated with
Consensus Statement                                     increased ovarian cancer risk.

Cuzik, Jack., et al., Lancet Oncol, 10:501-507,         Recently, intervention trials have shown that
May, 2009.                                              regular aspirin use is associated with reduced risk
                                                        of several malignancies. However, these trials were
[http://wwvv.ncbi.nlm.nih.gov/pubmed/19410194 ]         not powered for rare cancer endpoints, and none of
                                                        the [*87] clinical trials to date have evaluated
The panel planned to produce a consensus
                                                        ovarian cancer separately. ...
statement on the use of aspirin and other NSAIDs
for cancer prevention; however, it became clear that    Our study provides estimates on the effect of
gaps in our understanding of appropriate dose,          aspirin on ovarian cancer risk that should be
duration, and age of use, would not support a           considered in risk-benefit analyses for preventive
formal risk-benefit analysis. A specific benefit of     aspirin use. However, detailed questions about
aspirin over other NSAIDs is a lowered risk of          frequency, dose, and duration will need to be
occlusive cardiovascular events. ...                    evaluated in future studies including pooled data
                                                        from cohort studies. ...
Because of uncertainties about the minimum dose
and duration of aspirin treatment needed to             In summary, this pooled analysis supports the
decrease cancer incidence, and the mixed [*86]          hypothesis that regular aspirin use reduces ovarian
beneficial and adverse effects on the cardiovascular    cancer risk. Specifically, we report a statistically
and other organ systems, the panel concluded that       significant decreased risk of ovarian cancer with
further clinical studies were needed to assess the      daily use of aspirin. Further biological and
risk-benefit provide of NSAIDs. ...                     pharmacological research is necessary to
Conclusion                                              understand the mechanisms of ovarian cancer risk
                                                        reduction by aspirin use.
Only treatment with aspirin combines the benefit of
protection against cardiovascular disease with the      (4) Pre-Diagnostic Serum Levels of Inflammation
potential to reduce the risk of some types of cancer.   Markers and Risk of Ovarian Cancer in the
Aspirin might eventually be useful for the primary      Prostate, Lung, Colorectal and Ovarian Cancer
prevention of some cancers in patients who already      (PLCO) Screening Trial
qualify for prophylactic antiplatelet therapy on the
                                                        Trabert, Britton, et al., Gynecologic Oncology
basis of cardiovascular criteria.
                                                        135:297-304, November 2, 2014.
(3) Aspirin, Nonaspirin Nonsteroidal Anti-
                                                        [http://www.ncbi.nlm.nih.gov/pubmed/25158036 ]
Inflammatory Drug, and Acetaminophen Use and
Risk of Invasive Epithelial Ovarian Cancer: A           Abstract
Pooled Analysis in the Ovarian Cancer Association
Consortium                                              Objective: Pro-inflammatory mechanisms may
                                                        explain the increased ovarian cancer risk linked to
Trabert, Britton, et al., J Natl Cancer Inst, 106(2):   more lifetime ovulations, endometriosis, and
djt431, February 5, 2014.                               exposure to talc and asbestos, as well as decreased
                                                        risk with non-steroidal [*88] anti-inflammatory
[http://jnci.oxfordjournals.org/content/106/2/djt431    drugs. Limited data are available to estimate
.abstract ]                                             ovarian cancer risk associated with levels of
                                                        circulating inflammatory markers.
Multiple lines of evidence suggest that ovarian

                                               Page 29 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 99 of 104 PageID: 420
                                   2016 N.J. Super. Unpub. LEXIS 2102, *88


Methods: We conducted a nested case-control study       existing evidence of associations with ovarian
within the Prostate, Lung, Colorectal and Ovarian       function or ovarian cancer risk.
Cancer Screening Trial. Pre-diagnostic serum levels
of 46 inflammation-related biomarkers (11 with a        NOTE: None of the peer-reviewed articles cited by
priori hypotheses; 35 agnostic) were measured in        Dr. Colditz in his expert report of July 31, 2015
149 incident ovarian cancer cases and 149 matched       discusses talcum powder, talc's relationship to
controls. Odds ratios (ORs) and 95% confidence          ovarian cancer, nor a hypothesis of how talc
intervals (Cis) were calculated using conditional       triggers a biologic mechanism resulting [*90] in
logistic regression and adjusted for identified         ovarian cancer.
covariates.                                             APPENDIX D

Conclusion: These results suggest that CRP, IL-la,      Studies Concluding That Talc is Not a Carcinogen,
1L-8, and TNF-a are associated with increased risk      as per the Testimony of Dr. Lewis Chodosh
of subsequently developing ovarian cancer.
                                                        (1) Talc Induces Apoptosis in Human Malignant
Introduction                                            Mesothelioma Cells In Vitro
Epidemiologic evidence implicates chronic               Nasreen, Najmunnisa, et al., Am J Respir Crit Car
inflammation as a central mechanism in the              Med, 161:595-600, February, 2000.
pathogenesis of ovarian cancer, the most lethal
gynecologic cancer among women in the United            Pleurodesis with talc is an accepted method for the
States. Chronic inflammation can induce rapid cell      treatment of symptomatic pleural effusions
division, increasing the possibility for replication    secondary to mesotheliomas. Patients with
error, ineffective DNA repair and subsequent            mesothelioma who have talc-induced pleurodesis
mutation. Ovarian cancer has been linked to several     have a lower morbidity than do those who do not
events and conditions which are related to              have pleurodesis. The mechanisms whereby talc
inflammation and repair, [*89] including incessant      mediated these effects were considered to be
ovulation, endometriosis, exposure to talc and          secondary to a decrease or absence of a pleural
asbestos, and in some studies pelvic inflammatory       effusion. The possibility that talc may directly
disease. ... Understanding the role of inflammation     affect malignant cells was not considered. The
in ovarian cancer etiology is complicated by            present study was designed to evaluate if talc
growing recognition that there are at least two main    directly effects cell death of malignant
types of these tumors, which differ clinically and      mesothelioma cells (MMC) or normal pleural
biologically. Increasing evidence suggests that         mesothelial cells (PMC). ... The present study has
some high-grade serous carcinomas, the most             demonstrated that talc induces apoptosis in MMC
common and lethal subtype, arise from the fimbria       without affecting normal mesothelial cells of the
of the fallopian tube rather than the ovarian surface   pleura.
epithelium. ...                                         (2) Selective Apoptosis of Lung Cancer Cells with
To gain a better understanding of the etiologic role    Talc
of inflammation markers in ovarian cancer               Lee, P., et al., European Respiratory Journal,
development, we conducted a nested case-control         35:450-452.
study within the Prostate, Lung, Colorectal and
Ovarian (PLCO) Cancer Screening Trial. We used          ... A number of studies have demonstrated superior
multiplelxed inflammatory maker panels to               efficacy [*91] of talc over other sclerosing agents
measure     46    inflammation-related     markers,     commonly used for the palliation of malignant
including several inflammation markers with             pleural effusions, and talc is the preferred

                                               Page 30 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 100 of 104 PageID: 421
                                   2016 N.J. Super. Unpub. LEXIS 2102, *91


pleurodesis agent according to a survey of chest        January, 1993.
physicians. Despite talc's wide clinical use, the       Abstract
exact mechanisms for its efficacy as well as its
apoptotic effects on lung cancer in vitro have not      The genotoxicity of three samples of talc has been
been studied. The objectives of our study were to       determined using in vitro cell systems previously
determine if talc caused apoptosis of lung cancer       developed for testing asbestos fibres. The talc
cells, and to compare talc against other commonly       samples used consisted of particles of respirable
administered intrapleural sclerosing agents by          size in order to test the effect of particles likely to
extending the experiments to include bleomycin          be deposited in the lung. Genotoxicity was tested in
and doxycline.                                          cultures of rat pleural mesothelial cells (RPMC)
                                                        using genotoxicity assays for unscheduled DNA
Our preliminary the use of talc for malignant           synthesis (UDS) and sister chromatid exchanges
effusion as it selectively causes apoptosis of lung     (SCEs). The effects were compared with those
cancer cells, and spares normal mesothelium             obtained with [*93] negative controls (attapulgite
pivotal for inciting inflammatory process necessary     and anatase) and positive controls (chrysotile and
for pleural fibrosis. Studies are underway to           crocidolite asbestos). In contrast to asbestos, none
compare the in vitro results with In vivo response,     of the talc samples, nor the negative controls, and
as well as to assess the impact on patient survival.    induced enhancement of (JDS or SCEs in treated
(3) Talc Mediates Angiostasis in Malignant Pleural      cultures in comparison with the untreated cultures.
Effusions via Endostatin Induction                      [NOTE: As testified to by Dr. Chodosh, these
Najmunnisa, N., et al., Eur Respir J, 29:761-769,       rodents were exposed for their entire lifetime to
2007.                                                   living in "clouds of talc for hours a day Testimony
                                                        of 8/19/16, P104, L23 thru P106, L8].
Abstract
                                                        (5) Pycnogenol® Reduces Talc-Induced Neoplastic
Talc remains the most effective sclerosing agent for    Transformation in Human Ovarian Cell Cultures
pleurodesis. However, its mechanism of action in
resolving pleural malignant [*92] disease remains       Buzzard, Amber R., et al., Phytother. Res., 2:579-
unclear.                                                586 (2007).

The present study evaluated the angiogenic balance      Talc and poor diet have been suggested to increase
in the pleural space in patients with malignant         the risk of developing ovarian cancer; which can be
pleural effusions (MPE) following talc insufflation.    reduced by a diet rich in fruit and vegetables. Talc
...                                                     is ubiquitous despite concern about its safety, role
                                                        as a possible carcinogen and known ability to cause
In conclusion, talc alters the angiogenic balance in    irritation and inflammation. It was recently shown
the pleural space from a biologically active and        that Pycnogenol® (Pyc; a proprietary mixture of
angiogenic environment to an angiostatis milieu.        water-soluble bioflavonoids extracted from French
Functional improvement following talc poudrage in       maritime pine bark) was selectively toxic to
patients with malignant pleural effusions may, in       established malignant ovarian germ cells. This
part, reflect these alterations in the pleural space.   study investigated talc-induced carcinogenesis and
(4) In Vitro Response of Rat Pleural Mesothelial        Pyc-induced          chemoprevention.        Normal
Cells to Talc Samples in Genotoxicity Assays            human [*94] epithelial and granulosa ovarian cell
(Sister Chromatid Exchanges and DNA Repair)             lines and polymorphonuclear neutrophils (PMN)
                                                        were treated with talc, or pretreated with Pyc then
Endo-Capron, S., et al., Toxic. In Vitro, 7:714,        talc. Cell viability, reactive oxygen species (ROS)

                                               Page 31 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 101 of 104 PageID: 422
                                   2016 N.J. Super. Unpub. LEXIS 2102, *94


generation and neoplastic transformation by soft       or nonfibrous talc, and that crocidolite asbestos
agar assay were measured. Talc increased               elicited greater responses in both cell types when
proliferation, induced neoplastic transformation and   compared to nonfibrous talc, Ti02, or glass beads. ...
increased ROS generation time-dependently in the
ovarian cells and dose-dependently in the PMN.         (7) Long Term Sequelae After Talc Pleurodesis for
Pretreatment with Pyc inhibited the talc-induced       Spontaneous Pneumothorax
increase in proliferation, decreased the number of     Viskum, K., et al., Pneumologic, 43:105-106, 1989.
transformed colonies and decreased the ORS
generation in the ovarian cells. The data suggest      Talc     is    a    hydrated    magnesiumsilicate
that talc may contribute to ovarian neoplastic         (Mg3,Si2O10(OH)2) which was found [*96]
transformation and Pyc reduced the talc-induced        widespread industrial and medical use, i. ex.
transformation. Taken together, Pyc may prove to       Powder for surgical gloves, wound powder and it
be a potent chemopreventative agent against            has been used to provoke pleurodesis for more than
ovarian carcinogenesis. ...                            50 years. The main indications for the latter use or
                                                       recurrent effusion due to malignancy and recurrent
Effect of Talc on ROS Generation in Normal             pneumothorax.
Ovarian Cells
                                                       Due to the harmful action of asbestos, which too is
Talc caused an initial dose-dependent decrease in      a magnesiumsilicate, there has been some anxiety,
ROS generation (24 h) which increased with time        that similar effects could be provoked by talc. So
in OSE2a cells. However, as time increased, ROS        far we have no confirmation of this suspicion. One
generation rebounded and increased compared with       reason could be that talc is not harmful, another that
the values at 24 h.                                    the observation time after pleurodesis was too short
(6) Utilization of Gene Profiling and Proteomics to    We also have to observe, that talc in some cases has
Determine      Mineral    Pathogenicity     in    a    been contaminated with asbestos. ...
Human [*95] Mesothelial Cell Line (LP9/TERT-1)         Conclusion

Hillegass, Jedd M., et al., Journal of Toxicology      Talc pleurodesis for spontaneous pneumothorax
and Environmental Health, Part A, 73:423-436,          seems not within the present observation time to
2010.                                                  carry any risk for the development of
                                                       mesothelioma. Only moderate changes were
Identifying and understanding the early molecular      observed in the pleura and no serious damage has
events that underscore mineral pathogenicity using
                                                       occurred in ventilatory function, as judged from
in vitro screening tests is imperative, especially
                                                       spirometry. Talc pleurodesis is highly effective in
given the large number of synthetic and natural        preventing relapses of pneumothorax also on long
fibers and particles being introduced into the         term basis.
environment. ... To verify that LP9/TERT-1 cells
were more sensitive than other cell types to           (8) Long-Term Follow-Up of Thoracoscopic Talc
asbestos, human ovarian epithelial cells (IOSE)        Pleurodesis   for     Primary    Spontaneous
were also utilized in microarray studies. Upon         Pneumothorax
assessing changes in gene expression via
microarrays, principal component analysis (PCA)        Gyorik, S., et al., Eur Respir J, 29:757-760,
of these data was used to identify patterns of         April [*97] 4, 2007.
differential gene expression. PCA of microarray        Abstract
data confirmed that LP9/TERT-1 cells were more
responsive than IOSE cells to crocidolite asbestos     The aim of the present study was to evaluate the

                                               Page 32 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 102 of 104 PageID: 423
                                   2016 N.J. Super. Unpub. LEXIS 2102, *97


long-term outcome of patients with primary              pleurodesis in young patients with a spontaneous
spontaneous pneumothorax treated with talc              pneumothorax has any long-term adverse effects.
pleurodesis.                                            One hundred and eighty-one papers were identified
                                                        using the search below. Eight papers presented the
A follow-up study was undertaken in all patients        best evidence to answer the clinical question. The
with primary spontaneous pneumothorax who               author, journal, date and country of publication,
underwent talc pleurodesis for prolonged air leak or    patient group studies, study type, relevant
recurrence using thoracoscopy.                          outcomes, results, and study weaknesses of the
In total, 112 patients underwent pleurodesis and        papers are tabulated. We conclude that talc
follow-up data was obtained in 63 (56% patients:        pleurodesis in young patients with a spontaneous
45 patients were available for clinical follow-up, 14   pneumothorax appears to have minimal long-term
for telephone follow-up and four were dead. The         adverse consequences. [*99]
causes of death were unrelated to the pleurodesis.      APPENDIX E
There were no episodes of acute respiratory failure
                                                        Statements of Agencies Which Study Cancer
following pleurodesis. A total of 56 (95%) out of
the cohort of 59 patients had a successful              (1) National Cancer Institute
pleurodesis. Surgical pleurectomy was required in
three (5%) patients for persistent air leak. Median     The NCI website was discussed repeatedly
duration of follow-up after talc pleurodesis was 118    throughout the Kemp Hearing. Both sides
months. Long-term success was observed in 53            acknowledge it to be an informative locus. The link
(95%) out of 56 patients. Recurrent pneumothorax        below will take the reader to the NCI's most recent
was observed in three (5%) out of 56 patients.          formal statement on talc and ovarian cancer; it is
Patients with successful talc pleurodesis had a         dated March 8, 2016 and is entitled, Talc and
median forced vital capacity (FVC) of 102% and          ovarian cancer: what the most recent evidence
median total lung capacity of 99% at follow-up.         shows.
Comparing smokers and nonsmokers, [*98] the
                                                        [http://www.accessdata.fda.gov/scripts/cdrh/cfdocs/
forced expiratory volume in one second (FEV1)
                                                        cfcfr/CFRSearch.cfm?fr=182.2437 ]
was significantly lower in smokers and there was a
tendency for FEV1 /FVC ratio to be lower in             Ovarian cancer is rare. The incidence rate for
smokers.                                                ovarian cancer between 2006 and 2010 was 12.5
                                                        cases per 100,000 women. Women with a family
Talc pleurodesis in patients with primary
spontaneous pneumothorax via thoracoscopy is an         history of ovarian cancer are at increased risk, and
effective procedure associated with normal lung         those with an inherited predisposition to ovarian
function in patients who do not smoke.                  cancer, such as a BRCA1 or BRCA2 mutation,
                                                        have a very high risk of developing ovarian cancer
(9) Is Talc Pleurodesis Safe for Young Patients         (refer to the PDQ summary on Genetics of Breast
Following Primary Spontaneous Pneumothorax?             and Gynecologic Cancers for more information).
                                                        Other risk factors for ovarian cancer include
Hunt, Ian, et al., Interactive Cardio Vascular and      obesity, nulliparity, and use of postmenopausal
Thoracic Surgery, 6:117-120, 2007.                      hormone therapy. Factors associated with a
Summary                                                 decreased risk of ovarian cancer include use of oral
                                                        contraceptives, multiple pregnancies, breast-
A best evidence topic in cardiothoracic surgery was     feeding, and tubal ligation.
written according to a structured protocol. The
question addressed was whether talc used for            The evidence is inadequate to determine whether

                                               Page 33 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 103 of 104 PageID: 424
                                   2016 N.J. Super. Unpub. LEXIS 2102, *99


perineal talc exposure is associated with an [*100]    SUBCHAPTER B--FOOD FOR HUMAN
increased risk of ovarian cancer. Results from case-   CONSUMPTION (CONTINUED)
control and cohort studies are inconsistent. A meta-
analysis of 16 studies observed an increased risk      PART 182 -- SUBSTANCES GENERALLY
with the use of talc (RR, 1.33; 95% CI, 1.16-1.45);    RECOGNIZED AS SAFE
however, there was no evidence of a dose response.     Subpart C--Anticaking Agents
A pooled analysis from the Ovarian Cancer
Association Consortium, composed of multiple           Sec. 182.2437 Magnesium silicate.
case-control studies, included 8,525 cases and
9,859 controls. A modest increased risk of             (a) Product. Magnesium silicate.
epithelial ovarian cancer associated with genital
                                                       (b) Tolerance. 2 percent.
powder use (OR, 1.24; 95% CI, 1.15-1.33) was
observed but the trend across increasing lifetime      (c) Limitations, restrictions, or explanation. This
number of applications was not statistically           substance is generally recognized as safe when
significant (P trend = .17). Updated: February 4,      used in table salt in accordance with good
2016; Accessed: August 4, 2016. ...                    manufacturing practice.
(2) U.S. Food and Drug Administration. FDA             [http://www.accessdata.fda.gov/scripts/cdrh/cfdocs/
Website accessed August 4, 2016                        cfcfr/CFRSearch.cfm?fr=182.2437 ]
Protecting and Promoting Your Health.                  (3) American Cancer Society
Published scientific literature going back to the      It has been suggested that talcum powder might
1960s has suggested a possible association between     cause cancer in the ovaries if the powder particles
the use of powders containing talc and the             (applied to the genital area or on sanitary napkins,
incidence of ovarian cancer. However, these studies    diaphragms, or condoms) were to travel through the
have not conclusively demonstrated such a link, or     vagina, uterus, and fallopian tubes to the ovary.
if such a link existed, what risk factors might be
involved. Nevertheless, questions about the            Many studies in women have looked at the possible
potential    contamination      of    talc     with    link between talcum powder and cancer of the
asbestos [*101] have been raised since the 19702.      ovary. Findings have been mixed, with some
                                                       studies reporting a slightly increased risk and some
See also the court's discussion of the FDA letter of   reporting no increase. [*102] Many case-control
4/1/14 and of the CFR 740.1 (both at Section VII of    studies have found a small increase in risk. But
this Opinion).                                         these types of studies can be biased because they
                                                       often rely on a person's memory of talc use many
FDA Website accessed September 1, 2016.
                                                       years earlier. Two prospective cohort studies,
[Code of Federal Regulations, Title 21, Volume 3,      which would not have the same type of potential
Revised as of April 1, 2015]                           bias, have not found an increased risk.

                                                       For any individual woman, if there is an increased
[CITE: 21CFR182.2437]
                                                       risk, the overall increase is likely to very be small.
TITLE 21--FOOD AND DRUGS CHAPTER I--                   Still, talc is widely used in many products, so it is
FOOD AND DRUG ADMINISTRATION                           important to determine if the increased risk is real.
DEPARTMENT OF HEALTH AND HUMAN                         Research in this area continues.
SERVICES
                                                       [http://www.cancer.org/cancer/cancercauses/other

                                               Page 34 of 35
Case 3:18-cv-14796-FLW-DEA Document 20-1 Filed 02/20/19 Page 104 of 104 PageID: 425
                                  2016 N.J. Super. Unpub. LEXIS 2102, *102


carcinogens/athome/talcum-powder-and-cancer ]          and an increased risk for ovarian cancer.

(4) World Health Organization, International           [NOTE: All italicized words in original text]
Agency Research on Cancer (p. 412-413).
                                                       (5) The American College of Obstetricians and
6.1 Cancer in humans                                   Gynecologists, Frequently Asked Questions
                                                       FAQ096, Gynecologic [*104] Problems
There is inadequate evidence in humans for the
carcinogenicity of inhaled talc not containing         What is cancer of the ovary?
asbestos or asbestiform fibres.
                                                       Cancer of the ovary is a disease that affects
There is limited evidence in humans for the            [effects] one or both ovaries.
carcinogenicity of perineal use of talc-based body
powder.                                                What are the risk factors for epithelial ovarian
                                                       cancer?
6.2 Cancer in experimental animals
                                                       Certain risk factors are associated with epithelial
There is limited evidence in experimental animals
                                                       ovarian cancer. The following factors have been
for the carcinogenicity of talc not containing
                                                       shown to increase a woman's risk of getting cancer
asbestos or asbestiform fibres.
                                                       of the ovary:
6.3 Overall evaluation
                                                       • Age older than 55 years.
Perineal use of talc-based body powder is possibly
carcinogenic to humans (Group 2B).                     • Family history of breast cancer, ovarian cancer,
                                                       colon cancer, or endometrial cancer (cancer of the
6.4 Rationale                                          lining of the uterus)
In making this evaluation the Working [*103]           • Personal history of breast cancer
Group considered the human and animal evidence
as well as evidence regarding the potential            • Certain changes (mutations) in BRCA1 or BRCA2
mechanisms through which talc might cause cancer
in humans. ... For perineal use of talc-based body     • Never having had children
powder, many case-control studies of ovarian           • Infertility
cancer found a modest, but unusually consistent,
excess in risk, although the impact of bias and        • Endometriosis
potential confounding could not be ruled out. In
addition, the evidence regarding exposure-response     [NOTE: All bold words in original text]
was inconsistent and the one cohort study did not
provide support for an association between talc use      End of Document
and ovarian cancer. Concern was also expressed
that exposure was defined in a variety of ways and
that some substances called talc may have
contained quartz and other potentially carcinogenic
materials. A small number of Working Group
members considered the evidence to be inadequate.
Despite these reservations, the Working Group
concluded that the epidemiological studies taken
together provide limited evidence of an association
between perineal use of talc-based body powder

                                               Page 35 of 35
